Exhibit 10.3



--------------------------------------------------------------------------------



CREDIT AGREEMENT

dated as of

August 23, 2019,

among

DIAMOND SPORTS INTERMEDIATE HOLDINGS LLC,
as Holdings,

DIAMOND SPORTS GROUP, LLC,
as the Borrower,

The Issuing Banks and Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent,

___________________________

JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., RBC CAPITAL MARKETS1,
BOFA SECURITIES, INC., SUNTRUST ROBINSON HUMPHREY, INC., WELLS FARGO SECURITIES,
LLC, CITIBANK, N.A., CITIZENS BANK, N.A., CREDIT SUISSE LOAN FUNDING LLC, FIFTH
THIRD BANK, GOLDMAN SACHS BANK USA AND MIZUHO BANK, LTD.


as Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------





































 

1 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
SECTION 1.01    Defined Terms    1
SECTION 1.02    Classification of Loans and Borrowings    63
SECTION 1.03    Terms Generally    63
SECTION 1.04    Accounting Terms; GAAP    63
SECTION 1.05    Effectuation of Transactions    64
SECTION 1.06    Limited Condition Transactions.    64
SECTION 1.07    Divisions    65
SECTION 1.08    Interest Rates; LIBOR Notification    65
ARTICLE II

THE CREDITS
SECTION 2.01    Commitments    65
SECTION 2.02    Loans and Borrowings    66
SECTION 2.03    Requests for Borrowings    66
SECTION 2.04    Swingline Loans    67
SECTION 2.05    Letters of Credit    69
SECTION 2.06    Funding of Borrowings    73
SECTION 2.07    Interest Elections    74
SECTION 2.08    Termination and Reduction of Commitments    75
SECTION 2.09    Repayment of Loans; Evidence of Debt    76
SECTION 2.10    Amortization of Term Loans    76
SECTION 2.11    Prepayment of Loans    77
SECTION 2.12    Fees    84
SECTION 2.13    Interest    85
SECTION 2.14    Alternate Rate of Interest    86
SECTION 2.15    Increased Costs    87
SECTION 2.16    Break Funding Payments    88
SECTION 2.17    Taxes    88
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs    91
SECTION 2.19    Mitigation Obligations; Replacement of Lenders    93
SECTION 2.20    Incremental Credit Extension    93
SECTION 2.21    Refinancing Amendments    96
SECTION 2.22    Defaulting Lenders    97
SECTION 2.23    Illegality    98
SECTION 2.24    Loan Modification Offers    98
ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01    Organization; Powers    99


-i-

--------------------------------------------------------------------------------




SECTION 3.02    Authorization; Enforceability    100
SECTION 3.03    Governmental Approvals; No Conflicts    100
SECTION 3.04    Financial Condition; No Material Adverse Effect    100
SECTION 3.05    Properties    101
SECTION 3.06    Litigation and Environmental Matters    101
SECTION 3.07    Compliance with Laws and Agreements    101
SECTION 3.08    Investment Company Status    101
SECTION 3.09    Taxes    101
SECTION 3.10    ERISA    101
SECTION 3.11    Disclosure    101
SECTION 3.12    Subsidiaries    102
SECTION 3.13    Intellectual Property; Licenses, Etc.    102
SECTION 3.14    Solvency    102
SECTION 3.15    Senior Indebtedness    102
SECTION 3.16    Federal Reserve Regulations    102
SECTION 3.17    Use of Proceeds    103
SECTION 3.18    PATRIOT Act, OFAC and FCPA    103
SECTION 3.19    Plan Assets    103
ARTICLE IV

CONDITIONS
SECTION 4.01    Effective Date    103
SECTION 4.02    Each Credit Event    105
ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01    Financial Statements and Other Information    106
SECTION 5.02    Notices of Material Events    108
SECTION 5.03    Information Regarding Collateral    109
SECTION 5.04    Existence; Conduct of Business    109
SECTION 5.05    Payment of Taxes, Etc.    109
SECTION 5.06    Maintenance of Properties    109
SECTION 5.07    Insurance    109
SECTION 5.08    Books and Records; Inspection and Audit Rights    110
SECTION 5.09    Compliance with Laws    110
SECTION 5.10    Use of Proceeds and Letters of Credit    110
SECTION 5.11    Additional Subsidiaries    110
SECTION 5.12    Further Assurances    111
SECTION 5.13    Ratings    111
SECTION 5.14    Certain Post-Closing Obligations    111
SECTION 5.15    Designation of Subsidiaries    111
SECTION 5.16    Change in Business    111
SECTION 5.17    Changes in Fiscal Periods    112
SECTION 5.18    Plan Assets    112


-ii-

--------------------------------------------------------------------------------




ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01    Indebtedness; Certain Equity Securities    112
SECTION 6.02    Liens    117
SECTION 6.03    Fundamental Changes; Holding Companies    121
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions    122
SECTION 6.05    Asset Sales    126
SECTION 6.06    Holdings Covenant    128
SECTION 6.07    Negative Pledge    128
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness    131
SECTION 6.09    Transactions with Affiliates    136
SECTION 6.10    Financial Covenant    138
SECTION 6.11    Covenant Suspension    138
ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01    Events of Default    139
SECTION 7.02    Right to Cure    142
SECTION 7.03    Application of Proceeds    143
ARTICLE VIII

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
SECTION 8.01    Authorization and Action    143
SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc    145
SECTION 8.03    Posting of Communications    146
SECTION 8.04    The Administrative Agent Individually.    147
SECTION 8.05    Successor Administrative Agent.    147
SECTION 8.06    Acknowledgments of Lenders and Issuing Banks.    148
SECTION 8.07    Collateral Matters    148
SECTION 8.08    Credit Bidding.    149
SECTION 8.09    Certain ERISA Matters.    150
ARTICLE IX

MISCELLANEOUS
SECTION 9.01    Notices    151
SECTION 9.02    Waivers; Amendments    152
SECTION 9.03    Expenses; Indemnity; Damage Waiver    155
SECTION 9.04    Successors and Assigns    156
SECTION 9.05    Survival    161
SECTION 9.06    Counterparts; Integration; Effectiveness    161
SECTION 9.07    Severability    161
SECTION 9.08    Right of Setoff    161
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of
Process    162


-iii-

--------------------------------------------------------------------------------




SECTION 9.10    WAIVER OF JURY TRIAL    162
SECTION 9.11    Headings    162
SECTION 9.12    Confidentiality    163
SECTION 9.13    USA Patriot Act    164
SECTION 9.14    [Reserved]    164
SECTION 9.15    Release of Liens and Guarantees    164
SECTION 9.16    No Fiduciary Relationship    164
SECTION 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    164
SECTION 9.18    Acknowledgment Regarding Any Supported QFCs.    165




-iv-

--------------------------------------------------------------------------------





SCHEDULES:
Schedule 1.01(a)
—    Excluded Subsidiaries

Schedule 1.01(b)
—    Existing Swap Counterparties

Schedule 2.01(a)
—    Term Commitments

Schedule 2.01(b)
Revolving Commitments

Schedule 2.01(c)
—    Letter of Credit Commitments

Schedule 3.12
—    Subsidiaries

Schedule 5.14
—    Certain Post-Closing Obligations

Schedule 6.01
—    Existing Indebtedness

Schedule 6.02
—    Existing Liens

Schedule 6.04(f)
—    Existing Investments

Schedule 6.07
—    Existing Restrictions

Schedule 6.09
—    Existing Affiliate Transactions

EXHIBITS:
Exhibit A
—    Form of Assignment and Assumption

Exhibit B
—    Form of Affiliated Lender Assignment and Assumption

Exhibit C
—    Form of Guarantee Agreement

Exhibit D
—    Form of Collateral Agreement

Exhibit E
—    Form of First Lien Intercreditor Agreement

Exhibit F
—    Form of Second Lien Intercreditor Agreement

Exhibit G
—    Form of Closing Certificate

Exhibit H
—    Form of Intercompany Note

Exhibit I
—    Form of Specified Discount Prepayment Notice

Exhibit J
—    Form of Specified Discount Prepayment Response

Exhibit K
—    Form of Discount Range Prepayment Notice

Exhibit L
—    Form of Discount Range Prepayment Offer

Exhibit M
—    Form of Solicited Discounted Prepayment Notice

Exhibit N
—    Form of Solicited Discounted Prepayment Offer

Exhibit O
—    Form of Acceptance and Prepayment Notice

Exhibit P-1
—    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit P-2
—    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit P-3
—    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit P-4
—    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)





-v-

--------------------------------------------------------------------------------





CREDIT AGREEMENT dated as of August 23, 2019 (this “Agreement”), among DIAMOND
SPORTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), DIAMOND SPORTS GROUP, LLC, a Delaware limited liability company
(the “Borrower”), the LENDERS party hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, Chase Lincoln First Commercial
Corporation, as Swingline Lender and each of the Issuing Banks and Lenders from
time to time party hereto.


WHEREAS, the Borrower has requested (a) the Term Lenders to extend Term Loans,
on the Effective Date in the aggregate principal amount of $3,300,000,000, (b)
the Revolving Lenders to provide Revolving Loans to the Borrower, at any time
during the Revolving Availability Period, subject to the Revolving Commitment,
which on the Effective Date shall be in an aggregate principal amount of
$650,000,000 and which shall be available (i) on the Effective Date to fund
working capital, original issue discount or upfront fees required to be paid on
the Effective Date and any Transactions Costs remaining after the issuance of
the Notes and the consummation of the Equity Financing on the Effective Date and
(ii) at any time thereafter for working capital and general corporate purposes,
(c) the Issuing Banks to issue Letters of Credit at any time during the
Revolving Availability Period, in an aggregate face amount at any time
outstanding not in excess of $50,000,000, and (d) the Swingline Lender to extend
credit in the form of Swingline Loans at any time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
not in excess of $50,000,000;
NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).
“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).
“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit O.
“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).
“Accepting Lenders” has the meaning specified in Section 2.24(a).
“Accounting Change” has the meaning specified in Section 1.04(d).
“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to Holdings and the Restricted Subsidiaries in the
definition of the term “Consolidated EBITDA” were references to such Pro Forma
Entity and its Subsidiaries that will become Restricted Subsidiaries), all as
determined on a consolidated basis for such Pro Forma Entity.
“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”




--------------------------------------------------------------------------------




“Acquisition” means the acquisition of all of the issued and outstanding limited
liability company interests of, or other ownership interests in, the Company
pursuant to the Acquisition Agreement.
“Acquisition Agreement” means the Equity Purchase Agreement dated as of May 3,
2019 among The Walt Disney Company, as the seller, Fox Cable Networks, LLC, as
the selling subsidiary, and the Borrower, as the buyer (together with all
exhibits, schedules and other attachments thereto), as may be amended, modified
and supplemented from time to time prior to the Effective Date.
“Acquisition Documents” means the Acquisition Agreement, all other agreements
entered into between Parent or its Affiliates, the Borrower or its Affiliates,
and/or the Company or its Affiliates, in connection with the Acquisition and all
schedules, exhibits and annexes to each of the foregoing and all side letters,
instruments and agreements affecting the terms of the foregoing or entered into
in connection therewith.
“Acquisition Transaction” means any Investment by Holdings, the Borrower or any
Restricted Subsidiary in a Person that is engaged in a Similar Business if as a
result of such Investment, (a) such Person becomes a Restricted Subsidiary or
(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated, or amalgamated with or into, or transfers or conveys all
or substantially all of its assets (or all or substantially all the assets
constituting a business unit, division, product line or line of business) to, or
is liquidated into, Holdings or a Restricted Subsidiary, and, in each case, any
Investment held by such Person.
“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.
“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Revolving
Commitment Increase or Additional/Replacement Revolving Commitments pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Revolving Lender
shall be subject to the approval of the Administrative Agent, each Issuing Bank
and the Swingline Lender (in each case, such approval in each case not to be
unreasonably withheld or delayed) and the Borrower.
“Additional Term Lender” means, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time) that agrees to provide any portion of any (a) Incremental Term
Loan pursuant to an Incremental Facility Amendment in accordance with Section
2.20 or (b) Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.21; provided that each Additional Term
Lender (other than any Person that is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender at such time) shall be subject to the approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and the Borrower.
“Additional/Replacement Revolving Commitment” has the meaning assigned to such
term in Section 2.20(a).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Class” has the meaning specified in Section 2.24(a).


-2-

--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified. Notwithstanding the foregoing, no individual shall be
deemed to be an Affiliate solely by reason of his or her being a director,
officer or employee of the Borrower or any of its Subsidiaries.
“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course of business and the investment decisions of which are not controlled by a
private equity business of any beneficial owner of any of the Investors.
“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than Holdings or any of its Subsidiaries) at such time.
“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(f)(5).
“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.04(f)(3).
“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each Joint Bookrunner and any successors and assigns in such capacity,
and “Agents” means two or more of them.
“Agreement” has the meaning provided in the preamble hereto.
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the NYFRB Rate plus 1/2 of 1%, (b) the Prime Rate in effect
for such day and (c) the Adjusted LIBO Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for a deposit in dollars
with a maturity of one month plus 1.00%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. Notwithstanding the foregoing, the
Alternate Base Rate will be deemed to be 1.00% per annum if the Alternate Base
Rate calculated pursuant to the foregoing provisions would otherwise be less
than 1.00% per annum.
“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.
“Applicable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).
“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or a Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.
“Applicable Parties” has the meaning assigned to such term in Section 8.03(c).


-3-

--------------------------------------------------------------------------------




“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Period” has the meaning assigned to such term in the definition of
the term “Applicable Rate”.
“Applicable Rate” means,
(a) with respect to any Term Loan, (i) 2.25% per annum in the case of an ABR
Loan, or (ii) 3.25% per annum in the case of a Eurocurrency Loan; and
(b) with respect to any Revolving Loan, (A) until delivery of the financial
statements for the fiscal quarter ending September 30, 2019 pursuant to Section
5.01(b), (i) 2.00% per annum, in the case of an ABR Loan, or (ii) 3.00% per
annum, in the case of a Eurocurrency Loan and (B) at any time after delivery of
the financial statements for the fiscal quarter ending September 30, 2019
pursuant to Section 5.01(b), the Applicable Rate shall be based on the First
Lien Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(d) in accordance
with the pricing grid set forth below.
Level
First Lien Leverage Ratio
Revolving ABR Loan Applicable Rate
Revolving
Eurocurrency Loan
Applicable Rate
I
>3.75:1.00
2.00%
3.00%
II
≤ 3.75:1.00 and > 3.25:1.00
1.75%
2.75%
III
≤ 3.25:1.00
1.50%
2.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.01(d); provided that at the option of the Administrative Agent or the
Required Lenders, the highest pricing level (i.e., Pricing Level I) shall apply
as of the first Business Day after the date on which a Compliance Certificate
was required to have been delivered but was not delivered, and shall continue to
so apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply).
Upon the request of the Administrative Agent or the Required Lenders on and
after receipt of a notice that an Event of Default has occurred, the highest
pricing level shall apply as of the date of such Event of Default (as reasonably
determined by the Borrower) and shall continue to so apply to but excluding the
date on which such Event of Default shall cease to be continuing (and
thereafter, in each case, the pricing level otherwise determined in accordance
with this definition shall apply).
In the event that any financial statements under Section 5.01 or a Compliance
Certificate is shown to be inaccurate at any time and such inaccuracy, if
corrected, would have led to a higher Applicable Rate for any period


-4-

--------------------------------------------------------------------------------




(an “Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall promptly (and in no event later than five
Business Days thereafter) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined by reference to the corrected Compliance Certificate, and
(iii) the Borrower shall pay to the Administrative Agent promptly upon written
demand (and in no event later than five Business Days after written demand) any
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof. Notwithstanding anything to the
contrary in this Agreement, any additional interest hereunder shall not be due
and payable until written demand is made for such payment pursuant to this
paragraph and accordingly, any nonpayment of such interest as a result of any
such inaccuracy shall not constitute a Default (whether retroactively or
otherwise), and no such amounts shall be deemed overdue (and no amounts shall
accrue interest at the rate set forth in Section 2.13(c)), at any time prior to
the date that is five Business Days following such written demand.
“Applicable Revolving Commitment Fee Rate” means with respect to the unused
Revolving Commitments:
(i)    until delivery of financial statements pursuant to Section 5.01(b) for
the fiscal quarter ending September 30, 2019 and thereafter at any time at which
the First Lien Leverage Ratio as set forth in the most recent certificate of a
Financial Officer received by the Administrative Agent pursuant to Section
5.01(d) is greater than 3.75 to 1.00, a percentage per annum equal to 0.50%; and
(ii)    at any time upon or after the delivery of the financial statements
pursuant to Section 5.01(b) for the fiscal quarter ending September 30, 2019,
(A) if the First Lien Leverage Ratio as set forth in the most recent certificate
of a Financial Officer received by the Administrative Agent pursuant to Section
5.01(d) is less than or equal to 3.75 to 1.00 and greater than 3.25 to 1.00, a
percentage per annum equal to 0.375% and (B) if the First Lien Leverage Ratio as
set forth in the most recent certificate of a Financial Officer received by the
Administrative Agent pursuant to Section 5.01(d) is less than or equal to 3.25
to 1.00, a percentage per annum equal to 0.25%.
Any increase or decrease in the Applicable Revolving Commitment Fee Rate
resulting from a change in the First Lien Leverage Ratio shall become effective
as of the first Business Day immediately following the date a certificate of a
Financial Officer is delivered pursuant to Section 5.01(d); provided that at the
option of the Administrative Agent or the Required Lenders, the highest
Applicable Revolving Commitment Fee Rate (i.e, 0.50%) shall apply as of the
first Business Day after the date on which a certificate of a Financial Officer
pursuant to Section 5.01(d) was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such certificate is so delivered (and thereafter the Applicable Revolving
Commitment Fee Rate otherwise determined in accordance with this definition
shall apply).
Upon the request of the Administrative Agent or the Required Lenders on and
after receipt of a notice that an Event of Default has occurred, the highest
Applicable Revolving Commitment Fee Rate (i.e., 0.50%) shall apply as of the
date of such Event of Default (as reasonably determined by the Borrower) and
shall continue to so apply to but excluding the date on which such Event of
Default shall cease to be continuing (and thereafter, in each case, the pricing
level otherwise determined in accordance with this definition shall apply).
In the event that any financial statements under Section 5.01 or a Compliance
Certificate is shown to be inaccurate at any time and such inaccuracy, if
corrected, would have led to a higher Applicable Rate for any Applicable Period
than the Applicable Rate applied for such Applicable Period, then (i) the
Borrower shall promptly (and in no event later than five Business Days
thereafter) deliver to the Administrative Agent a correct Compliance Certificate
for such Applicable Period, (ii) the Applicable Rate shall be determined by
reference to the corrected Compliance Certificate, and (iii) the Borrower shall
pay to the Administrative Agent promptly upon written demand (and in no event
later than five Business Days after written demand) any additional interest
owing as a result of such increased Applicable Rate for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof. Notwithstanding anything to the contrary in
this Agreement, any additional interest hereunder shall not be due and payable
until written demand is made for such payment pursuant to this paragraph and
accordingly, any nonpayment of such interest as a result of any such inaccuracy
shall not constitute a Default (whether retroactively or otherwise), and no such
amounts shall be deemed


-5-

--------------------------------------------------------------------------------




overdue (and no amounts shall accrue interest at the rate set forth in Section
2.13(c)), at any time prior to the date that is five Business Days following
such written demand.
“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”
“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).
“Approved Foreign Bank” has the meaning assigned to such term in the definition
of the term “Permitted Investments.”
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), or as otherwise required to be entered into under the
terms of this Agreement, substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall not be under any obligation to agree to act
as the Auction Agent).
“Audited Financial Statements” means the audited combined balance sheets of the
Fox Regional Sports Networks and Related Businesses and related consolidated
statements of income and comprehensive income and combined statements of equity
and combined statements of cash flows of the Fox Regional Sports Networks and
Related Businesses for the fiscal years ended June 30, 2018, June 30, 2017 and
June 30, 2016; provided that for the fiscal year ended June 30, 2016 “Audited
Financial Statements” shall not include audited combined balance sheets of the
Fox Regional Sports Networks and Related Businesses.
“Available Amount,” means, on any date of determination, a cumulative amount
equal to (without duplication):
(a)    the greater of (i) $500,000,000 and (ii) 30.00% of Consolidated EBITDA
for the Test Period then last ended (such greater amount, the “Starter Basket”),
plus
(b)    Cumulative EBITDA less 1.4 times Cumulative Consolidated Interest
Expense, plus
(c)    returns, profits, distributions and similar amounts received in cash or
Permitted Investments and the Fair Market Value of any in-kind amounts received
by the Borrower and the Restricted Subsidiaries on Investments made using the
Available Amount (not to exceed the amount of such Investments), plus
(d)    Investments of the Borrower or any of the Restricted Subsidiaries in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary
or that has been merged or consolidated with or into the Borrower or any of the
Restricted Subsidiaries (up to the lesser of (i) the Fair Market Value of the
Investments of the Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such re-designation or merger or


-6-

--------------------------------------------------------------------------------




consolidation and (ii) the Fair Market Value of the original Investment by the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary), plus
(e)    the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance or sale of Equity Interests of an
Unrestricted Subsidiary) received by the Borrower or any Restricted Subsidiary,
plus
(f)    to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by the Borrower or any Restricted
Subsidiary from an Unrestricted Subsidiary, plus
(g)    the aggregate amount of any Retained Proceeds since the Effective Date.
“Available Equity Amount” means a cumulative amount equal to (without
duplication):
(a)    the Net Proceeds of new public or private issuances of Qualified Equity
Interests in Holdings or any parent of Holdings which are contributed to the
Borrower, plus
(b)    capital contributions received by Holdings or any the Restricted
Subsidiaries after the Effective Date in cash or Permitted Investments (other
than in respect of any Disqualified Equity Interest) and the Fair Market Value
of any in-kind contributions, plus
(c)    the net cash proceeds or Permitted Investments received by Holdings or
any the Restricted Subsidiaries from Indebtedness and Disqualified Equity
Interest issuances issued after the Effective Date and which have been exchanged
or converted into Qualified Equity Interests, plus
(d)    returns, profits, distributions and similar amounts received in cash or
Permitted Investments and the Fair Market Value of any in-kind amounts received
by Holdings and the Restricted Subsidiaries on Investments made using the
Available Equity Amount (not to exceed the amount of such Investments);
provided that the Available Equity Amount shall not include any Cure Amount, any
amounts used to incur Indebtedness pursuant to Section 6.01(a)(xxiv), any
amounts used to make Investments pursuant to Section 6.04(p), any amounts used
to make Restricted Payments pursuant to Section 6.08(a)(vi)(D) or Excluded
Contributions.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


-7-

--------------------------------------------------------------------------------




“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of the Plan Asset Regulations or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing. In addition, the term “director” means a director or
functional equivalent thereof with respect to the relevant Board of Directors.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” has the meaning provided in the preamble hereto.
“Borrower Materials” has the meaning specified in Section 5.01.
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date in the same currency and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.
“Borrowing Minimum” means (a) in the case of a Revolving Loan Borrowing,
$1,000,000 and (b) in the case of a Swingline Loan, $100,000.
“Borrowing Multiple” means (a) in the case of a Revolving Loan Borrowing,
$100,000 and (b) in the case of a Swingline Loan, $100,000.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan
the term “Business Day” shall also exclude any day that is not a London Banking
Day.
“Capital Expenditures” means, for any period, (a) the aggregate of, without
duplication, all expenditures (whether paid in cash or accrued as liabilities)
by Holdings and the Restricted Subsidiaries during such period that,


-8-

--------------------------------------------------------------------------------




in conformity with GAAP, are or are required to be included as additions during
such period to property, plant or equipment reflected in the consolidated
balance sheet of Holdings and the Restricted Subsidiaries and (b) all
Capitalized Software Expenditures.
“Capital Stock” means:
(1) in the case of a corporation, corporate stock;
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Revolving Lenders, as collateral for LC Exposure or obligations of the Revolving
Lenders to fund participations in respect of LC Exposure, cash or deposit
account balances under the sole dominion and control of the Collateral Agent or,
if the Collateral Agent and the applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Collateral Agent and each
applicable Issuing Bank. “Cash Collateral” and “Cash Collateralization” shall
have meanings correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” has the meaning assigned to such term in the definition of
“Permitted Investments”.
“Cash Management Obligations” means obligations of Holdings, the Borrower or any
Restricted Subsidiary in respect of (a) any overdraft and related liabilities
arising from treasury, depository, cash pooling arrangements and cash management
or treasury services or any automated clearing house transfers of funds, (b)
other obligations in respect of netting services, employee credit or purchase
card programs and similar arrangements and (c) other services related, ancillary
or complementary to the foregoing (including Cash Management Services).
“Cash Management Services” has the meaning assigned to such term in the
definition of the term “Secured Cash Management Obligations”.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“Change in Control” means (a) the failure of Holdings to own directly or
indirectly all of the Equity Interests in the Borrower, (b) the failure by the
Permitted Holders to beneficially own directly or indirectly Voting Equity
Interests in Holdings representing at least a majority of the aggregate votes
entitled to vote for the election of directors of Holdings having a majority of
the aggregate votes on the Board of Directors of Holdings, unless any Permitted
Holder or Permitted Holders have the right (pursuant to contract, proxy or
otherwise), to designate, nominate or appoint, directly or indirectly, directors
of Holdings having a majority of the aggregate votes on the Board of Directors
or other governing body of Holdings or (c) the occurrence and continuance of a
“Change of


-9-

--------------------------------------------------------------------------------




Control” (or similar term), as defined in the documentation governing the Notes
(and any Permitted Refinancing thereof that constitutes Material Indebtedness).
For purposes of this definition, including other defined terms used herein in
connection with this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the
Effective Date and (ii) the phrase Person or group is within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or group or its subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan.
Any person shall be deemed to beneficially own directly or indirectly Voting
Equity Interests in (1) any corporation, association or other business entity
(other than a partnership, joint venture, limited liability company or similar
entity) of which more than 50% of the total voting power of shares of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time of
determination owned, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof; and (2) any
partnership, joint venture, limited liability company or similar entity of which
(a) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise, and (b) such
Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.
Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, (A) if any group includes one or more
Permitted Holders, the issued and outstanding Equity Interests of Parent,
directly or indirectly owned by the Permitted Holders that are part of such
group shall not be treated as being beneficially owned by such group or any
other member of such group, (B) a Person or group shall not be deemed to
beneficially own Equity Interests to be acquired by such Person or group
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement and (C) a Person or group will not be deemed to beneficially own the
Equity Interests of another Person as a result of its ownership of Equity
Interests or other securities of such other Person’s parent (or related
contractual rights) unless it owns more than 50% of the total voting power of
the Equity Interests entitled to vote for the election of directors of such
Person’s parent having a majority of the aggregate votes on the Board of
Directors of such Person’s parent.
“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (i) any requests, rules, guidelines or directives under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or issued in connection
therewith and (ii) any requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law,” to the extent enacted,
adopted, promulgated or issued after the date of this Agreement, but only to the
extent such rules, regulations, or published interpretations or directives are
applied to the Borrower and its Subsidiaries by the Administrative Agent or any
Lender in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including, without
limitation, for purposes of Section 2.15.
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans, Incremental Term
Loans, Other Term Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Other Revolving Commitment,
Term Commitment or Other Term Commitment and (c) any Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments. Other Term Commitments, Other Term Loans, Other Revolving


-10-

--------------------------------------------------------------------------------




Commitments (and the Other Revolving Loans made pursuant thereto) and
Incremental Term Loans that have different terms and conditions shall be
construed to be in different Classes.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all assets and property, whether tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Agent” has the meaning assigned in the Collateral Agreement.
“Collateral Agreement” means the Collateral Agreement among Holdings, the
Borrower, each other Loan Party and the Collateral Agent, substantially in the
form of Exhibit D.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from (i) the Borrower and
each Guarantor (other than an Excluded Subsidiary) (1) either (x) a counterpart
of the Guarantee Agreement duly executed and delivered on behalf of such Person
or (y) in the case of any Person that becomes a Loan Party after the Effective
Date (including by ceasing to be an Excluded Subsidiary), a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person and (2) either (x) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Loan Party after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, in each case under this clause (a) together with, in the case of
any such Loan Documents executed and delivered after the Effective Date,
documents of the type referred to in Section 4.01(c), and, to the extent
reasonably requested by the Collateral Agent, opinions of the type referred to
in Section 4.01(b);
(b)    all outstanding Equity Interests of the Borrower and the Restricted
Subsidiaries (other than any Equity Interests constituting Excluded Assets or
Equity Interests of Immaterial Subsidiaries) owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement (and the
Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests (if any), together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank);
(c)    if any Indebtedness for borrowed money of Holdings, the Borrower or any
Subsidiary in a principal amount of $15,000,000 or more is owing by such obligor
to any Loan Party, such Indebtedness shall be evidenced by a promissory note,
such promissory note shall have been pledged pursuant to the Collateral
Agreement and the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
(d)    all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and reasonably requested by the Collateral Agent
to be filed, delivered, registered or recorded to create the Liens intended to
be created by the Security Documents and perfect such Liens to the extent
required by, and with the priority required by, the Security Documents and the
other provisions of the term “Collateral and Guarantee Requirement,” shall have
been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording.


-11-

--------------------------------------------------------------------------------




Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as and to the extent that the Administrative Agent and the Borrower reasonably
agree in writing that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any material adverse Tax consequences to
Holdings and its Subsidiaries (including the imposition of withholding or other
material Taxes)), shall be excessive in view of the benefits to be obtained by
the Lenders therefrom, (b) Liens required to be granted from time to time
pursuant to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth in the Security Documents as in effect on
the Effective Date, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts, securities
accounts, commodities accounts or other assets specifically requiring perfection
by control agreements, (d) no perfection actions shall be required with respect
to Vehicles and other assets subject to certificates of title, (e) no perfection
actions shall be required with respect to commercial tort claims with a value
less than $15,000,000 and no perfection actions shall be required with respect
to promissory notes evidencing debt for borrowed money in a principal amount of
less than $15,000,000, (f) no actions in any non-U.S. jurisdiction or required
by the laws of any non-U.S. jurisdiction shall be required to be taken to create
any security interests in assets located or titled outside of the United States
(including any Equity Interests of Foreign Subsidiaries and any foreign
Intellectual Property) or to perfect or make enforceable any security interests
in any such assets (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (g) no actions shall be required to perfect a security interest
in letter of credit rights (other than the filing of UCC financing statements),
(h) in no event shall the Collateral include any Excluded Assets and (i) no
actions shall be required to perfect a security interest in owned or leased real
property. The Collateral Agent may grant extensions of time or waivers for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.
“College Sports Transaction” means the contribution and/or disposition, directly
or indirectly, by Parent of assets (including any Capital Stock) related to the
high school and college sports assets, businesses and/or divisions of Parent and
its Subsidiaries to Holdings, the Borrower, Fox College Sports, Inc. and/or any
other Subsidiary of Holdings and/or to any third party.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower or its Subsidiaries in the
ordinary course of business.
“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment of any Class, Term Commitment, and Other Term
Commitment of any Class or any combination thereof (as the context requires) and
(b) with respect to any Swingline Lender, its Swingline Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to it in Section 8.03(c).
“Company” means Fox Sports Net, LLC, a Delaware limited liability company.
“Compliance Certificate” means a certificate of a Financial Officer required to
be delivered pursuant to Section 5.01(d).


-12-

--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, with respect to any Person, the
Consolidated Net Income of such Person for such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income for such period, the sum of
the following amounts for such period:
(i)    total interest expense of such Person and, to the extent not reflected in
such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations or such
derivative instruments, and bank and letter of credit fees and costs of surety
bonds in connection with financing activities, plus items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (n) through
(z) thereof,
(ii)    provision for taxes based on income, profits, revenue or capital,
including federal, foreign and state income, franchise, excise, value added and
similar taxes based on income, profits, revenue or capital and foreign
withholding taxes of such Person paid or accrued during such period (including
in respect of repatriated funds), including any penalties and interest relating
to such taxes or arising from any tax examinations and (without duplication) any
payments actually made to a Parent Entity pursuant to Section 6.08(a)(vii) in
respect of such taxes,
(iii)    the total amount of depreciation and amortization expense (including
amortization of deferred financing fees or costs, internal labor costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs and
incentive payments, content (including film) and sports rights amortization,
conversion costs and contract acquisition costs) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP,
(iv)    any other non-cash charges, expenses or losses, including any write
offs, write downs, expenses, losses or items (each, a “non-cash charge”), except
that if any non-cash charge represents an accrual or reserve for potential cash
items in any future period (A) such Person may elect not to add back such
non-cash charge in such period and (B) to the extent such Person elects to add
back such non-cash charge (other than amortization of a prepaid cash item that
was paid in a prior period) in such period, the cash payment in respect thereof
in any future period shall be subtracted from Consolidated EBITDA,
(v)    (i) except for purposes of calculating the Specified Ratios, the amount
of any non-controlling interest or minority interest expense consisting of
income attributable to non-controlling or minority equity interests of third
parties (other than Holdings or any of its Subsidiaries) in any non-wholly-owned
Subsidiary deducted (and not added back) in such period to Consolidated Net
Income and (ii) the amount of dividends or distributions or other payments to
Holdings or any of its Restricted Subsidiaries that are actually paid in cash or
Cash Equivalents (or if not paid in cash or Cash Equivalents, but later
converted into cash or Cash Equivalents, upon such conversion) by any Person
during such period, in the case of each of clauses (i) and (ii), without
duplication of cash distributions in respect thereof which are included in
Consolidated Net Income for such period,
(vi)    the amount of fees, expenses and indemnities paid to directors,
including of Holdings or any Parent Entity thereof,
(vii)    losses or discounts on sales or dispositions of receivables and related
assets in connection with any Permitted Receivables Financing,


-13-

--------------------------------------------------------------------------------




(viii)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and not added back,
(ix)    any costs or expenses incurred by such Person or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or
phantom equity plan or any other management or employee benefit plan or
agreement, any severance agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are non-cash or otherwise
funded with cash proceeds contributed to the capital of such Person or Net
Proceeds of an issuance of Equity Interests of such Person (other than
Disqualified Equity Interests),
(x)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature, plus
(xi)    any other adjustments, exclusions and add-backs reflected in the
Information Memorandum;
plus
(b)    without duplication, the amount reasonably projected by such Person of
“run rate” cost savings, expenses, operating expense reductions, synergies
(including from increased pricing in existing customer contracts, new projects
and adjustments for annualized full-year gross profit contribution from current
recurring contract base and backlog); provided that any such revenue or gross
profit synergies of the type described in this parenthetical shall be limited to
5.0% of Consolidated EBITDA for the applicable Test Period) and charges
(including restructuring and integration charges) to be realized by such Person
as a result of actions (including actions taken or initiated before, on or after
the Effective Date) that have been taken or initiated or are expected to be
taken or initiated in connection with, pursuant to or as contemplated by the
Transactions, any Specified Event or any joint venture or other arrangement of
such Person or any of its Restricted Subsidiaries (even if not accounted for on
the financial statements of any such joint venture or such Person) (a) occurring
on or prior to the date that is 24 full months after the date of final
consummation of the Transactions and (b) occurring on or prior to the date that
is 24 full months after the date of final consummation of any other investment,
disposition of assets, property, Capital Stock or Indebtedness, incurrence,
prepayment or repayment of Indebtedness, Restricted Payment, Subsidiary
designation, restructuring, cost saving initiative or other initiative (each
such investment, disposition, incurrence, prepayment, repayment, Restricted
Payment and Subsidiary designation, a “Specified Event”). Such cost savings,
expenses, operating expense reductions, synergies and charges (including
restructuring and integration charges) shall be added to Consolidated EBITDA
until fully realized and calculated on a pro forma basis as though such cost
savings had been realized on the first day of the relevant period, net of the
amount of actual benefits realized from such actions if such cost savings are
reasonably identifiable and factually supportable. No cost savings, expenses,
operating expense reductions, synergies and charges (including restructuring and
integration charges) shall be added pursuant to this clause (2) to the extent
duplicative of any cost savings, expenses, operating expense reductions,
synergies and charges (including restructuring and integration charges) that are
included in clause (1) above (it being understood and agreed that “run rate”
shall mean the full recurring cost savings, expenses, operating expense
reductions,


-14-

--------------------------------------------------------------------------------




synergies and charges (including restructuring and integration charges) that is
associated with any action taken) and the share of any such cost savings,
expenses, operating expense reductions, synergies and charges (including
restructuring and integration charges) with respect to a joint venture that are
to be allocated to such Person shall not exceed the total amount thereof
proportionate to such Person’s economic interest in such joint venture for the
relevant Test Period;
less
(c)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),
(ii)    except for purposes of calculating the Specified Ratios, the amount of
any non-controlling interest consisting of loss attributable to non-controlling
interests of third parties in any non-wholly-owned Subsidiary added (and not
deducted in such period from Consolidated Net Income),
in each case, as determined on a consolidated basis for such Person and its
Restricted Subsidiaries in accordance with GAAP; provided that,
(I)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) whether such acquisition
occurred before or after the Effective Date to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to
the Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis, and
(II)    there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of) (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis and (B)
included in determining Consolidated EBITDA for any period in which a Sold
Entity or Business is disposed, an adjustment equal to the Pro Forma Disposal
Adjustment with respect to such Sold Entity or Business (including the portion
thereof


-15-

--------------------------------------------------------------------------------




occurring prior to such disposal) as specified in the Pro Forma Disposal
Adjustment certificate delivered to the Administrative Agent (for further
delivery to the Lenders).
In addition, to the extent not already included in the Consolidated EBITDA of
such Person and its Restricted Subsidiaries in any period, notwithstanding
anything to the contrary in the foregoing, Consolidated EBITDA shall include
additional adjustments evidenced by or contained in a due diligence or quality
of earnings report prepared with respect to any Investment permitted under this
Agreement that has been consummated (or, solely for purposes of determining the
permissibility of any Investment that constitutes a Limited Condition
Transaction, a definitive agreement or other binding obligation with respect to
which has been entered into) and made available to the Administrative Agent by a
nationally recognized accounting firm.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended on June 30, 2018, September 30, 2018,
December 31, 2018 and March 31, 2019, Consolidated EBITDA for such fiscal
quarters shall be (x) for the purpose of calculating any Specified Ratio, as set
forth in clause (i) of the definition of Historical Consolidated EBITDA and (y)
for any other purpose, as set forth in clause (ii) of the definition of
Historical Consolidated EBITDA, in each case, as may be subject to any
adjustment set forth in the immediately preceding paragraph for any four-quarter
period with respect to any acquisitions, dispositions or conversions occurring
after the Effective Date.
“Consolidated First Lien Debt” means, as of any date of determination, (a) the
amount of Consolidated Total Debt (including in respect of the Loans hereunder)
that is secured by all of the Collateral on an equal or super priority basis
(but without regard to the control of remedies) with Liens securing the Secured
Obligations minus (b) cash and Permitted Investments of such Person or any
Restricted Subsidiary.
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
(1)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Swap Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Financing Lease Obligations,
and (e) net payments, if any made (less net payments, if any, received),
pursuant to interest rate Swap Obligations with respect to Indebtedness, and
excluding (n) any interest expense attributable to the exercise of appraisal
rights and the settlement of any claims or actions (whether actual, contingent
or potential) with respect thereto and with respect to the Transactions or any
Specified Event, (o) annual agency or similar fees paid to the Administrative
Agent, Collateral Agent and other agents under this Agreement or other credit
facilities, (p) any additional interest with respect to failure to comply with
any registration rights agreement owing with respect to the Notes or other
securities, (q) costs associated with obtaining Swap Obligations, (r) any
expense resulting from the discounting of any Indebtedness in connection with
the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, (s) penalties
and interest relating to taxes, (t) any “additional interest” or “liquidated
damages” with respect to other securities for failure to timely comply with
registration rights obligations, (u) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees, expenses and discounted liabilities, (v) any expensing of bridge,
commitment and other financing fees and any other fees related to the
Transactions or any acquisitions after the Effective Date, (w) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Permitted Receivables Financing, (x) any accretion of accrued
interest on discounted liabilities and any prepayment, make-whole or breakage
premium, cost or penalty, (y) interest expense attributable to a Parent Entity
resulting from push-down accounting, and (z) any lease, rental or other expense
in connection with a Non-Financing Lease Obligation); plus


-16-

--------------------------------------------------------------------------------




(2)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
(3)    interest income of such Person and its Restricted Subsidiaries for such
period.
For purposes of this definition, interest on a Financing Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP (or, if not implicit, as otherwise determined in accordance
with GAAP).
“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding (and
excluding the effect of), without duplication:
(a)    extraordinary, exceptional, one-time, infrequent, non-recurring,
non-operating or unusual gains or losses (less all fees and expenses relating
thereto) and expenses (including any unusual or non-recurring operating expenses
directly attributable to the implementation of cost savings, expenses, operating
expense reductions, synergies and charges (including restructuring and
integration charges), initiatives and any accruals or reserves in respect of any
extraordinary, non-recurring or unusual items), severance, relocation costs,
contract termination costs, system establishment charges, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions and other strategic or cost saving
initiatives), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Effective
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, recruiting and
signing costs, retention or completion bonuses, other executive recruiting and
retention costs, transition costs, charges or expenses attributable to legal or
regulatory claims, suits, actions, disputes, hearings and other matters, asset
divestitures, costs or cost inefficiencies related to labor, facility, property
or broadcasting transmission slowdowns, shutdowns or disruptions (as
applicable), costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities and charges resulting
from changes in estimates, valuations and judgments thereof),
(b)    the cumulative effect of a change in accounting principles and changes as
a result of adoption or modification of accounting policies during such period
to the extent included in Consolidated Net Income,
(c)    Transaction Costs (including any charges associated with the rollover,
acceleration or payout of Equity Interests held by management of the Company or
any of its Subsidiaries or Parent Entities in connection with the Transactions),
(d)    the net income for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting, except that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or, if not paid in cash or
Permitted Investments, but later converted into cash or Permitted Investments,
upon such conversion) by such Person to the Borrower or a Restricted Subsidiary
thereof during such period,


-17-

--------------------------------------------------------------------------------




(e)    solely for purposes of calculating the Specified Ratios and Excess Cash
Flow, the net income for such period attributable to non-controlling or minority
equity interests of third parties (other than Holdings or any of its
Subsidiaries) in any non-wholly-owned Subsidiary, except that Consolidated Net
Income shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or if not paid in
cash or Cash Equivalents, but later converted into cash or Cash Equivalents,
upon such conversion) by such Person to the referent Person or a Restricted
Subsidiary thereof during such period,
(f)    any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any Specified Event acquisition, Investment,
asset disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of, or the rating if
by the Rating Agencies, any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful or abandoned (including, for the avoidance of doubt,
the effects of expensing all transaction-related expenses in accordance with
FASB Accounting Standards Codification 805 and gains or losses associated with
FASB Accounting Standards Codification 460),
(g)    any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments (including deferred financing costs written off and premiums paid),
(h)    accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on existing earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,
(i)    all Non-Cash Compensation Expenses,
(j)    any income (loss) attributable to deferred compensation plans or trusts,
(k)    any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by the Borrower or any Restricted Subsidiary in respect of such investment),
(l)    any gain (loss) on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business) or
income (loss) from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of),
(m)    any non-cash gain (loss) attributable to the mark to market movement in
the valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments in such Test Period; provided
that any cash payments or receipts relating to transactions realized in a given
period shall be taken into account in such period,


-18-

--------------------------------------------------------------------------------




(n)    any non-cash gain (loss) related to currency remeasurements of
Indebtedness, net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances and other balance sheet
items,
(o)    any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),
(p)    any impairment charge or asset write-off or write-down (including related
to intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities),
(q)    solely for the purpose of calculating the Available Amount, the net
income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its net income is not at
the date of determination wholly permitted without any prior Governmental
Approval (which has not been obtained) or, directly or indirectly, is otherwise
restricted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived or released (or Holdings reasonably believes such
restriction could be waived or released and is using commercially reasonable
efforts to pursue such waiver or release); provided that Consolidated Net Income
of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Permitted Investments to the Borrower or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,
(r)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item,
(s)    costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and other costs and expenses
attributable to Holdings or any Parent Entity thereof being a public company,
and
(t)    any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365 day period).
There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to such Person and its Restricted Subsidiaries), as a result of the
Transactions, any Specified Event, acquisition or Investment consummated prior
to the Effective Date and any other Specified Event


-19-

--------------------------------------------------------------------------------




or acquisition (by merger, consolidation, amalgamation or otherwise) or other
Investment or the amortization or write-off of any amounts thereof.
In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any Specified Event, acquisition or other Investment or any
disposition of any asset permitted hereunder (net of any amount so added back in
any prior period to the extent not so reimbursed within a two-year period) and
(ii) the amount of any cash tax benefits related to the tax amortization of
intangible assets in such period.
“Consolidated Secured Debt” means, as of any date of determination, (a) the
amount of Consolidated Total Debt (including in respect of the Loans hereunder)
that is secured by the Collateral minus (b) cash and Permitted Investments of
such Person or any Restricted Subsidiary.
“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of Holdings and the
Restricted Subsidiaries in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, with respect
to any Person and its Restricted Subsidiaries, an amount equal to (a) the sum of
(1) the aggregate amount of all outstanding Indebtedness of such Person and its
Restricted Subsidiaries on a consolidated basis consisting of Indebtedness for
borrowed money, unreimbursed drawings under letters of credit, obligations in
respect of Financing Lease Obligations, debt obligations evidenced by promissory
notes and similar instruments, but excluding (A) all undrawn amounts under
revolving credit facilities, (B) Swap Obligations, (C) performance bonds or any
similar instruments, (D) the effects of any discounting of Indebtedness
resulting from the application of acquisition method accounting in connection
with the Transactions or any Specified Event, acquisition (by merger,
consolidation, amalgamation, dividend, distribution or otherwise), or other
Investment, and (E) all obligations relating to Permitted Receivables Financings
and (2) the aggregate amount of all outstanding Disqualified Equity Interest of
Person and all Preferred Stock of its Restricted Subsidiaries on a consolidated
basis, with the amount of such Disqualified Equity Interest and Preferred Stock
equal to the greater of their respective voluntary or involuntary liquidation
preferences and maximum fixed repurchase prices, in each case determined on a
consolidated basis in accordance with GAAP; less (b) cash and Permitted
Investments of such Person and its Restricted Subsidiaries. For purposes hereof,
the “maximum fixed repurchase price” of any Disqualified Equity Interest or
Preferred Stock that does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Equity Interest or Preferred
Stock as if such Disqualified Equity Interest or Preferred Stock were purchased
on any date on which Consolidated Total Debt shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Equity Interest or Preferred Stock, such
fair market value shall be determined in good faith by the Board of Directors or
senior management of such Person.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and the
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and the Restricted Subsidiaries on such date, including deferred revenue but
excluding, without duplication, (i) the current portion of any Funded Debt, (ii)
all Indebtedness consisting of Loans and obligations under letters of credit to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes; provided that,
for purposes of calculating Excess Cash Flow, increases or decreases in working
capital (A) arising from acquisitions, dispositions or Unrestricted Subsidiary
designations by Holdings and the Restricted Subsidiaries shall be measured from
the date on which such acquisition, disposition or Unrestricted Subsidiary
designation occurred and not over the period in which Excess Cash Flow is
calculated and (B) shall exclude (I) the impact of non-cash adjustments
contemplated in the Excess Cash Flow calculation, (II) the impact of adjusting
items in the definition of “Consolidated Net Income” and (III) any changes in
current assets or current liabilities as a result of (x) the effect of
fluctuations in the amount of


-20-

--------------------------------------------------------------------------------




accrued or contingent obligations, assets or liabilities under hedging
agreements or other derivative obligations, (y) any reclassification, other than
as a result of the passage of time, in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent or (z) the effects of
acquisition method accounting.
“Contract Consideration” has the meaning assigned to such term in the definition
of the term “Excess Cash Flow.”
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”
“Covenant Suspension Event” has the meaning specified in Section 6.11.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b) or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 9.18.
“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) by a Loan Party in exchange for, or to extend, renew,
replace or refinance, in whole or part, any Class of existing Term Loans or
Revolving Loans (or unused Revolving Commitments) (“Refinanced Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
(a) is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (plus any premium, accrued interest and
fees and expenses incurred in connection with such exchange, extension, renewal,
replacement or refinancing), (b) does not mature earlier than or, except in the
case of Revolving Commitments, have a Weighted Average Life to Maturity shorter
than the Refinanced Debt, (c) shall not be guaranteed by any entity that is not
a Loan Party, (d) in the case of any secured Indebtedness (i) is not secured by
any assets not securing the Secured Obligations and (ii) is subject to the
relevant Intercreditor Agreements and (e) has terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) that are not materially more favorable
(when taken as a whole) to the lenders or investors providing such Indebtedness
than the terms and conditions of this Agreement (when taken as a whole) are to
the Lenders (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of such refinancing) as determined by
the Borrower in good faith (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any such
Indebtedness, such indebtedness shall be deemed not materially more favorable
(when taken as a whole) to the lenders or investors providing such Indebtedness
solely by virtue of such financial maintenance covenant and no consent shall be
required by the Administrative Agent or any of the Lenders, if such financial
maintenance covenant is either (i) also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Indebtedness or (ii) only applicable after the Latest Maturity Date at the
time of such refinancing).
“Cumulative Consolidated Interest Expense” means, as of any date of
determination, Consolidated Interest Expense from the Effective Date to the end
of the Borrower’s most recently ended full fiscal quarter prior to such date,
taken as a single accounting period.


-21-

--------------------------------------------------------------------------------




“Cumulative EBITDA” means, as of any date of determination, Consolidated EBITDA
from the Effective Date to the end of the Borrower’s most recently ended full
fiscal quarter prior to such date, taken as a single accounting period.
“Cure Amount” has the meaning specified in Section 7.02.
“Cure Right” has the meaning specified in Section 7.02.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within one
Business Day of the date on which such funding is required hereunder, (b)
notified the Borrower, the Administrative Agent, any Issuing Bank, any Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement or
provided any written notification to any Person to the effect that it does not
intend to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) failed, within
three Business Days after request by the Administrative Agent (whether acting on
its own behalf or at the reasonable request of the Borrower (it being understood
that the Administrative Agent shall comply with any such reasonable request)) or
by any Issuing Bank or any Swingline Lender, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, (d) otherwise failed to pay over to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute or subsequently cured, or (e) after the Effective Date (i) become or is
insolvent or has a parent company that has become or is insolvent, (ii) become
the subject of a bankruptcy or insolvency proceeding or any action or proceeding
of the type described in Section 7.01(h) or (i), or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be
deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any capital stock in such Lender or its direct or indirect parent
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to any Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.


-22-

--------------------------------------------------------------------------------




“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18- 217 of the Delaware Limited
Liability Company Act.
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings, the Borrower or a Subsidiary in connection
with a Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation, less the amount of cash or
Permitted Investments received in connection with a subsequent sale of or
collection on or other disposition of such Designated Non‑Cash Consideration. A
particular item of Designated Non‑Cash Consideration will no longer be
considered to be outstanding when and to the extent it has been paid, redeemed,
sold or otherwise disposed of or returned in exchange for consideration in the
form of cash or Permitted Investments in compliance with Section 6.05.
“director” has the meaning assigned to such term in the definition of “Board of
Directors.”
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).
“Discount Range” has the meaning assigned to such term in Section
2.11(a)(ii)(C).
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit K.
“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).
“Discount Range Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(C).
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).
“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five Business Days following the receipt by each relevant Term
Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable,
unless a shorter period is agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).
“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.


-23-

--------------------------------------------------------------------------------




“Disposition” has the meaning assigned to such term in Section 6.05.
“Disposition Percentage” means, (x) with respect to a Prepayment Event pursuant
to clause (a) of such definition, the prepayment required by Section 2.11(c), if
the First Lien Leverage Ratio for the Test Period then last ended is (a) greater
than 3.50 to 1.00, 100%, (b) greater than 3.00 to 1.00 but less than or equal to
3.50 to 1.00, 50% and (c) equal to or less than 3.00 to 1.00, 0% and (y) with
respect to a Prepayment Event pursuant to clause (b) of such definition, the
prepayment required by Section 2.11(c) shall be 100%.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person or in any Parent Entity that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person or in any Parent Entity that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person or
in any Parent Entity that do not constitute Disqualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;
in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale,” “condemnation event,” a “change
of control” or similar event shall not constitute a Disqualified Equity Interest
if any such requirement becomes operative only after repayment in full of all
the Loans and all other Loan Document Obligations that are accrued and payable
and the termination of the Commitments and (ii) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of Holdings
(or any direct or indirect parent thereof), the Borrower or any of the
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by Holdings (or any direct or indirect parent company
thereof), the Borrower or any of the Subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person or as a result of such
employee’s termination, death, or disability.
“Disqualified Lenders” means, unless otherwise consented to by the Borrower in
writing (including by email), (a) those banks, financial institutions and other
institutional lenders identified in writing by a Permitted Holder or the
Borrower to the Joint Bookrunners in writing prior to May 3, 2019, (b) those
Persons who are competitors of the Loan Parties and each of their respective
Subsidiaries identified by a Permitted Holder or the Borrower to the
Administrative Agent from time to time in writing (including by email) prior to
July 9, 2019 and (c) in the case of each Persons identified pursuant to clauses
(a) and (b) above, any of their Affiliates that are either (i) identified in
writing (including by email) by the Borrower from time to time or (ii)
reasonably identifiable as Affiliates on the basis of such Affiliate’s name
(other than, in the case of this clause (c), Affiliates that are bona fide debt
funds). The Disqualified Lender list and any updates thereto shall be sent by
the Borrower to the Administrative Agent by email to JPMDQ_Contact@jpmorgan.com
in order to be deemed received and/or effective; provided, that no updates to
the Disqualified Lender list) shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation in respect
of the Loans from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Disqualified


-24-

--------------------------------------------------------------------------------




Lenders; provided, further, that any such updates to the Disqualified Lender
list shall not take effect until three Business Days after the updated list of
Disqualified Lenders is made available to the Lenders. For the avoidance of
doubt, the Borrower shall have the right to remove Disqualified Lenders from the
Disqualified Lender list (including by email to the email address provided
above).
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“ECF Percentage” means, with respect to the prepayment required by Section
2.11(d) with respect to any fiscal year of the Borrower, if the First Lien
Leverage Ratio (prior to giving effect to the applicable prepayment pursuant to
Section 2.11(d), but after giving effect to any voluntary prepayments made
pursuant to Section 2.11(a) prior to the date of such prepayment) as of the end
of such fiscal year is (a) greater than 3.75 to 1.00, 50% of Excess Cash Flow
for such fiscal year, (b) greater than 3.25 to 1.00 but less than or equal to
3.75 to 1.00, 25% of Excess Cash Flow for such fiscal year and (c) equal to or
less than 3.25 to 1.00, 0% of Excess Cash Flow for such fiscal year.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means August 23, 2019.
“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below) or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (a) the remaining Weighted Average Life to Maturity of such Indebtedness and
(b) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness, but excluding any
arrangement, structuring, ticking or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders and, if
applicable, consent fees for an amendment paid generally to consenting Lenders;
provided that with respect to any Indebtedness that includes a “LIBOR floor” or
“Base Rate floor,” (i) to the extent that the LIBO Rate or Alternate Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (ii) to
the extent that the LIBO Rate or Alternate Base Rate (without giving effect to
any floors in such definitions), as applicable, on the date that the Effective
Yield is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including, subject to the requirements
of Section 9.04(f), (g) and (h), as applicable, Holdings, the Borrower or any of
their Affiliates), other than, in each case, (i) a natural person, (ii) a
Defaulting Lender or (iii) a Disqualified Lender.


-25-

--------------------------------------------------------------------------------




“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means applicable common law and all applicable treaties,
rules, regulations, codes, ordinances, judgments, orders, decrees and other
applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the environment,
including with respect to the preservation or reclamation of natural resources
or the Release or threatened Release of any Hazardous Material, or to the extent
relating to exposure to Hazardous Materials, the protection of human health or
safety.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Financing” means the contributions of cash and/or other assets by any
direct or indirect parent or Affiliate of the Borrower, directly or indirectly,
to the Borrower in a minimum aggregate amount equal to 25% of the sum of (1) the
aggregate gross amount of the (x) Term Loans borrowed on the Effective Date, (y)
the Notes issued on or prior to the Effective Date and (2) the equity
capitalization of Holdings and its subsidiaries on the Effective Date after
giving effect to the Transactions; provided, that no less than 80% of the Equity
Financing made on or prior to the Effective Date in connection with the
Transactions shall be in the form of cash equity.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 or
Section 430 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (e) the incurrence by a Loan Party or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the incurrence by a
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan (including any liability under
Section 4062(e) of ERISA) or Multiemployer Plan; or (h) the receipt by a Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from a Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is insolvent, within the meaning of Title IV of ERISA, or in endangered or
critical status, within the meaning of Section 305 of ERISA.


-26-

--------------------------------------------------------------------------------




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a)    sum, without duplication, of:
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (provided, in each case,
that if any non-cash charge represents an accrual or reserve for cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Excess Cash Flow in such future period),
(iii)    decreases in Consolidated Working Capital, long-term receivables and
long-term prepaid assets and increases in long-term deferred revenue and
long-term programming obligations for such period,
(iv)    an amount equal to the aggregate net non-cash loss on dispositions by
Holdings and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and
(v)    extraordinary gains; less:
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
“Consolidated Net Income” to the extent such amounts are due but not received
during such period) and cash charges included in clauses (a) through (t) of the
definition of “Consolidated Net Income” (other than cash charges in respect of
Transaction Costs paid on or about the Effective Date to the extent financed
with the proceeds of Indebtedness incurred on the Effective Date or an equity
investment on the Effective Date),
(ii)    without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, to the extent that such Capital Expenditures were financed
with internally generated cash flow of Holdings or the Restricted Subsidiaries,
(iii)    (x) the aggregate amount of all principal payments of Indebtedness,
including (A) the principal component of payments in respect of Financing Lease
Obligations and (B) the amount of any mandatory prepayment of Loans to the
extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (I) all other prepayments of Term Loans and (II) all prepayments of
revolving loans and swingline loans (including Revolving Loans and Swingline
Loans) made during such period (other than in respect of any revolving credit
facility (excluding Revolving


-27-

--------------------------------------------------------------------------------




Loans and Swingline Loans) to the extent there is an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of Holdings or the Restricted Subsidiaries and
(y) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings and the Restricted Subsidiaries during such period that
are required to be made in connection with any prepayment of Indebtedness,
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v)    increases in Consolidated Working Capital and long-term receivables,
long-term prepaid assets and decreases in long-term deferred revenue and
long-term programming obligations for such period,
(vi)    cash payments by Holdings and the Restricted Subsidiaries during such
period in respect of purchase price holdbacks, earn out obligations, or
long-term liabilities of Holdings and the Restricted Subsidiaries other than
Indebtedness to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income to the extent financed
with internally generated cash flow of Holdings or the Restricted Subsidiaries,
(vii)    without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Investments (other than Investments in
Permitted Investments) and acquisitions permitted or not prohibited by this
Agreement, to the extent that such Investments and acquisitions were financed
with internally generated cash flow of Holdings or the Restricted Subsidiaries,
(viii)    without duplication of amounts deducted pursuant to clause (x) below
in prior fiscal years, the amount of Restricted Payments and other dividends and
distributions paid in cash during such period and permitted or not prohibited by
this Agreement, to the extent that such dividends and distributions and other
Restricted Payments were financed with internally generated cash flow of
Holdings or the Restricted Subsidiaries,
(ix)    the aggregate amount of expenditures actually made Holdings and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees and cash restructuring charges) to the extent that
such expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income, to the extent that such expenditure was
financed with internally generated cash flow of Holdings or the Restricted
Subsidiaries,
(x)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by Holdings
or any of the Restricted Subsidiaries pursuant to binding contract commitments,
letters of intent or purchase orders (the “Contract Consideration”), in each
case, entered into prior to or during such period and (B) to the extent set
forth in a certificate of a Financial Officer delivered to the Administrative
Agent at or before the time the Compliance Certificate for the period ending
simultaneously with such Test Period is required to be delivered pursuant to
Section 5.01(d), the aggregate amount of cash that is reasonably expected to be
paid in respect of planned cash expenditures by Holdings, Holdings or any of the
Restricted Subsidiaries (the “Planned Expenditures”), in the case of each of
clauses (A) and (B), relating to Permitted Acquisitions, other Investments
(other than Investments in Permitted Investments), Restricted Payments or other
dividends or distributions, Capital Expenditures or payments and distributions
to sports teams, leagues or conferences pursuant to joint venture, licensing or
similar agreements (including one-time put option payments and one-time upfront
bonus payments), in each case, to be consummated or made during a subsequent
Test


-28-

--------------------------------------------------------------------------------




Period; provided, that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Acquisitions,
Investments, Capital Expenditures or payments and distributions to sports teams,
leagues or conferences pursuant to joint venture, licensing or similar
agreements (including one-time put option payments and one-time upfront bonus
payments) during such Test Period is less than the Contract Consideration or
Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such Test Period,
(xi)    the amount of taxes (including penalties and interest and tax
distributions) paid in cash and/or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period,
(xii)    extraordinary losses,
(xiii)    cash expenditures in respect of Swap Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income, and
(xiv)    without duplication of amounts deducted pursuant to clause (x) above in
prior fiscal years, the amount of required payments and distributions to sports
teams, leagues or conferences pursuant to joint venture, licensing or similar
agreements (including one-time put option payments and one-time upfront bonus
payments) permitted or not prohibited by this Agreement, to the extent that such
payments and distributions were financed with internally generated cash flow of
Holdings or the Restricted Subsidiaries.
For the avoidance of doubt, solely until the later of (i) the consummation of
the Sports Network II Investment and (ii) January 1, 2020, Consolidated Net
Income attributable to the Sports Network II Investment shall not be included in
the calculation of clause (a)(i)) above.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
“Excluded Assets” means (a) all fee-owned real property (including real property
existing on the Effective Date and on the date of acquisition for after acquired
real property), (b) all leasehold interests in real property, (c) any
governmental licenses or state or local franchises, charters or authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization would be prohibited or restricted thereby (including any legally
effective prohibition or restriction, but excluding any prohibition or
restriction that is ineffective under the Uniform Commercial Code of any
applicable jurisdiction), (d) any asset if, to the extent that and for so long
as the grant of a Lien thereon to secure the Secured Obligations is prohibited
by any Requirements of Law, including, without limitation, to the extent the
Collateral Agent may not validly possess a security interest in any applicable
FCC licenses pursuant to the Communications Act of 1934, as amended, and the
rules, regulations, published orders and published and promulgated policy
statements of the FCC, all as may be amended from time to time (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
any other applicable Requirements of Law) or would require consent or approval
of any Governmental Authority, (e) margin stock and, to the extent prohibited
by, or creating an enforceable right of termination in favor of any other party
thereto under (other than any Loan Party) the terms of any applicable
Organizational Documents, joint venture agreement, shareholders’ agreement, or
similar arrangement (including with any Sports Partners), Equity Interests in
any Person other than wholly-owned Restricted Subsidiaries, (f) assets to the
extent a security interest in such assets would result in material adverse tax
consequences to Holdings or one of its subsidiaries as reasonably determined by
the Borrower in consultation with the Collateral Agent, (g) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, (h) any lease, license or other agreement
or any property subject thereto (including pursuant to a purchase money security
interest or similar arrangement) to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a breach, default or right of termination
in favor of any other party thereto (other than any Loan Party) after giving
effect to the applicable anti-assignment provisions of the Uniform


-29-

--------------------------------------------------------------------------------




Commercial Code of any applicable jurisdiction or other similar applicable law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code of any applicable
jurisdiction or other similar applicable law notwithstanding such prohibition,
(i) voting Equity Interests in excess of 65% of the voting Equity Interests of
(i) any Foreign Subsidiary or (ii) any FSHCO, (j) receivables and related assets
(or interests therein) (i) sold to any Receivables Subsidiary or (ii) otherwise
pledged, factored, transferred or sold in connection with any Permitted
Receivables Financing, (k) commercial tort claims with a value of less than
$15,000,000 and letter-of-credit rights with a value of less than $15,000,000
(except to the extent a security interest therein can be perfected by a UCC
filing), (l) Vehicles and other assets subject to certificates of title, (m) any
aircraft, airframes, aircraft engines or helicopters, or any equipment or other
assets constituting a part thereof, (n) any and all assets and personal property
owned or held by any Subsidiary that is not a Loan Party (including any
Unrestricted Subsidiary), (o) any Equity Interests in Unrestricted Subsidiaries
and (p) any proceeds from any issuance of Indebtedness permitted to be incurred
under Section 6.01 that are paid into an escrow account to be released upon
satisfaction of certain conditions or the occurrence of certain events,
including cash or Permitted Investments set aside at the time of the incurrence
of such Indebtedness, to the extent such cash or Permitted Investments prefund
the payment of interest or premium or discount on such indebtedness (or any
costs related to the issuance of such indebtedness) and are held in such escrow
account or similar arrangement to be applied for such purpose.
“Excluded Contribution” means net cash proceeds, the fair market value of
marketable securities or the fair market value of Qualified Proceeds received by
Holdings from:
(1) contributions to its common equity capital,
(2) dividends, distributions, fees and other payments from any Unrestricted
Subsidiaries or joint ventures or Investments in entities that are not
Restricted Subsidiaries, and
(3) the sale (other than to a Subsidiary of Holdings or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Holdings) of Capital Stock (other than Disqualified Equity Interest
and Preferred Stock) of Holdings,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of Holdings (within 30
days of the date such capital contributions are made, the date such dividends
distributions, fees or other payments are received or the date such Equity
Interests are sold, as the case may be, which are (or were) excluded from the
calculation of Available Equity Amount; provided that any such dividends,
distributions, fees or other payments so designated pursuant to clause (2) of
this definition shall be excluded from the definition of “Consolidated Net
Income” for all purposes under this Agreement.
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01(a), (c) each
Unrestricted Subsidiary, (d) each Immaterial Subsidiary, (e) any Subsidiary that
is prohibited by (i) applicable Requirements of Law or (ii) any contractual
obligation existing on the Effective Date or on the date any such Subsidiary is
acquired (so long in respect of any such contractual prohibition such
prohibition is not incurred in contemplation of such acquisition), in each case
from guaranteeing the Secured Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee (unless such consent, approval, license or authorization has been
obtained), or for which the provision of a Guarantee would result in a material
adverse tax consequence (including as a result of the operation of Section 956
of the Code or any similar law or regulation in any applicable jurisdiction) to
Holdings or one of its subsidiaries (as reasonably determined by the Borrower in
consultation with the Collateral Agent), (f) any Foreign Subsidiary, (g) any
direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary of Holdings that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code, (h) any FSHCO, (i) any other Subsidiary
excused from becoming a Loan Party pursuant to clause (a) of the last paragraph
of the definition of the term “Collateral and Guarantee Requirement,” (j) each
Receivables Subsidiary and (k) any not-for-profit Subsidiaries, captive
insurance companies or other special purpose subsidiaries designated by the
Borrower from time to time.


-30-

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
U.S. Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or (b)
any other Swap Obligation designated as an “Excluded Swap Obligation” of such
Guarantor as specified in any agreement between the relevant Loan Parties and
counterparty applicable to such Swap Obligations. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income or profits(however denominated), branch
profits Taxes, and franchise Taxes, in each case imposed by (i) a jurisdiction
as a result of such recipient being organized or having its principal office
located in or, in the case of any Lender, having its applicable lending office
located in or (ii) any jurisdiction as a result of any other present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than a connection arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned of an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any withholding Tax that is attributable to a Lender’s failure
to comply with Section 2.17(e), (c) except in the case of an assignee pursuant
to a request by the Borrower under Section 2.19, any U.S. federal withholding
Taxes imposed due to a Requirement of Law in effect at the time a Lender becomes
a party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a)
and (d) any U.S. federal withholding Tax imposed pursuant to FATCA.
“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.
“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official administrative interpretations thereof,
any agreements entered into pursuant to current Section 1471(b)(1) of the Code
and any intergovernmental agreements (and related legislation or official
guidance) entered into in connection with the implementation of such current
Sections of the Code (or any such amended or successor version described above).
“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.
“FCPA” has the meaning assigned to such term in Section 3.18(b).


-31-

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the preceding Business Day
as so published on the next succeeding Business Day.
“Fee Letters” mean, collectively, (i) that certain Amended and Restated Arranger
Fee Letter, dated as of May 20, 2019 between the Borrower, the Joint Bookrunners
and the commitment parties party thereto, as the same may be amended,
supplemented or otherwise modified from time to time; (ii) that certain Amended
and Restated Agency Fee Letter, dated as of May 20, 2019 between the Borrower
and the Administrative Agent, as the same may be amended, supplemented or
otherwise modified from time to time; and (iii) that certain Revolving
Commitment Arrangement Fee Letter, dated as of May 20, 2019 between the
Borrower, the Joint Bookrunners and the commitment parties party thereto, as the
same may be amended, supplemented or otherwise modified from time to time.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financial Performance Covenant” means the covenant set forth in Section 6.10.
“Financing Lease Obligation” means, at the time any determination thereof is to
be made, an obligation that is required to be accounted for as a financing or
capital lease (and, for the avoidance of doubt, not a straight-line or operating
lease) on both the balance sheet and income statement for financial reporting
purposes in accordance with GAAP. At the time any determination thereof is to be
made, the amount of the liability in respect of a financing or capital lease
would be the amount required to be reflected as a liability on such balance
sheet (excluding the footnotes thereto) in accordance with GAAP.
“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of the Effective Date, among the Collateral Agent, the First
Lien Notes Agent and the Loan Parties, substantially in the form of Exhibit E.
“First Lien Leverage Ratio” means, on any date, the ratio of (a) Consolidated
First Lien Debt as of such date to (b) Consolidated EBITDA for the Test Period
as of such date. Unless otherwise specified or the context requires otherwise,
all references to “First Lien Leverage Ratio” herein shall refer to the First
Lien Leverage Ratio of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period.
“First Lien Notes” means $3,050,000,000 aggregate principal amount of Senior
Secured Notes due 2026, issued by the Borrower and Diamond Sports Finance
Company, a Delaware corporation.
“First Lien Notes Agent” has the meaning assigned to such term in the First Lien
Intercreditor Agreement.
“Fitch” means Fitch Inc., a subsidiary of Fimalac, S.A. and any successor to its
rating agency business.
“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(g).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“FSHCO” means any direct or indirect Domestic Subsidiary of Holdings (other than
the Borrower) that has no material assets other than Equity Interests in one or
more direct or indirect Foreign Subsidiaries that are “controlled foreign
corporations” within the meaning of Section 957 of the Code.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.


-32-

--------------------------------------------------------------------------------




“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or the Restricted Subsidiaries, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided that all terms of an
accounting or financial nature used in this Agreement shall be construed, and
all computations of amounts and ratios referred to in this Agreement shall be
made without giving effect to any election under FASB Accounting Standards
Codification Topic 825—Financial Instruments, or any successor thereto
(including pursuant to the FASB Accounting Standards Codification), to value any
Indebtedness of Holdings or any Subsidiary at “fair value,” as defined therein.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Granting Lender” has the meaning assigned to such term in Section 9.04(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantee Agreement” means the Guarantee Agreement among the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit C.
“Guarantors” means collectively, Holdings and the Subsidiary Loan Parties.
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.


-33-

--------------------------------------------------------------------------------




“Historical Consolidated EBITDA” means for the fiscal quarters ended of the
fiscal quarters ended on June 30, 2018, September 30, 2018, December 31, 2018
and March 31, 2019, (i) in connection with calculating any Specified Ratio,
$433,260,000, $511,235,000, $330,990,000, and $234,208,000, respectively and
(ii) for any other purpose, $496,253,000, $527,966,000, $364,021,000, and
$238,452,000, respectively.
“Holdings” has the meaning assigned to such term in the preamble hereto.
“IBA” has the meaning assigned to such term in Section 1.08.
“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).
“Identified Qualifying Lenders” has the meaning specified in Section
2.11(a)(ii)(D).
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Incremental Cap” means, as of any date of determination (a) the greater of (i)
$1,550,000,000 and (ii) 100% of Consolidated EBITDA for the Test Period then
last ended, plus (b) the aggregate principal amount of all voluntary prepayments
of the Loans pursuant to Section 2.11(a) (other than in respect of Revolving
Loans or Swingline Loans unless there is an equivalent permanent reduction in
commitments) or purchases of Term Loans pursuant to Section 9.04(g) made prior
to such date (other than, in each case, any such prepayments with the proceeds
of long-term Indebtedness); provided, however, that in the case of any
prepayment made pursuant to Section 9.04(g), the amount included in the
calculation of the Incremental Cap pursuant to this clause (b) shall be limited
to the amount actually paid in cash in order to consummate such prepayment, plus
(c) the maximum aggregate principal amount that can be incurred without causing
(1) if such Indebtedness is secured by the Collateral on a pari passu basis with
the Liens securing the Term Loans, the First Lien Leverage Ratio, after giving
effect to the incurrence or establishment, as applicable, of any Incremental
Facilities or Incremental Equivalent Debt (which shall assume that all such
Indebtedness is Consolidated First Lien Debt and the full amounts of any
Incremental Revolving Commitment Increase and Additional/Replacement Revolving
Commitments established at such time are fully drawn and netting only cash
proceeds thereof against Consolidated First Lien Debt to the extent not promptly
applied to the transaction financed in connection therewith) and the use of
proceeds thereof, on a Pro Forma Basis (but without giving effect to any
substantially simultaneous incurrence of any Incremental Facility or Incremental
Equivalent Debt made pursuant to the foregoing clauses (a) and (b) in connection
therewith), to exceed (i) 4.25:1.00 for the most recent Test Period then ended
or (ii) in the case of any such amount being applied to finance a Permitted
Acquisition or other Investment permitted or not prohibited hereunder, either
4.25:1.00 for the most recent Test Period then ended or the First Lien Leverage
Ratio immediately prior to the incurrence of such Indebtedness and consummation
of such Permitted Acquisition or other Investment, (2) if such Indebtedness is
secured by the Collateral on a junior Lien basis with the Liens securing the
Term Loans, the Secured Leverage Ratio, after giving effect to the incurrence or
establishment, as applicable, of any Incremental Facilities or Incremental
Equivalent Debt (which shall assume that the full amounts of any Incremental
Revolving Commitment Increase and Additional/Replacement Revolving Commitments
established at such time are fully drawn and netting only cash proceeds thereof
against Consolidated Secured Debt to the extent not promptly applied to the
transaction financed in connection therewith) and the use of proceeds thereof,
on a Pro Forma Basis (but without giving effect to any substantially
simultaneous incurrence of any Incremental Facility or Incremental Equivalent
Debt made pursuant to the foregoing clauses (a) and (b) in connection
therewith), to exceed (i) 4.25:1.00 for the most recent Test Period then ended
or (ii) in the case of any such amount being applied to finance a Permitted
Acquisition or other


-34-

--------------------------------------------------------------------------------




Investment permitted or not prohibited hereunder, either 4.25:1.00 for the most
recent Test Period then ended or the Secured Leverage Ratio immediately prior to
the incurrence of such Indebtedness and consummation of such Permitted
Acquisition or other Investment, or (3) if such Indebtedness is unsecured, after
giving effect to the incurrence or establishment, as applicable, of any
Incremental Facilities or Incremental Equivalent Debt (which shall assume that
the full amounts of any Incremental Revolving Commitment Increase and
Additional/Replacement Revolving Commitments established at such time are fully
drawn and netting only cash proceeds thereof against Consolidated Total Debt to
the extent not promptly applied to the transaction financed in connection
therewith) and the use of proceeds thereof, on a Pro Forma Basis (but without
giving effect to any substantially simultaneous incurrence of any Incremental
Facility or Incremental Equivalent Debt made pursuant to the foregoing clauses
(a) and (b) in connection therewith), (1) the Total Leverage Ratio to exceed,
either (i) 5.50:1.00 for the most recent Test Period then ended or (ii) in the
case of any such amount being applied to finance a Permitted Acquisition or
other Investment permitted or not prohibited hereunder, either 5.50:1.00 for the
most recent Test Period then ended or the Total Leverage Ratio immediately prior
to the incurrence of such Indebtedness and consummation of such Permitted
Acquisition or other Investment or (2) the Interest Coverage Ratio to be less
than (i) 2.00:1.00 for the most recent Test Period then ended or (ii) in the
case of any such amount being applied to finance a Permitted Acquisition or
other Investment permitted or not prohibited hereunder, either 2.00:1.00 for the
most recent Test Period then ended or the Interest Coverage Ratio immediately
prior to the incurrence of such Indebtedness and consummation of such Permitted
Acquisition or other Investment.
“Incremental Equivalent Debt” means Indebtedness incurred pursuant to Section
6.01(a)(xxiii).
“Incremental Facilities” has the meaning assigned to such term in Section
2.20(a).
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(f).
“Incremental Maturity Carveout Amount” means up to $200,000,000 of Incremental
Term Loans and/or Incremental Equivalent Debt.
“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).
“Incremental Revolving Loan” means Revolving Loans made pursuant to
Additional/Replacement Revolving Commitments.
“Incremental Term Loans” has the meaning assigned to such term in Section
2.20(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred and unpaid purchase price of property or services (excluding
trade accounts or similar obligations payable in the ordinary course of business
or consistent with industry or past practice, and any earn-out obligation until
such earn-out obligation becomes a liability on the balance sheet of such Person
in accordance with GAAP and if not paid or satisfied within 120 days after being
due and payable), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Financing Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. If any Indebtedness of any Parent Entity would appear on the
balance sheet of Holdings solely by reason of push down accounting under GAAP
shall be excluded. All guarantees in respect of Indebtedness specified in clause
(a) through (c) of this definition (other than any exclusion therefrom) of
another Person shall be included. To the extent not otherwise included, the
obligations of the type referred to in clauses (a) through (c) of this
definition (other than any exclusion therefrom) of another Person secured by a
consensual Lien (other than a Lien permitted pursuant to Section 6.02) on any
assets owned by such Person, whether or not such Indebtedness is assumed by such
Person shall be included to such extent, but the amount of such


-35-

--------------------------------------------------------------------------------




Indebtedness will be the lesser of (x) the fair market value of such assets at
such date of determination and (y) the amount of such Indebtedness of such other
Person (it being understood, however, that Indebtedness shall in no event
include any amounts payable or other liabilities to trade creditors (including
undrawn letters of credit) arising in the ordinary course of business or
consistent with industry or past practice). Indebtedness of Holdings and its
Restricted Subsidiaries shall exclude (i) intercompany liabilities arising from
their cash management and accounting operations and intercompany loans, advances
or Indebtedness having a term not exceeding 364 days (inclusive of any rollover
or extensions of terms) and made in the ordinary course of business or
consistent with industry or past practice, (ii) deferred or prepaid revenues,
(iii) accrued expenses and royalties, (iv) any liabilities for taxes and (v)
Capital Stock and Disqualified Equity Interests.
“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12(a).
“Information Memorandum” means the Confidential Information Memorandum dated
July 2019 relating to, among other things, the Loan Parties and the Term
Facility.
“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.
“Intercreditor Agreements” means the First Lien Intercreditor Agreement and any
Second Lien Intercreditor Agreement.
“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the Test Period as
of such date. Unless otherwise specified or the context requires otherwise, all
references to “Interest Coverage Ratio” herein shall refer to the Interest
Coverage Ratio of Holdings and its Restricted Subsidiaries for the most recently
ended Test Period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter as selected by the Borrower in its Borrowing Request (or, if agreed
to by each Lender participating therein, twelve months or such other period less
than one month thereafter as the Borrower may elect), provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period; provided, further, that no
Interest Period shall extend beyond the maturity date applicable to such Loan.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a


-36-

--------------------------------------------------------------------------------




linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and the Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. The amount, as of any date of determination, of (i) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, minus any cash payments actually received by
such investor representing interest in respect of such Investment (to the extent
any such payment to be deducted does not exceed the remaining principal amount
of such Investment and without duplication of amounts increasing the Available
Amount or the Available Equity Amount), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Financial Officer, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property as of
the time of the transfer, minus any payments actually received by such investor
representing a return of capital of, or dividends or other distributions in
respect of, such Investment (to the extent such payments do not exceed, in the
aggregate, the original amount of such Investment and without duplication of
amounts increasing the Available Amount or the Available Equity Amount), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (A) the cost of all additions thereto and minus (B)
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in this clause (B) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.
“Investor” means each of (1) (i) David D. Smith, Frederick G. Smith, J. Duncan
Smith and Robert E. Smith, (ii) Immediate Family Members of the Persons
described in clause (1)(i), (iii) any Affiliates, related estate plan and trusts
created for the benefit of the Persons described in clause (1)(i), (ii) or (iv)
or any trust for the benefit of any such Affiliate, estate plan or trust, or
(iv) in the event of the incompetence of death of any of the Persons described
in clause (1)(i) and (ii), such Persons’ estate, executor, administrator,
committee or other personal representative or beneficiaries, in each case who at
any particular date shall beneficially own or have the right to acquire,
directly or indirectly, Equity Interests of the Borrower, any Parent Entity of
the Borrower or any Subsidiary thereof and their respective Affiliates, and any
funds, partnerships or other co-investment vehicles managed, advised or
controlled by the foregoing or their respective Affiliates, (2) Parent and (3)
JPMorgan Chase Funding, Inc. and its


-37-

--------------------------------------------------------------------------------




Affiliates and any funds, partnerships or other co-investment vehicles managed,
advised or controlled by the foregoing or their respective Affiliates.
“IPO” means an offering after the Effective Date in an underwritten public
offering (other than a public offering pursuant to a registration statement on
Form S-8) of common Equity Interests of Parent.
“ISP98” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).
“Issuing Bank” means (a) each Person listed on Schedule 2.01(c) with respect to
such Person’s Letter of Credit Commitment only and (b) each Revolving Lender
that shall have become an Issuing Bank hereunder as provided in Section 2.05(k)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate and for all purposes of the Loan Documents.
In the event that there is more than one Issuing Bank at any time, references
herein and in the other Loan Documents to the Issuing Bank shall be deemed to
refer to the Issuing Bank in respect of the applicable Letter of Credit or to
all Issuing Banks, as the context requires.
“Joint Bookrunners” means JPMorgan Chase Bank, N.A., Deutsche Bank Securities
Inc., RBC Capital Markets2, BofA Securities, Inc., SunTrust Robinson Humphrey,
Inc., Wells Fargo Securities, LLC, Citibank, N.A., Citizens Bank, N.A., Credit
Suisse Loan Funding LLC, Fifth Third Bank, Goldman Sachs Bank USA and Mizuho
Bank, Ltd.
“Junior Financing” means any Material Indebtedness (other than any permitted
intercompany Indebtedness owing to Holdings, the Borrower or any Restricted
Subsidiary) that is subordinated in right of payment to the Loan Document
Obligations.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.
“LC Application” has the meaning set forth in Section 2.05(b).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time (including,
without limitation, any and all Letters of Credit for which documents have been
presented that have not been honored or dishonored) and (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 or Rule 3.14 of the ISP98, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 

2 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.




-38-

--------------------------------------------------------------------------------




“LCT Election” has the meaning provided in Section 1.06.
“LCT Test Date” has the meaning provided in Section 1.06.
“Lead Arrangers” means JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc.,
RBC Capital Markets, BofA Securities, Inc., SunTrust Robinson Humphrey, Inc.,
Wells Fargo Securities, LLC, Citibank, N.A., Citizens Bank, N.A., Credit Suisse
Loan Funding LLC, Fifth Third Bank, Goldman Sachs Bank USA and Mizuho Bank, Ltd.
“Lenders” means the Term Lenders, the Revolving Lenders and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
an Incremental Facility Amendment, a Loan Modification Agreement or a
Refinancing Amendment, in each case, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders and each
Issuing Bank.
“Letter of Credit” means any letter of credit, or bank guarantees issued
pursuant to this Agreement other than any such letter of credit or bank
guarantee that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05.
“Letter of Credit Commitments” means, with respect to any Person, the amount set
forth opposite the name of such Person on Schedule 2.01(c). As of the Effective
Date, the aggregate amount of the Letter of Credit Commitments of all such
Persons is $50,000,000.
“Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of the Borrower and its
Subsidiaries taken as a whole, as of the Effective Date after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall a Non-Financing Lease
Obligation be deemed to constitute a Lien.
“Limited Condition Transaction” means (1) any Investment or acquisition (whether
by merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise), whose consummation is not
conditioned on the availability of, or on obtaining, third party financing, (2)
any redemption, repurchase, defeasance, satisfaction and discharge or repayment
of Indebtedness, Disqualified Equity Interest or Preferred Stock requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and


-39-

--------------------------------------------------------------------------------




discharge or repayment, (3) any Restricted Payment requiring irrevocable notice
in advance thereof, and (4) any asset sale or a Disposition excluded from the
definition of “Disposition”.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans including all
obligations in respect of the LC Exposure, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations of the Borrower under or pursuant to this
Agreement and each of the other Loan Documents, including obligations to
reimburse LC Disbursements and pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual payment and performance of all other obligations of the Borrower under
or pursuant to each of the Loan Documents and (c) the due and punctual payment
and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents (including
interest and monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
“Loan Documents” means this Agreement, any Refinancing Amendment, any Loan
Modification Agreement, the Guarantee Agreement, the Collateral Agreement, the
Intercreditor Agreements, the other Security Documents, and except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).
“Loan Modification Agreement” means a loan modification agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.
“Loan Modification Offer” has the meaning specified in Section 2.24(a).
“Loan Parties” means Holdings, the Borrower, the Subsidiary Loan Parties and any
other Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank market.
“Management Investors” means current and/or former directors, officers and
employees of Holdings, and/or any of its subsidiaries who are (directly or
indirectly through one or more investment vehicles) Investors on the Effective
Date.
“Marquee” means Marquee Sports Network, LLC, a Delaware limited liability
company.
“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”
“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on (a)
the business or financial condition of Holdings and the Restricted Subsidiaries,
taken as a whole, (b) the ability of the Borrower and the Guarantors, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.
“Material Indebtedness” means any Indebtedness for borrowed money (other than
the Loan Document Obligations), Financing Lease Obligations, purchase money
Indebtedness, unreimbursed drawings under letters of credit, third party
Indebtedness obligations evidenced by notes or similar instruments or
obligations in respect of one


-40-

--------------------------------------------------------------------------------




or more Swap Agreements, of any one or more of Holdings, the Borrower and the
wholly-owned Restricted Subsidiaries in an aggregate principal amount exceeding
$250,000,000; provided that in no event shall any Permitted Receivables
Financing be considered Material Indebtedness for any purpose. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings, the Borrower or such
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Subsidiary” means (a) each wholly-owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of Holdings most recently ended for which
financial statements are available, had revenues or total assets for such
quarter in excess of 2.5% of the consolidated revenues or total assets, as
applicable, of Holdings for such quarter or that is designated by Holdings as a
Material Subsidiary and (b) any group comprising wholly-owned Restricted
Subsidiaries that each would not have been a Material Subsidiary under clause
(a) but that, taken together, as of the last day of the fiscal quarter of
Holdings most recently ended for which financial statements are available, had
revenues or total assets for such quarter in excess of 10.0 % of the
consolidated revenues or total assets, as applicable, of Holdings for such
quarter.
“MLB Teams” means major league baseball teams.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and in respect of which a Loan Party or any ERISA Affiliate is an
“employer” (as defined in Section 3(5) of ERISA) or has an obligation to
contribute.
“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds, including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, the Borrower and the Restricted
Subsidiaries in connection with such event (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees), (ii) in the case of a
Disposition of an asset (including pursuant to a Sale Leaseback or Casualty
Event or similar proceeding), (A) any funded escrow established pursuant to the
documents evidencing any Disposition to secure any indemnification obligations
or adjustments to the purchase price associated with any such sale or
disposition; provided that the amount of any subsequent reduction of such escrow
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds occurring on the date of such reduction solely to
the extent that Holdings, the Borrower and/or any Restricted Subsidiaries
receives cash in an amount equal to the amount of such reduction, (B) the amount
of all payments that are permitted hereunder and are made by Holdings, the
Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, (C) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (C))
attributable to minority interests and not available for distribution to or for
the account of Holdings, the Borrower and the Restricted Subsidiaries as a
result thereof and (D) the amount of any liabilities directly associated with
such asset and retained by Holdings, the Borrower or the Restricted Subsidiaries
and (iii) the amount of all taxes paid (or reasonably estimated to be payable,
including any withholding taxes estimated to be payable in connection with the
repatriation of such Net Proceeds), and the amount of any reserves established
by Holdings, the Borrower and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, that are associated with such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction.


-41-

--------------------------------------------------------------------------------




“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).
“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For the avoidance of doubt, a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation.
“Not Otherwise Applied” means, with reference to the Available Amount, the
Starter Basket or the Available Equity Amount, as applicable, that was not
previously applied pursuant to Section 6.04(n), Section 6.08(a)(viii) or Section
6.08(b)(iv).
“Notes” means, collectively, the First Lien Notes and the Unsecured Notes.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“OFAC” has the meaning assigned to such term in Section 3.18(c).
“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).
“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment or a Loan Modification Agreement.
“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment or a Loan Modification Agreement.
“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment or a Loan Modification Agreement.


-42-

--------------------------------------------------------------------------------




“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.
“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or Loan Modification
Agreement.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or Loan Modification Agreement.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” means Sinclair Broadcast Group, Inc.
“Parent Entity” means any Person that, with respect to another Person, owns
(directly or indirectly) 50% or more of the total voting power of the Voting
Equity Interests entitled to vote for the election of directors of such other
Person having a majority of the aggregate votes on the Board of Directors of
such other Person. Unless the context otherwise requires, any references to
Parent Entity refer to a Parent Entity of Holdings (including Parent).
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section
9.04(c)(iii).
“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means an Acquisition Transaction; provided that (a) with
respect to each such Acquisition Transaction, all actions required to be taken
with respect to any such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b), (c) and (d) of the definition of the term “Collateral and
Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions after the consummation of the
Permitted Acquisition shall have been made that are reasonably satisfactory to
the Collateral Agent) (unless such newly created or acquired Subsidiary is
designated as an Unrestricted Subsidiary pursuant to Section 5.15 or is
otherwise an Excluded Subsidiary) and (b) after giving effect to any such
purchase or other acquisition, no Event of Default under clause (a), (b), (h) or
(i) of Section 7.01 shall have occurred and be continuing.
“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to all, or any portion of, the Loans and/or Commitments of any Class
of the Accepting Lenders and, in connection therewith, (a) a change in the
Applicable Rate with respect to the Loans and/or Commitments of such Accepting
Lenders and/or (b) a change in the fees payable to, or the inclusion of new fees
to be payable to, such Accepting Lenders and/or (c) additional covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such Loan Modification Offer (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any such
Loans and/or Commitments, no consent shall be required by the Administrative
Agent or any of the Lenders if such financial maintenance covenant is either (i)
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Loans and/or Commitments or (ii) only
applicable after the Latest Maturity Date at the time of such Loan Modification
Offer).


-43-

--------------------------------------------------------------------------------




“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Permitted Investments between Holdings, the Borrower or a Restricted Subsidiary
and another Person.
“Permitted Encumbrances” means:
(a)    Liens for taxes, assessments or other governmental charges that are not
overdue for a period of more than 60 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(b)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than 60 days or, if more than 60 days overdue, are unfiled
and no other action has been taken to enforce such Liens or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP, in each case so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;
(c)    Liens incurred or deposits made in the ordinary course of business or
consistent with industry or past practice (i) in connection with workers’
compensation, unemployment insurance and other social security legislation and
(ii) securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees or
similar instruments for the benefit of) insurance carriers providing property,
casualty or liability insurance to Holdings, the Borrower or any Restricted
Subsidiary or otherwise supporting the payment of items set forth in the
foregoing clause (i);
(d)    Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bankers’ acceptance
facilities and other obligations of a like nature (including those to secure
health, safety and environmental obligations) and obligations in respect of
letters of credit, bank guarantees or similar instruments that have been posted
to support the same, incurred in the ordinary course of business or consistent
with past practices;
(e)    easements, rights-of-way, restrictions, encroachments, protrusions,
zoning restrictions and other similar encumbrances and minor title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of Holdings, the Borrower
and the Restricted Subsidiaries, taken as a whole;
(f)    Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);
(g)    Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of Holdings or any of its Subsidiaries
or Liens on bills of lading, drafts or other documents of title arising by
operation of law or pursuant to the standard terms of agreements relating to
letters of credit, bank guarantees and other similar instruments, provided that
such Lien secures only the obligations of Holdings or such subsidiaries in
respect of such letter of credit to the extent such obligations are permitted by
Section 6.01;


-44-

--------------------------------------------------------------------------------




(h)    rights of set-off, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments; and
(i)    Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases entered
into by the Borrower or any of its subsidiaries.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any other Loan Party in the form of one or more
series of senior secured notes or loans; provided that (i) such Indebtedness is
secured by the Collateral on an equal priority basis (but without regard to
control of remedies) with the Loan Document Obligations and is not secured by
any property or assets of Holdings or any Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Loans (including portions of Classes of Loans or Other Loans), (iii)
such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, excess cash
flow sweeps, change of control offers or events of default) that could result in
redemptions of such Indebtedness prior to the maturity of the Refinanced Debt
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the First Lien Intercreditor Agreement
and any Second Lien Intercreditor Agreement. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Permitted Holder” means (1) each of the Investors, (2) the Management Investors
and their Permitted Transferees, (3) any Person who is acting solely as an
underwriter in connection with a public or private offering of Capital Stock of
Holdings or any Parent Entity, acting in such capacity, (4) any group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) of
which any of the foregoing Persons described in clauses (1) and (2) or any
Permitted Holder specified in the last sentence of this definition are members
and any member of such group; provided, that such Persons, without giving effect
to the existence of such group or any other group, collectively own, directly or
indirectly, more than 50% of the total voting power of the Voting Equity
Interests entitled to vote for the election of directors of Holdings having a
majority of the aggregate votes on the Board of Directors of Holdings held by
such group, (5) any Permitted Parent and (6) any Permitted Plan, in each case of
the foregoing clauses (1) through (5), whether holding Equity Interests of
Holdings directly or indirectly. Any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) whose acquisition of
beneficial ownership constitutes a Change in Control will thereafter, together
with its Affiliates, constitute an additional Permitted Holder.
“Permitted Investments” means any of the following, to the extent owned by
Holdings or any Restricted Subsidiary:
(a)    Canadian dollars, euro, pounds, sterling, any national currency of any
participating member state of the EMU or such other currencies held by it from
time to time in the ordinary course of business;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States (which shall include, but not be limited to, Export-Import Bank of the
United States, Farmers Home Administration, Federal Housing Administration,
General Services Administration, and Government National Mortgage Association)
or instrumentality (which shall include, but not be limited to, The Federal
National Mortgage Association, Federal Home Loan Banks, Federal Home Loan
Mortgage Corporation, Federal Land Banks, Federal Intermediate Credit Banks,
Banks for Cooperative and the Farm Credit System, and The Student Loan Marketing
Association) or (ii) any member nation


-45-

--------------------------------------------------------------------------------




of the European Union rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s or F2 (or the equivalent
thereof) or better by Fitch, having average maturities of not more than 24
months from the date of acquisition thereof; provided that the full faith and
credit of the United States or such member nation of the European Union is
pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the dollar equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause (i)
or (ii) above being an “Approved Bank”), in each case with average maturities of
not more than 12 months from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation rated A-2 (or the equivalent thereof)
or better by S&P or P-2 (or the equivalent thereof) or better by Moody’s or F2
(or the equivalent thereof) or better by Fitch, in each case with average
maturities of not more than 24 months from the date of acquisition thereof;
(e)    repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (i) $250,000,000
in the case of U.S. banks and (ii) $100,000,000 (or the dollar equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union rated A (or the equivalent thereof) or better by S&P and
A2 (or the equivalent thereof) or better by Moody’s or F1 (or the equivalent
thereof) or better by Fitch, in which such Person shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a Fair Market Value of at least 100% of the amount of the
repurchase obligations;
(f)    marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of (x) $250,000,000 in the case of U.S. banks or
other U.S. financial institutions and (y) $100,000,000 (or the dollar equivalent
as of the date of determination) in the case of non-U.S. banks or other non-U.S.
financial institutions or (ii) having a rating of at least A-2 or P-2 or F2 from
either S&P or Moody’s or Fitch (or, if at any time neither S&P, Moody’s nor
Fitch shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
(g)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P, Moody’s or Fitch (or the equivalent thereof);
(h)    investments with average maturities of 24 months or less from the date of
acquisition in mutual funds rated A (or the equivalent thereof) or better by S&P
or A2(or the equivalent thereof) or better by Moody’s or F1 (or the equivalent
thereof) or better by Fitch;


-46-

--------------------------------------------------------------------------------




(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in euro or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction;
(j)    investments, classified in accordance with GAAP as current assets, in
money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions having
capital of at least $250,000,000, and, in either case, the portfolios of which
are limited such that substantially all of such investments are of the
character, quality and maturity described in clauses (a) through (i) of this
definition;
(k)    with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business, provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof or from Fitch is at least F2 (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition and (iii) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank; and
(l)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (k) above.
For the avoidance of doubt, any items identified as Permitted Investments under
this definition will be deemed to be “Cash Equivalents” for all purposes
regardless of the treatment of such items under GAAP.
“Permitted Parent” means any Parent Entity that at the time it became a Parent
Entity of Holdings was a Permitted Holder pursuant to clause (1) of the
definition thereof and was not formed in connection with, or in contemplation
of, a transaction (other than the Transactions) that (assuming such parent was
not formed) would otherwise constitute a Change in Control.
“Permitted Plan” means any employee benefits plan of Holdings or its Affiliates
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan.
“Permitted Receivables Financing” means, collectively, (a) with respect to
receivables (including, without limitation, trade and lease receivables), term
securitizations, other receivables securitizations or other similar financings
(including any factoring program) in an aggregate outstanding amount under this
clause (a) not to exceed the greater of $620,000,000 and 40.0% of Consolidated
EBITDA for the last Test Period (the “Permitted Receivables Financing Cap”)
(provided that with respect to Permitted Receivables Financings incurred in the
form of a factoring program under this clause (a), the outstanding amount of
such Permitted Receivables Financing for the purposes of this definition shall
be deemed to be equal to the Permitted Receivables Net Investment for the last
Test Period), so long as such financings are non-recourse to Holdings and its
Restricted Subsidiaries, other than any Receivables Subsidiary (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities), (b) any modifications, refinancings, renewals,
replacements or extensions thereof; provided that, in the case of this clause
(b) the terms of the applicable Permitted Receivables Financing, after giving


-47-

--------------------------------------------------------------------------------




effect to any modifications, refinancings, renewals, replacements or extensions
thereof would satisfy the requirements set forth in clause (a) above and (c) the
financings and factoring facilities existing on the Effective Date (if any) and
any modifications, refinancings, renewals, replacements or extensions thereof;
provided that any recourse to Holdings and its Restricted Subsidiaries (other
than any Receivables Subsidiary) is not expanded in any material respect by any
such modification, refinancing, renewal, replacement or extension and the
aggregate outstanding amount of such facilities is not increased after the
Effective Date, in each case, except to the extent such recourse or increase
would otherwise be permitted by clause (a) above (and is deemed a usage
thereof).
“Permitted Receivables Financing Cap” has the meaning assigned to such term in
the definition of the term “Permitted Receivables Financing”.
“Permitted Receivables Net Investment” means the aggregate cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same may be reduced from
time to time by collections with respect to such accounts receivable and related
assets or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than Holdings, the Borrower or a
Restricted Subsidiary).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of all or any portion of
Indebtedness, Disqualified Equity Interests or Preferred Stock of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness, Disqualified Equity Interests or Preferred Stock so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and fees
and expenses incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing revolving
commitments unutilized thereunder to the extent that the portion of any existing
and unutilized revolving commitment being refinanced was permitted to be drawn
under Section 6.01 and Section 6.02 of this Agreement immediately prior to such
refinancing (other than by reference to a Permitted Refinancing) and such
drawing shall be deemed to have been made, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to clauses
(v), (vii) and (xxvii) of Section 6.01(a), Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) if the Indebtedness being modified, refinanced, refunded, renewed
or extended is subordinated in right of payment to the Loan Document
Obligations, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (d) immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing, (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 6.01(a)(ii), (xxi), (xxii) or (xxiii), (i) the
terms and conditions (excluding as to subordination, interest rate (including
whether such interest is payable in cash or in kind), rate floors, fees,
discounts and premiums) of Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension are, taken as a whole, are not
materially more favorable to the investors providing such Indebtedness than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended (except for covenants or other provisions applicable to
periods after the Latest Maturity Date at the time such Indebtedness is
incurred) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any such Permitted Refinancing,
the terms shall not be considered materially more favorable if such financial
maintenance covenant is either (A) also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Permitted Refinancing or (B) only applicable after the Latest Maturity Date
at the time of such refinancing); provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to such modification, refinancing, refunding, renewal or extension, together
with a reasonably detailed description of the material terms and conditions of
such resulting Indebtedness or drafts of the documentation relating thereto,
stating


-48-

--------------------------------------------------------------------------------




that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (ii) the primary obligor in respect of, and/or the
Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended and (f) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 6.01(a)(xix) or (xxvi), (i) the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
shall be on market terms at the time of issuance; provided that no financial
maintenance covenant shall be added for the benefit of any such Permitted
Refinancing unless such financial maintenance covenant is either (A) also added
for the benefit of any Loans remaining outstanding after the issuance or
incurrence of such Permitted Refinancing or (B) only applicable after the Latest
Maturity Date at the time of such refinancing) and (ii) the primary obligor in
respect of, and/or the Persons (if any) that Guarantee, the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are the primary obligor in respect of, and/or Persons (if any) that Guaranteed
the Indebtedness being modified, refinanced, refunded, renewed or extended. For
the avoidance of doubt, it is understood that a Permitted Refinancing may
constitute a portion of an issuance of Indebtedness in excess of the amount of
such Permitted Refinancing; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01. For the avoidance of doubt, it is
understood and agreed that a Permitted Refinancing includes successive Permitted
Refinancings of the same Indebtedness.
“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any other Loan Party in the form of one or more
series of junior lien secured notes or junior lien secured loans; provided that
(i) such Indebtedness is secured by the Collateral on a junior basis with the
Loan Document Obligations and is not secured by any property or assets of
Holdings or any Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Loans
(including portions of Classes of Loans or Other Loans), (iii) such Indebtedness
does not have mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, excess cash flow sweeps, change of
control offers or events of default) that could result in redemptions of such
Indebtedness prior to the maturity of the Refinanced Debt and (iv) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the First Lien Intercreditor Agreement and any Second Lien
Intercreditor Agreement. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
Immediate Family Members, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants and (b) without
duplication with any of the foregoing, such Person’s heirs, executors and/or
administrators upon the death of such Person and any other Person who was an
Affiliate of such Person upon the death of such Person and who, upon such death,
directly or indirectly owned Equity Interests in Holdings.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any other Loan Party in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans (including portions of
Classes of Loans or Other Loans), (ii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt and (iii) such Indebtedness is not secured by any Lien on any
property or assets of Holdings, the Borrower or any Restricted Subsidiary.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


-49-

--------------------------------------------------------------------------------




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of the term “Excess Cash Flow.”
“Platform” has the meaning specified in Section 5.01.
“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighth full consecutive fiscal quarter of the
Borrower immediately following the date on which such Specified Transaction is
consummated.
“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.
“Prepayment Event” means:
(a)    any sale, transfer or other Disposition of any property or asset of
Holdings or any of the Restricted Subsidiaries pursuant to clauses (j) and (k)
of Section 6.05 other than Dispositions resulting in aggregate Net Proceeds not
exceeding $150,000,000 in the case of any single transaction or series of
related transactions); or
(b)    the incurrence by Holdings or any of the Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (other than
Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt and Other Term Loans resulting from a
Refinancing Amendment) or permitted by the Required Lenders pursuant to Section
9.02.
“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.
“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee.”
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro


-50-

--------------------------------------------------------------------------------




Forma Basis, that (a) to the extent applicable, the Pro Forma Adjustment shall
have been made and (b) all Specified Transactions and the following transactions
in connection therewith that have been made during the applicable period of
measurement or subsequent to such period and prior to or simultaneously with the
event for which the calculation is made shall be deemed to have occurred as of
the first day of the applicable period of measurement in such test, financial
ratio or covenant: (i) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(A) in the case of a Disposition of all or substantially all Equity Interests in
any subsidiary of Holdings or any division, business line, or facility used for
operations of Holdings, the Borrower or any of the Restricted Subsidiaries,
shall be excluded, and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (ii)
any retirement of Indebtedness, (iii) any Indebtedness incurred or assumed by
Holdings, the Borrower or any of the Restricted Subsidiaries in connection
therewith (but without giving effect to any simultaneous incurrence of any
Indebtedness pursuant to any fixed dollar basket or Consolidated EBITDA grower
basket) and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and (iv)
cash and Permitted Investments of such Person or any Restricted Subsidiary shall
be calculated on the date of the consummation of the Specified Transaction after
giving pro forma effect to such Specified Transaction (other than, for the
avoidance of doubt, the cash proceeds of any Indebtedness the incurrence of
which is a Specified Transaction or that is incurred to finance such Specified
Transaction); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test, financial ratio or covenant solely to the extent
that such adjustments are consistent with the definition of “Consolidated
EBITDA” (and subject to the provisions set forth in clause (b) thereof) and give
effect to events (including cost savings, operating expense reductions and
synergies) that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on Holdings, the Borrower and any of the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of “Pro Forma Adjustment.”
“Pro Forma Disposal Adjustment” means, for any four-quarter period that includes
all or a portion of a fiscal quarter included in any Post-Transaction Period
with respect to any Sold Entity or Business, the pro forma increase or decrease
in Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.
“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.
“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 5.01.
“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.18.
“Qualified Equity Interests” means Equity Interests in Holdings or any parent of
Holdings other than Disqualified Equity Interests.


-51-

--------------------------------------------------------------------------------




“Qualified Proceeds” means assets that are used or useful in, or Equity
Interests of any Person engaged in, a Similar Business.
“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D).
“Rating Agency” means (1) S&P, Moody’s and Fitch or (2) if S&P, Moody’s or Fitch
or each of them shall not make a corporate rating with respect to the Borrower
(or any Parent Entity which is a Guarantor) or a rating on the Loans publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by Holdings, which shall be substituted for any or all of
S&P, Moody’s or Fitch, as the case may be, with respect to such corporate rating
or the rating of the Notes, as the case may be.
“Ratings Condition” means that, at the time of determination, the Borrower (or
its successor) has received and maintains corporate family/corporate credit
ratings of at least Baa3 (or the equivalent) by Moody’s, BBB- (or the
equivalent) by S&P and BBB- (or the equivalent) by Fitch, or the equivalent
investment grade credit rating from any other Rating Agency substituted for
Moody’s, S&P or Fitch pursuant to clause (2) of the definition of “Rating
Agency.
“Rays Transaction” means the purchase of additional equity interests in Fox
Sports Sun LLC in connection with the exercise of the collective right of
certain interest holders in Fox Sports Sun LLC, pursuant to that certain Limited
Liability Company Agreement of Fox Sports Sun, LLC, dated as of January 1, 2019,
to require Sunshine Holdco Corporation or its designee to purchase the equity
interests in Fox Sports Sun, LLC held by the Tampa Bay Rays Baseball, Ltd., and
if Tampa Bay Rays Baseball, Ltd. so elects, the Company shall purchase such
equity interests.
“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing.
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide all or any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.
“Regional Sports Networks” means any regional sports networks owned or held by
Holdings and the Restricted Subsidiaries on or after the Effective Date,
including the Regional Sports Networks (as defined in the Acquisition Agreement)
acquired under the Acquisition Agreement.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having substantially the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Related Business Assets” means assets (other than cash or Permitted
Investments) used or useful in a Similar Business; provided that any assets
received by Holdings, the Borrower or the Restricted Subsidiaries in exchange
for assets transferred by Holdings, the Borrower or the Restricted Subsidiaries
shall not be deemed to be Related Business Assets if they consist of securities
of a Person, unless upon receipt of the securities of such Person, such Person
would become a Restricted Subsidiary.


-52-

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) and including the environment within any building or other
structure.
“Repricing Transaction” means (a) the incurrence by the Borrower of any
Indebtedness in the form of a term B loan that is broadly marketed or syndicated
to banks and other institutional investors (i) having an Effective Yield for the
respective Type of such Indebtedness that is less than the Effective Yield for
the Term Loans of the respective equivalent Type, but excluding Indebtedness
incurred in connection with an IPO, Change in Control, Transformative
Acquisition or Transformative Disposition, and (ii) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Term Loans or (b) any effective
reduction in the Effective Yield for the Term Loans (e.g., by way of amendment,
waiver or otherwise), except for a reduction in connection with an IPO, Change
in Control, Transformative Acquisition or Transformative Disposition. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Term Loans.
“Required Additional Debt Terms” means with respect to any Indebtedness, (a)
except with respect to the Incremental Maturity Carveout Amount, such
Indebtedness does not mature earlier than the date that is 91 days after the
Latest Maturity Date (except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing which does not mature earlier than the date
that is 91 days after the Latest Maturity Date), (b) such Indebtedness does not
have mandatory redemption features (other than customary asset sale, insurance
and condemnation proceeds events, change of control offers or events of default
or excess cash flow prepayments applicable to periods before the Latest Maturity
Date) that could result in redemptions of such Indebtedness prior to the Latest
Maturity Date, (c) such Indebtedness is not guaranteed by any entity that is not
a Loan Party, (d) such Indebtedness that is secured (i) is not secured by any
assets not securing the Secured Obligations, (ii) is subject to the relevant
Intercreditor Agreement(s) and (iii) is subject to security agreements relating
to such Indebtedness that are substantially the same as the Security Documents
(with such differences as are reasonably satisfactory to the Collateral Agent),
(e) except with respect to the Incremental Maturity Carveout Amount, such
Indebtedness does not have a shorter Weighted Average Life to Maturity than the
Term Loans and (f) the terms and conditions of such Indebtedness (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) reflect prevailing market standards in
effect at the time of incurrence (as determined by Holdings in its good faith
judgment) and are not materially more favorable (when taken as a whole) to the
lenders or investors providing such Indebtedness than the terms and conditions
of this Agreement (when taken as a whole) are to the Lenders (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at such time) (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is either (i) also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of any such Indebtedness in connection therewith or (ii) only applicable after
the Latest Maturity Date at such time); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (exclusive of Swingline Commitments) representing
more than 50.0% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (exclusive of Swingline Commitments) at such time;


-53-

--------------------------------------------------------------------------------




provided that (a) the Revolving Exposures, Term Loans and unused Commitments of
the Borrower or any Affiliate thereof (other than an Affiliated Debt Fund) and
(b) whenever there are one or more Defaulting Lenders, the total outstanding
Term Loans and Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, shall, in each case of clauses (a) and (b), be excluded
for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures, and unused Revolving Commitments (exclusive of Swingline Commitments)
representing more than 50.0% of the aggregate Revolving Exposures, and unused
Revolving Commitments (exclusive of Swingline Commitments) at such time;
provided that (a) the Revolving Exposures, and unused Revolving Commitments of
the Borrower or any Affiliate thereof (other than an Affiliated Debt Fund) and
(b) whenever there are one or more Defaulting Lenders, the total Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender,
shall, in each case of clauses (a) and (b), be excluded for purposes of making a
determination of Required Revolving Lenders.
“Required Term Loan Lenders” means, at any time, Lenders having Term Loans
representing more than 50.0% of the aggregate outstanding Term Loans at such
time; provided that (a) the Term Loans of the Borrower or any Affiliate thereof
(other than an Affiliated Debt Fund) and (b) whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans of each Defaulting Lender,
shall, in each case of clauses (a) and (b), be excluded purposes of making a
determination of Required Lenders and Required Term Loan Lenders.
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any other Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in Holdings, the Borrower or
any Restricted Subsidiary or any option, warrant or other right to acquire any
such Equity Interests.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Retained Asset Sale Proceeds” means that portion of Net Proceeds of a
Prepayment Event not required to prepay Loans pursuant to Section 2.11(c) due to
the Disposition Percentage being less than 100%.
“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e).
“Retained Proceeds” means, collectively, the Retained Declined Proceeds and the
Retained Asset Sale Proceeds.
“Reversion Date” has the meaning specified in Section 6.11.
“Revolving Acceleration” has the meaning assigned to such term in Section 7.01.


-54-

--------------------------------------------------------------------------------




“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment or a Loan Modification Agreement. The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01(b),
or in the Assignment and Assumption, Incremental Facility Amendment, Loan
Modification Agreement or Refinancing Amendment pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be. The initial
amount of the Lenders’ Revolving Commitments as of the Effective Date is
$650,000,000.
“Revolving Credit Facility” means the Revolving Commitments and the provisions
herein related to the Revolving Loans, Swingline Loans and Letters of Credit.
“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Revolving Maturity Date” means August 23, 2024 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to a
Permitted Amendment, the extended maturity date, set forth in any such Loan
Modification Agreement).
“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any other Restricted Subsidiary (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.
“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement, substantially in the form of Exhibit F, entered into among the
Collateral Agent, the First Lien Notes Agent, the Loan Parties and one or more
Senior Representatives for holders of Indebtedness secured by Liens on the
Collateral that rank junior to the Liens securing the Secured Obligations, with
such modifications thereto as the Administrative Agent and the Borrower may
reasonably agree.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, the Borrower and the Restricted
Subsidiaries in respect of any overdraft and related


-55-

--------------------------------------------------------------------------------




liabilities arising from treasury, depository, cash pooling arrangements and
cash management services, corporate credit and purchasing cards and related
programs or any automated clearing house transfers of funds (collectively, “Cash
Management Services”) provided to Holdings, the Borrower or any Subsidiary
(whether absolute or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) that are (a) owed to the Administrative
Agent or any of its Affiliates, (b) owed on the Effective Date to a Person that
is a Lender or an Affiliate of a Lender as of the Effective Date or (c) owed to
a Person that is an Agent, a Lender or an Affiliate of an Agent or Lender at the
time such obligations are incurred.
“Secured Letter of Credit Obligations” means the obligations of any of Holdings,
the Borrower and the Restricted Subsidiaries in respect of letters of credit,
bank guarantees or similar instruments that, when issued, are incurred pursuant
to Section 6.01(a)(xvi)(B) and that are (a) owed to the Administrative Agent or
any of its Affiliates, (b) owed on the Effective Date to a Person that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) owed to a
Person that is an Agent, a Lender or an Affiliate of an Agent or Lender at the
time any such letter of credit, bank guarantee or similar instrument is issued.
“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Secured Debt as of such date to (b) Consolidated EBITDA for the Test Period as
of such date. Unless otherwise specified or the context requires otherwise, all
references to “Secured Leverage Ratio” herein shall refer to the Secured
Leverage Ratio of Holdings and its Restricted Subsidiaries for the most recently
ended Test Period.
“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations, (c) the Secured Swap Obligations (excluding with
respect to any Loan Party, Excluded Swap Obligations of such Loan Party) and (d)
Secured Letter of Credit Obligations.
“Secured Parties” means (a) each Lender and Issuing Bank, (b) the Administrative
Agent and the Collateral Agent, (c) each Joint Bookrunner, (d) each Person to
whom any Secured Cash Management Obligations are owed, (e) each counterparty to
any Swap Agreement the obligations under which constitute Secured Swap
Obligations, (f) each Person to whom any Secured Letter of Credit Obligations
are owed and (g) the permitted successors and assigns of each of the foregoing.
“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, the Borrower, and the Restricted Subsidiaries under
each Swap Agreement that (a) is with a counterparty that is the Administrative
Agent or any of its Affiliates, (b) is in effect on the Effective Date with a
counterparty that is a Lender, an Agent or an Affiliate of a Lender or an Agent
as of the Effective Date, (c) is entered into after the Effective Date with any
counterparty that is a Lender, an Agent or an Affiliate of a Lender or an Agent
at the time such Swap Agreement is entered into or (d) until the 180th day after
the Effective Date (or such later date as agreed to by the Collateral Agent in
its reasonable discretion), are owed to any other Person set forth on Schedule
1.01(b).
“Security Documents” means the Collateral Agreement, and each other security
agreement or pledge agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 4.01(f), Section 5.11, Section 5.12 or
Section 5.14 to secure any of the Secured Obligations. For the avoidance of
doubt, Security Documents shall not include any mortgage, deed of trust,
assignment of leases and rents, leasehold mortgage or other security document
granting a Lien on any real property to secure the Secured Obligations.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
“Significant Subsidiary” means any Restricted Subsidiary that, or any group of
Restricted Subsidiaries that, taken together, as of the last day of the fiscal
quarter of Holdings most recently ended for which financial statements are
available, had revenues or total assets for such quarter in excess of 10.0% of
the consolidated revenues or total assets, as applicable, of Holdings for such
quarter; provided that solely for purposes of Section 7.01(h) and (i), each


-56-

--------------------------------------------------------------------------------




Restricted Subsidiary forming part of such group is subject to an Event of
Default under one or more of such Sections.
“Similar Business” means any business conducted or proposed to be conducted by
Holdings and its Restricted Subsidiaries on the Effective Date or any business
that is similar (including, without limitation, any television, radio, print,
digital, online, entertainment, broadcasting, publishing, streaming, marketing,
data gathering and harvesting, technology, media or telecom business, including
sports team broadcasting, ownership or management and any sports gaming or
wagering business), complementary, reasonably related, synergistic, incidental
or ancillary thereto, or is a reasonable extension, development or expansion
thereof.
“Sold Entity or Business” has the meaning given such term in the definition of
“Consolidated EBITDA”.
“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D).
“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).
“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
the Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit M.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit N, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).
“Solvent” means (a) the Fair Value of the assets of the Borrower and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(b) the Present Fair Saleable Value of the assets of the Borrower and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(c) the Borrower and its Subsidiaries on a consolidated basis taken as a whole
after consummation of the Transactions is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for the
period from the Effective Date through the Latest Maturity Date taking into
account the nature of, and the needs and anticipated needs for capital of, the
particular business or businesses conducted or to be conducted by the Borrower
and its Subsidiaries on a consolidated basis as reflected in the projected
financial statements and in light of the anticipated credit capacity and (d) for
the period from the Effective Date through the Latest Maturity Date, the
Borrower and its Subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Borrower and
its Subsidiaries as reflected in the projected financial statements and in light
of the anticipated credit capacity.
“Special Purpose Entity” means a direct or indirect subsidiary of Holdings,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
Holdings and/or one or more Subsidiaries of Holdings.
“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).
“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).
“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit I.


-57-

--------------------------------------------------------------------------------




“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit J, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).
“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B).
“Specified Event” has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”
“Specified Ratios” means the First Lien Leverage Ratio, the Interest Coverage
Ratio, the Secured Leverage Ratio and the Total Leverage Ratio.
“Specified Representations” means the following: (a) the representations made by
the Company in the Acquisition Agreement as are material to the interests of the
Lenders in their capacities as such, but only to the extent that the Borrower
(or its Affiliates) has the right (taking into account applicable cure
provisions) to terminate its obligations under the Acquisition Agreement or to
decline to consummate the Acquisition (in each case, in accordance with the
terms of the Acquisition Agreement), in each case, as a result of a breach of
such representations in the Acquisition Agreement and (b) the representations
and warranties of the Borrower and the Guarantors set forth in Section 3.01(a)
(with respect to the Borrower and the Guarantors), Section 3.01(b) (with respect
to the Borrower and the Guarantors), Section 3.02, Section 3.08, Section 3.14,
Section 3.16, use of proceeds not in violation of Section 3.18 and Section
3.02(c) of the Collateral Agreement.
“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
subsidiary designation or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis.”
“Sports Network II” means Sports Network II, LLC, a Delaware limited liability
company.
“Sports Network II Investment” means the acquisition by the Borrower, directly
or indirectly (via contribution by Parent to Sports Network II or otherwise), of
a minority portion of the Capital Stock in the Sports Network II Joint Venture.
“Sports Network II Joint Venture” means a joint venture or similar arrangement
in a Regional Sports Network disclosed to the Lead Arrangers prior to the
Effective Date among an Affiliate of Parent (whether a direct Subsidiary of
Sports Network II or otherwise) and one or more Sports Partners.
“Sports Partners” means MLB Teams, other sports teams, leagues, athletic
conferences, schools, cable networks or other Persons with whom Holdings and/or
its Subsidiaries enter into joint venture, licensing or other agreements in
respect of the ownership and operation of Regional Sports Networks and any other
Similar Business.
“SPV” has the meaning assigned to such term in Section 9.04(e).
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit or a bank guarantee.
“Standstill Period” has the meaning assigned to such term in Section 7.01(d).
“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental


-58-

--------------------------------------------------------------------------------




reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
Loans in such currency are determined. Such reserve, liquid asset or similar
percentages shall include those imposed pursuant to Regulation D of the Board of
Governors, and if any Lender is required to comply with the requirements of The
Bank of England and/or the Prudential Regulation Authority (or any authority
that replaces any of the functions thereof) or the requirements of the European
Central Bank. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).
“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Notwithstanding anything to the contrary in the
foregoing, however, Marquee shall be a “Subsidiary” of Holdings for all purposes
hereunder and under the other Loan Documents so long as Marquee is consolidated
on the consolidated financial statements of Holdings (or any applicable Parent
Entity) delivered pursuant to the terms of this Agreement.
“Subsidiary” means any subsidiary of Holdings.
“Subsidiary Loan Party” means (a) each Subsidiary (other than the Borrower) that
is a party to the Guarantee Agreement and (b) any other Domestic Subsidiary of
the Borrower that may be designated by the Borrower (by way of delivering to the
Collateral Agent a supplement to the Collateral Agreement and a supplement to
the Guarantee Agreement, in each case, duly executed by such Subsidiary) in its
sole discretion from time to time to be a guarantor in respect of the Secured
Obligations, whereupon such Subsidiary shall be obligated to comply with the
other requirements of Section 5.11 as if it were newly acquired; provided that,
after giving effect to such designation such subsidiary cannot be subsequently
designated as a non-Guarantor unless such designation is permitted by Article VI
of this Agreement.
“Successor Borrower” has the meaning assigned to such term in Section 6.03(d).
“Successor Holdings” has the meaning assigned to such term in Section 6.03(e).
“Supported QFC” has the meaning assigned to such term in Section 9.18.
“Suspension Covenant” has the meaning specified in Section 6.11.
“Suspension Period” means the period of time between the date of a Covenant
Suspension Event and the Reversion Date.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


-59-

--------------------------------------------------------------------------------




“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
“Swingline Commitment” means the commitment of each Swingline Lender to make
Swingline Loans.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.
“Swingline Lender” means (a) Chase Lincoln First Commercial Corporation, in its
capacity as lender of Swingline Loans hereunder and (b) each Revolving Lender
that shall have become a Swingline Lender hereunder as provided in Section
2.04(d) (other than any Person that shall have ceased to be a Swingline Lender
as provided in Section 2.04(e)), each in its capacity as a lender of Swingline
Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Sublimit” means $50,000,000.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Facility Amendment, (iii) a Loan Modification Agreement or
(iv) Refinancing Amendment. The initial amount of each Term Lenders Commitment
is set forth on Schedule 2.01(a) or in the Assignment and Assumption pursuant to
which such Term Lender shall have assumed its Term Commitment or an Incremental
Facility Amendment, a Loan Modification Agreement or Refinancing Amendment, as
applicable. As of the Effective Date, the total Term Commitment is
$3,300,000,000.
“Term Facility” means the Term Loans and any Incremental Term Loans or any
refinancing thereof.
“Term Lenders” means the Persons listed on Schedule 2.01(a) and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
an Incremental Facility Amendment in respect of any Term Loans, Loan
Modification Agreement or a Refinancing Amendment in respect of any Term Loans,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Term Loan” means a Term Loan made pursuant to clause (a) of Section 2.01.
“Term Maturity Date” means August 24, 2026.


-60-

--------------------------------------------------------------------------------




“Termination Date” means the date on which (a) all Commitments shall have been
terminated, (b) all Loan Document Obligations (other than in respect of
contingent indemnification and contingent expense reimbursement claims not then
due) have been paid in full and (c) all Letters of Credit (other than those that
have been 100% Cash Collateralized) have been cancelled or have expired (without
any drawing having been made thereunder that has not been rejected or honored)
and all amounts drawn or paid thereunder have been reimbursed in full.
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Holdings ending on or prior to such date for
which financial statements have been (or were required to have been) delivered
pursuant to Section 5.01(a) or 5.01(b).
“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the Test Period as of such
date. Unless otherwise specified or the context requires otherwise, all
references to “Total Leverage Ratio” herein shall refer to the Total Leverage
Ratio of Holdings and its Restricted Subsidiaries for the most recently ended
Test Period.
“Transaction Costs” means any fees or expenses incurred or paid by Holdings, its
Restricted Subsidiaries, any Parent Entity and any Investors in connection with
the Transactions (including, without limitation, payments to former, current and
future employees, directors, officers, managers, members, partners, independent
contractors or consultants as change of control payments, severance payments,
consent payments, special or retention bonuses and charges for repurchase or
rollover, acceleration or payments of, or modifications to, stock options,
expenses in connection with hedging transactions and any original issue discount
or upfront fees, as well as any legal, filing, auditing and printing fees and
expenses), this Agreement, the Notes and the transactions contemplated hereby
and thereby.
“Transactions” means, collectively, (a) the Equity Financing, (b) the
Acquisition, (c) the funding of the Term Loans on the Effective Date and the
consummation of the other transactions contemplated by this Agreement, (d) the
issuance and sale of the First Lien Notes and Unsecured Notes, (e) the
consummation of any other transactions in connection with the foregoing
(including in connection with the Acquisition Documents) and (f) the payment of
the fees and expenses incurred in connection with any of the foregoing
(including the Transaction Costs).
“Transformative Acquisition” means any merger, acquisition, investment,
dissolution, liquidation, or consolidation by Holdings, the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, but would not provide Holdings, the Borrower and its
Restricted Subsidiaries with adequate flexibility under the this Agreement for
the continuation and/or expansion of the combined operations following such
consummation, as determined by Holdings acting in good faith.
“Transformative Disposition” means any Disposition by Holdings, the Borrower or
any Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such Disposition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such Disposition, but would not provide Holdings, the Borrower or any
Restricted Subsidiary with a durable capital structure following such
consummation, as determined by Holdings acting in good faith.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral (as defined in the Collateral Agreement) is
governed by the Uniform Commercial Code as in effect in a U.S. jurisdiction
other than the State of New York, the term “UCC” shall mean the Uniform
Commercial Code as in


-61-

--------------------------------------------------------------------------------




effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version as
may be in effect at the time of issuance).
“Unaudited Financial Statements” means the financial statements referenced in
Section 3.04(b).
“Unrestricted Subsidiary” means (a) any Subsidiary (other than the Borrower)
designated by Holdings as an Unrestricted Subsidiary pursuant to Section 5.15
subsequent to the Effective Date and (b) any Subsidiary of any such Unrestricted
Subsidiary.
“Unsecured Notes” means $1,825,000,000 aggregate principal amount of Senior
Notes due 2027, issued by the Borrower and Diamond Sports Finance Company, a
Delaware corporation.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.18.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e).
“Vehicles” means all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.
“Voting Equity Interests” means Equity Interests that are entitled to vote
generally for the election of directors to the Board of Directors of the issuer
thereof. Shares of Preferred Stock that have the right to elect one or more
directors to the Board of Directors of the issuer thereof only upon the
occurrence of a breach or default by such issuer thereunder shall not be
considered Voting Equity Interests as long as the directors that may be elected
to the Board of Directors of the issuer upon the occurrence of such a breach or
default represent a minority of the aggregate voting power of all directors of
Board of Directors of the issuer. The percentage of Voting Equity Interests of
any issuer thereof beneficially owned by a Person shall be determined by
reference to the percentage of the aggregate voting power of all Voting Equity
Interests of such issuer that are represented by the Voting Equity Interests
beneficially owned by such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding tax, any other withholding agent, if
applicable.


-62-

--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency Term Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term
Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04    Accounting Terms; GAAP.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement, the First Lien
Leverage Ratio, the Interest Coverage Ratio, the Total Leverage Ratio and the
Secured Leverage Ratio shall be calculated on a Pro Forma Basis to give effect
to all Specified Transactions (including the Transactions) that have been made
during the applicable period of measurement or subsequent to such period and
prior to or simultaneously with the event for which the calculation is made.
(c)    Where reference is made to “Holdings and the Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than the Restricted Subsidiaries; provided
that so long as Holdings holds the Equity Interests of the Borrower, any
calculations or measure shall be determined hereunder with respect to Holdings
(including, without limitation, Consolidated EBITDA, Consolidated Interest
Expense, Consolidated Net Income, Consolidated Total Assets, Consolidated Total
Debt, Consolidated Working Capital, Excess Cash Flow, the First Lien Leverage
Ratio, the Interest Coverage Ratio, Permitted Receivables Financing, Total
Leverage Ratio and the Secured Leverage Ratio) on a consolidated basis, which
consolidation shall only include Holdings, the Borrower and the Restricted
Subsidiaries.
(d)    If there occurs a change in generally accepted accounting principles
occurring after the Effective Date and such change would cause a change in the
method of calculation of any term or measure used in this Agreement (an
“Accounting Change”), then Holdings may elect, as evidenced by a written notice
of Holdings to the Administrative Agent, that such term or measure shall be
calculated as if such Accounting Change had not


-63-

--------------------------------------------------------------------------------




occurred; provided that, with respect to any Accounting Change (other than an
Accounting Change in respect of the treatment of leases), in Holdings’ good
faith determination, Holdings’ election to calculate such term or measure as if
such Accounting Change had not occurred will not be less favorable to the
Lenders in any material respect than the method of calculation of such term or
measure as in effect on the Effective Date. If such an election is made, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
Accounting Change (subject to the approval of the Required Lenders).
(e)    Unless otherwise specified or the context requires otherwise, all
references to First Lien Leverage Ratio, the Interest Coverage Ratio, the Total
Leverage Ratio and the Secured Leverage Ratio and any financial definitions
(including, without limitation, Consolidated EBITDA, Consolidated Interest
Expense, Consolidated Net Income, Consolidated Total Assets, Consolidated Total
Debt, Consolidated Working Capital, Excess Cash Flow, the First Lien Leverage
Ratio, the Interest Coverage Ratio, Permitted Receivables Financing, Total
Leverage Ratio and the Secured Leverage Ratio) herein shall refer to the
calculation thereof in respect of Holdings and its Restricted Subsidiaries on a
consolidated basis for the most recently ended Test Period.
SECTION 1.05    Effectuation of Transactions. All references herein to Holdings,
the Borrower and their subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Holdings, the Borrower
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.
SECTION 1.06    Limited Condition Transactions.
When determining compliance with, or inapplicability of, any provision or term
of this Agreement in connection with or related to any Limited Condition
Transaction and any actions or transactions related or appurtenant thereto, at
the option of the Borrower, including for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Interest Coverage Ratio, the Secured Leverage
Ratio, the Total Leverage Ratio or the First Lien Leverage Ratio;
(ii)    determining the accuracy of representations and warranties and/or
whether a Default or Event of Default shall have occurred and be continuing (or
any subset of Defaults or Events of Default); or
(iii)    testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets or by reference to the Available Amount or the
Available Equity Amount);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of compliance with, or inapplicability of,
such provision or term shall be deemed to be the first date (the “LCT Test
Date”) any of the definitive agreements for such Limited Condition Transaction
are entered into. If after giving pro forma effect to the Limited Condition
Transaction and any actions or transactions related or appurtenant thereto,
Holdings or any of its Restricted Subsidiaries would have been permitted or not
prohibited to consummate such Limited Condition Transaction and any actions or
transactions related or appurtenant thereto on the relevant LCT Test Date in
compliance with such term or provision, such term or provision shall be deemed
to have been complied with (or satisfied) for all purposes; provided that (a) if
financial statements are available for one or more fiscal quarters after such
LCT Test Date, Holdings may elect in its sole discretion to determine such
compliance or inapplicability of such terms or provisions on the basis of such
financial statements, and the LCT Test Date shall be the date of determination
of such compliance or inapplicability after the date of availability of such
financial statements, (b) no determination of compliance or inapplicability of
any such term or provision shall be required at any time after the applicable
LCT Test Date for such Limited Condition Transaction and any actions or
transactions related or


-64-

--------------------------------------------------------------------------------




appurtenant thereto and (c) Consolidated Interest Expense for purposes of the
Interest Coverage Ratio will be calculated using an assumed interest rate as
reasonably determined by Holdings.
For the avoidance of doubt, if the Borrower has made an LCT Election, (1) if any
term or provision of this Agreement for which compliance was determined or
tested as of the LCT Test Date would at any time after the LCT Test Date
otherwise not be complied with for any reason, such terms and provisions will
nevertheless continue to be determined to be complied with; (2) no such
determination of compliance or inapplicability of any such term or provision of
this Agreement shall be affected by any subsequent Default or Event of Default
and such Default or Event of Default shall be deemed not to have occurred or be
continuing solely for purposes of such compliance or inapplicability; and (3)
all determinations of compliance with or inapplicability of any term or
provision of this Agreement for any action or inaction that are not comprised
within the action or inaction contemplated or related to such Limited Condition
Transaction after the LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that such
Limited Condition Transaction is terminated, expires or is abandoned, shall be
determined after giving pro forma effect to such Limited Condition Transaction.
Until the consummation of the Sports Network II Investment, such transaction
shall be treated under this Agreement as a Limited Condition Transaction in
respect of which an LCT Election has been made.
SECTION 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws), (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
SECTION 1.08    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently (as of the Effective Date) underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in Section
2.14 of this Agreement, such Section 2.14 provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify the
Borrower, pursuant to Section 2.14, in advance of any change to the reference
rate upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.14(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
ARTICLE II

THE CREDITS
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, (a) each Term Lender severally agrees to make a Term Loan to the
Borrower on the Effective Date denominated in dollars in a principal amount not
exceeding its Term Commitment and (b) each Revolving Lender severally agrees to
make


-65-

--------------------------------------------------------------------------------




Revolving Loans to the Borrower denominated in dollars from time to time during
the Revolving Availability Period in an aggregate principal amount which will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. The Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
SECTION 2.02    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and, other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.
(b)    Subject to Section 2.14, each Revolving Loan Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith; provided that all Borrowings made
on the Effective Date must be made as ABR Borrowings unless the Borrower shall
have given the notice required for a Eurocurrency Borrowing under Section 2.03.
Each Swingline Loan shall be an ABR Loan.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and Class
may be outstanding at the same time.
SECTION 2.03    Requests for Borrowings. To request a Revolving Loan Borrowing
or Term Loan Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a)(x) in the case of a Eurocurrency Borrowing, not
later than 2:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing (or, in the case of any Eurocurrency Borrowing to be made
on the Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Loan Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f) may be
given no later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall be
delivered by hand delivery, facsimile or other electronic transmission to the
Administrative Agent and shall be signed by the Borrower. Each such Borrowing
Request shall specify the following information:
(i)    whether the requested Borrowing is to be a Term Loan Borrowing, a
Revolving Loan Borrowing or a Borrowing of any other Class (specifying the Class
thereof);
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;


-66-

--------------------------------------------------------------------------------




(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06 or, in
the case of any ABR Revolving Loan Borrowing or Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
the identity of the Issuing Bank that made such LC Disbursement, and
(vii)    except on the Effective Date and with respect to the initial
Borrowings, that, as of the date of such Borrowing, the conditions set forth in
Section 4.02(a) and Section 4.02(b) are satisfied.
If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
SECTION 2.04    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein (including Section
2.22), in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period denominated
in dollars in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments or (ii) the aggregate amount of Swingline Loans
outstanding exceeding Swingline Sublimit; provided that the Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request (i) by telephone (confirmed in
writing) or by facsimile or electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank (confirmed by telephone),
not later than 11:00 a.m., New York City time, or, if agreed by the Swingline
Lender, 3:00 p.m. New York City time on the day of such proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), the amount of the requested Swingline Loan and
in the case of any ABR Revolving Loan Borrowing or Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
the identity of the Issuing Bank that made such LC Disbursement. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to any accounts of the Borrower maintained with the Swingline Lender for
the Swingline Loan (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 2:00 p.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice the Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its


-67-

--------------------------------------------------------------------------------




obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted by the Swingline Lender to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
(d)    The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and (ii)
references herein to the term “Swingline Lender” shall be deemed to include such
Revolving Lender in its capacity as a lender of Swingline Loans hereunder.
(e)    The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.
(f)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender.  The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.13(a).  From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(g)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
30 days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.04(f) above.


-68-

--------------------------------------------------------------------------------




SECTION 2.05    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank that is so requested by the Borrower agrees, in
reliance upon the agreement of the Revolving Lenders set forth in this Section
2.05, to issue Letters of Credit denominated in dollars for the Borrower’s own
account (or for the account of any Subsidiary so long as the Borrower and such
other Subsidiary are co-applicants and jointly and severally liable in respect
of such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, which shall reflect the standard
operating procedures of such Issuing Bank, at any time and from time to time
during the Revolving Availability Period and prior to the fifth Business Day
prior to the Revolving Maturity Date, provided that, if applicable Issuing
Bank’s standard operating procedures do not provide for the issuance of
electronic Letters of Credit, it shall only be required to issue paper Letters
of Credit hereunder; provided, further, that Royal Bank of Canada and Deutsche
Bank AG New York Branch shall only be required to issue Standby Letters of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired (without
any drawing having been made thereunder that has not been rejected or honored)
or that have been drawn upon and reimbursed.
(b)    Issuance, Amendment, Renewal, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least five Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank and the Administrative Agent may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section 2.05), the currency and amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit or bank guarantee application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit (an “LC
Application”). A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) subject to Section
9.04(b)(ii), the Applicable Fronting Exposure of each Issuing Bank shall not
exceed its Letter of Credit Commitment or its Revolving Commitment, (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments, (iii) the Revolving Exposure of the applicable Issuing Bank shall
not exceed its Revolving Commitment, (iv) the aggregate LC Exposure shall not
exceed the aggregate Letter of Credit Commitments and (v) the LC Exposure of the
applicable Issuing Bank shall not exceed its Letter of Credit Commitment. No
Issuing Bank shall be under any obligation to issue (or amend) any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall enjoin or restrain such Issuing Bank from issuing (or amending)
the Letter of Credit, or any law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit the issuance
(or amendment) of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, (ii) the issuance of such Letter of
Credit would violate one or more policies of general application of such Issuing
Bank now or hereafter applicable to letters of credit generally, (iii) except as
otherwise agreed by such Issuing Bank, the Letter of Credit is in an initial
stated amount less than $250,000 or (iv) any Lender is at that time a Defaulting
Lender, if after giving effect to Section


-69-

--------------------------------------------------------------------------------




2.22(a)(iv), any Defaulting Lender Fronting Exposure remains outstanding, unless
such Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to such Issuing Bank with the Borrower or
such Lender to eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure
arising from either the Letter of Credit then proposed to be issued (or amended)
or such Letter of Credit and all other LC Exposure as to which such Issuing Bank
has Defaulting Lender Fronting Exposure.
(c)    Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent any written notice thereof required under
paragraph (m) of this Section and each Issuing Bank hereby agrees to give such
notice.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
if such expiry date is not a Business Day, such Letter of Credit shall expire at
or prior to close of business on the next succeeding Business Day; provided,
however, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof within the time period
specified in such Letter of Credit or, if no such time period is specified, at
least 30 days prior to the then-applicable expiration date, that such Letter of
Credit will not be renewed.
(e)    Participations. By the issuance of a Letter of Credit or an amendment to
a Letter of Credit increasing the amount thereof, and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby irrevocably and unconditionally acquires from such Issuing Bank without
recourse or warranty (regardless of whether the conditions set forth in Section
4.02 shall have been satisfied), a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section 2.05 in dollars, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Issuing Bank, with notice of such payment given to the
Administrative Agent, an amount equal to such LC Disbursement in the same
currency as the LC Disbursement not later than 4:00 p.m., New York City time, on
the Business Day immediately following the day that the Borrower receives notice
of such LC Disbursement; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with an ABR Revolving Loan Borrowing or a Swingline Loan, in
each case in an equivalent amount, and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loan Borrowing or Swingline Loan. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in dollars and in the same manner as
provided in Section 2.06 with


-70-

--------------------------------------------------------------------------------




respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank in dollars or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section 2.05 and the
obligations of the Revolving Lenders as provided in paragraph (e) of this
Section 2.05 is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement or any of the other
Loan Documents, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) the occurrence of any Default or Event of Default,
(v) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary, the Issuing Bank
or any other person, or (vi) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.05, constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders, the Issuing Banks or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential, exemplary or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.
(h)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by hand
delivery, facsimile or electronic communication (if arrangements for doing so
have been approved by the applicable Issuing Bank) of such demand for payment
and whether such Issuing Bank has made an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section.


-71-

--------------------------------------------------------------------------------




(i)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section 2.05, then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (f) of
this Section 2.05 to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment and shall be payable within two
Business Days of demand or, if no demand has been made, within two Business Days
of the date on which the Borrower reimburses the applicable LC Disbursement in
full. If any Revolving Lender shall not have made its Applicable Percentage of
such LC Disbursement available to the Administrative Agent as provided in clause
(f) above, such Revolving Lender shall agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid at a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.
(j)    Cash Collateralization. If any Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50.0% of the aggregate LC
Exposure of all Revolving Lenders) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders, an amount of cash in dollars equal
to the portions of the LC Exposure attributable to Letters of Credit, as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 7.01. The Borrower also shall
deposit Cash Collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b). Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. At any time that there shall exist a Defaulting Lender, if
any Defaulting Lender Fronting Exposure remains outstanding (after giving effect
to Section 2.22(a)(iv)), then promptly upon the request of the Administrative
Agent, any Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any Cash Collateral
provided by the Defaulting Lender). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent in Permitted Investments and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing more than 50.0% of the aggregate LC Exposure of all the
Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement in accordance with the terms of the Loan Documents. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or after the termination of Defaulting Lender status, as
applicable. If the Borrower is required to provide an amount of Cash Collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.


-72-

--------------------------------------------------------------------------------




(k)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below. The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
(l)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank’s acknowledging receipt of such notice and (ii) the fifth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.
(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be reasonably requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) within five Business Days following the
time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
currency and face amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed), (iii)
on each Business Day on which such Issuing Bank makes any LC Disbursement, the
date, currency and amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and
currency and amount of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.
(n)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower, when a Letter of Credit is issued, (i) the rules
of the ISP98 shall apply to each Standby Letter of Credit, and (ii) the rules of
UCP shall apply to each Commercial Letter of Credit, and as to all matters not
governed thereby, the laws of the State of New York.
SECTION 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in dollars
by 2:00 p.m., New York City time, to the Applicable Account of the
Administrative Agent most-recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving


-73-

--------------------------------------------------------------------------------




Lenders have made payments pursuant to Section 2.05(f) to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, the rate reasonably determined by the Administrative
Agent to be its cost of funding such amount, or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing in accordance with
Section 2.13. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.
(c)    Obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and Swingline Loans and to
make payments pursuant to Section 9.03(c) are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and,
other than as expressly provided herein with respect to a Defaulting Lender, no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
9.03(c).
SECTION 2.07    Interest Elections.
(a)    Each Revolving Loan Borrowing and Term Loan Borrowing initially shall be
of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by Section
2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Loans, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and confirmed promptly by hand delivery, facsimile
or other electronic transmission to the Administrative Agent of a written
Interest Election Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each


-74-

--------------------------------------------------------------------------------




resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
SECTION 2.08    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Term Commitments shall terminate upon
the earlier of (i) 5:00 p.m., New York City time, on the Effective Date and (ii)
the funding of the Term Loan to the Borrower. The Revolving Commitments shall
terminate on the Revolving Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.


-75-

--------------------------------------------------------------------------------




SECTION 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made by the Swingline Lender on the earlier to occur of (A) the
date that is 10 Business Days after such Loan is made and (B) the Revolving
Maturity Date; provided that on each date that a Revolving Loan Borrowing is
made, the Borrower shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section shall control.
(e)    Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.
SECTION 2.10    Amortization of Term Loans.
(a)    Subject to adjustment pursuant to paragraph (b) of this Section, the
Borrower shall repay Term Loan Borrowings on the last Business Day of each of
March, June September and December (commencing on December 31, 2019) in the
amount equal to (A) the aggregate outstanding principal amount of the Term Loans
on the Effective Date multiplied by (B) 0.25%; provided that if any such date is
not a Business Day, such payment shall be due on the preceding Business Day.
(b)    To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.
(c)    Any prepayment of a Term Loan Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section as directed by the Borrower (and absent such direction
in direct order of maturity) and (ii) pursuant to Section 2.11(c) or Section
2.11(d) shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Term Loan Borrowings of such Class to be made pursuant to this
Section, or, except as otherwise provided in any Refinancing Amendment or Loan
Modification Offer, pursuant to the corresponding section of such Refinancing
Amendment or Loan Modification Offer, as applicable, in direct order of
maturity.


-76-

--------------------------------------------------------------------------------




(d)    Prior to any repayment of any Term Loan Borrowings of any Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) of such election not later
than 2:00 p.m., New York City time, two Business Day before the scheduled date
of such repayment. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall make such designation
in its reasonable discretion with a view, but no obligation, to minimize
breakage costs owing under Section 2.16. Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing. Repayments of
Term Loan Borrowings shall be accompanied by accrued interest on the amount
repaid.
SECTION 2.11    Prepayment of Loans.
(a)    (i) The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, without premium or penalty (subject
to the immediately succeeding proviso); provided that in the event that, on or
prior to the date that is six months after the Effective Date, the Borrower (A)
makes any prepayment of Term Loans in connection with any Repricing Transaction
the primary purpose of which is to decrease the Effective Yield on such Term
Loans or (B) effects any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
the Term Loans, the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders, (x) in the case of clause
(A), a prepayment premium of 1.00% of the principal amount of the Term Loans
being prepaid in connection with such Repricing Transaction and (y) in the case
of clause (B), an amount equal to 1.00% of the aggregate amount of the
applicable Term Loans outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such Repricing
Transaction.
(ii)    Notwithstanding anything in any Loan Document to the contrary, so long
as no Default or Event of Default has occurred and is continuing, the Borrower
may prepay the outstanding Term Loans on the following basis:
(A)    The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and (y)
the Borrower shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment with respect to any Class unless
(I) at least ten Business Days shall have passed since the consummation of the
most recent Discounted Term Loan Prepayment with respect to such Class as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date; or (II) at least three Business Days shall have
passed since the date the Borrower was notified that no Term Lender was willing
to accept any prepayment of any Term Loan and/or Other Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers.
(B)    (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with three Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $10,000,000 and whole increments of $1,000,000 in


-77-

--------------------------------------------------------------------------------




excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).
(2)    Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Term Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
Borrower Offer of Specified Discount Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Term Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2); provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro-rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
Business Days following the Specified Discount Prepayment Response Date, notify
(I) the Borrower of the respective Term Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the tranches of Term Loans to be prepaid at the Specified Discount on
such date and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount, tranche
and Type of Loans of such Term Lender to be prepaid at the Specified Discount on
such date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
(C)    (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with three Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant Term
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Term Loans with
respect to each relevant tranche of Term Loans willing to be prepaid by the
Borrower (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response


-78-

--------------------------------------------------------------------------------




Date. The Auction Agent will promptly provide each relevant Term Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Discount Range Prepayment Response Date”). Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable tranche or tranches and the maximum aggregate
principal amount and tranches of such Term Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Prepayment Offer is not received by the
Auction Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).
(3)    If there is at least one Participating Lender, the Borrower will prepay
the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Term Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Business Days following the Discount
Range Prepayment Response Date, notify (I) the Borrower of the respective Term
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount of the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Term Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Term Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to the Borrower shall be due
and payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).


-79-

--------------------------------------------------------------------------------




(D)    (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate dollar amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time on the
third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
remain outstanding until the Acceptance Date, and (z) specify both a discount to
par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Term Lender
is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.
(2)    The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.11(a)(ii)(D)). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Term Lender, a “Qualifying Lender”). The Borrower will prepay outstanding
Term Loans pursuant to this subsection (D) to each Qualifying


-80-

--------------------------------------------------------------------------------




Lender in the aggregate principal amount and of the tranches specified in such
Term Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Term Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Borrower and Term Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).
(E)    In connection with any Discounted Term Loan Prepayment, the Borrower and
the Term Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrower in connection therewith.
(F)    If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, the Borrower shall prepay such Term Loans on the Discounted Prepayment
Effective Date. The Borrower shall make such prepayment to the Auction Agent,
for the account of the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
office in immediately available funds not later than 11:00 a.m., New York City
time, on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining principal installments of the relevant tranche of
Term Loans on a pro rata basis across such installments. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.


-81-

--------------------------------------------------------------------------------




(I)    Each of the Borrower and the Term Lenders acknowledges and agrees that
the Auction Agent may perform any and all of its duties under this Section
2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.
(J)    The Borrower shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to this
subclause (J), any failure by the Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).
Notwithstanding anything to contrary, the provisions of this Section 2.11(a)(ii)
shall permit any transaction permitted by such section to be conducted on a
Class by Class basis and on a non-pro rata basis across Classes (but not within
a single Class), in each case, as selected by the Borrower.
(b)    In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Loan Borrowings or Swingline Loans (or, if no such Borrowings are outstanding,
deposit Cash Collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount necessary to eliminate such excess.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Holdings, the Borrower or any of its Restricted Subsidiaries in
respect of any Prepayment Event, the Borrower shall, within ten Business Days
after such Net Proceeds are received (or, in the case of a Prepayment Event
described in clause (b) of the definition of the term “Prepayment Event,” on the
date of such Prepayment Event), prepay Term Loan Borrowings in an aggregate
amount equal to the Disposition Percentage of the amount of such Net Proceeds;
provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event,” if the Borrower and the Restricted
Subsidiaries invest (or commit to invest) the Net Proceeds from such event (or a
portion thereof) within 450 days after receipt of such Net Proceeds in the
business of the Borrower and the other Subsidiaries (including any acquisitions
or other Investment permitted under Section 6.04), then no prepayment shall be
required pursuant to this paragraph in respect of such Net Proceeds in respect
of such event (or the applicable portion of such Net Proceeds, if applicable)
except to the extent of any such Net Proceeds therefrom that have not been so
invested (or agreed or committed to be invested) by the end of such 450 day
period (or if agreed or committed to be so invested within such 450 day period,
have not been so invested within 630 days after receipt thereof (or if agreed or
committed to be so invested within such 630 day period, have not been so
invested within 810 days after receipt thereof)), at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
invested (or committed to be invested); provided, further, the Borrower may use
a portion of such Net Proceeds to prepay or repurchase any other Indebtedness
(and in the case of revolving obligations to correspondingly reduce commitments
with respect thereto) to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Proceeds and (y) a fraction, the numerator
of which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness
(d)    Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending December 31, 2020, the Borrower shall prepay Term Loan
Borrowings in an aggregate amount equal to the ECF Percentage of Excess Cash
Flow for such fiscal year; provided that (A) such amount shall be reduced by the
aggregate amount of prepayments of (i) Term Loans (and, to the extent the
Revolving Commitments are


-82-

--------------------------------------------------------------------------------




reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a) during such fiscal year or after such fiscal
year and prior to the time such prepayment is due as provided below (provided
that such reduction as a result of prepayments pursuant to clause (ii) thereof
shall be limited to the actual amount of such cash prepayment) and (ii) other
Consolidated First Lien Debt (provided that in the case of the prepayment of any
revolving commitments, there is a corresponding reduction in commitments),
excluding, in each case, all such prepayments funded with the proceeds of other
long-term Indebtedness or the issuance of Equity Interests and (B) no prepayment
shall be required under this Section 2.11(d) unless the amount thereof (after
giving effect to the foregoing clause (A)) would equal or exceed $25,000,000;
provided that only amounts in excess of such $25,000,000 shall be prepaid
pursuant to this Section 2.11(d). Each prepayment pursuant to this paragraph
shall be made on or before the date that is ten Business Days after the date on
which financial statements are required to be delivered pursuant to Section 5.01
with respect to the fiscal year for which Excess Cash Flow is being calculated.
(e)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section. In the event of any mandatory prepayment of Term
Loan Borrowings made at a time when Term Loan Borrowings of more than one Class
remain outstanding, the Borrower shall select which Class (or Classes) of Term
Loan Borrowings are to be prepaid in their sole discretion; provided that the
aggregate amount of such prepayment is allocated pro rata among the Term Loan
Borrowings of each such Class; provided, further, that any Term Lender (and, to
the extent provided in the Refinancing Amendment or Loan Modification Offer for
any Class of Other Term Loans, any Lender that holds Other Term Loans of such
Class) may elect, by notice to the Administrative Agent by telephone (confirmed
by facsimile) at least one Business Day prior to the prepayment date, to decline
all or any portion of any prepayment of its Term Loans or Other Term Loans of
any such Class pursuant to this Section (other than an optional prepayment
pursuant to paragraph (a)(i) of this Section or a mandatory prepayment as a
result of the Prepayment Event set forth in clause (b) of the definition
thereof, which may not be declined), in which case the aggregate amount of the
prepayment that would have been applied to prepay Term Loans or Other Term Loans
of any such Class but was so declined shall be retained by Holdings, the
Borrower and the Restricted Subsidiaries (such amounts, “Retained Declined
Proceeds”). Optional prepayments of Term Loan Borrowings shall be allocated
among the Classes of Term Loan Borrowings as directed by the Borrower. In the
absence of a designation by the Borrower as described in the preceding
provisions of this paragraph of the Type of Borrowing of any Class, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimizing breakage costs owing under Section
2.16.
(f)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
a notice of optional prepayment may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice of prepayment may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13. At the
Borrower’s election in connection with any prepayment pursuant to this Section
2.11, such prepayment shall not be applied to any Term Loan or Revolving Loan of
a Defaulting Lender and shall be allocated ratably among the relevant
non-Defaulting Lenders.


-83-

--------------------------------------------------------------------------------




(g)    Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to
the extent that any of or all the Net Proceeds of any Prepayment Event set forth
in clause (a) of the definition thereof by a Foreign Subsidiary giving rise to a
prepayment pursuant to Section 2.11(c) (a “Foreign Prepayment Event”) or Excess
Cash Flow required to be paid pursuant to Section 2.11(d) are prohibited or
delayed by any Requirement of Law from being repatriated to the Borrower, the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in Section
2.11(c) or (d), as the case may be, and such amounts may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable
Requirement of Law will not permit repatriation to the Borrower (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
actions reasonably required by the applicable Requirement of Law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable Requirement of Law, such
repatriation will be promptly effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than three
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to Section 2.11(c) or (d), as applicable, and (B) to the extent that
and for so long as the Borrower has determined in good faith that repatriation
of any or all of the Net Proceeds of any Foreign Prepayment Event or Excess Cash
Flow required to be paid pursuant to Section 2.11(d) would have a material
adverse tax consequence with respect to such Net Proceeds or Excess Cash Flow
required to be paid pursuant to Section 2.11(d), the Net Proceeds or such
portion of Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in Section 2.11(c) or (d), as the case
may be, and such amounts may be retained by the applicable Foreign Subsidiary;
provided that when the Borrower determines in good faith that repatriation of
any of or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash
Flow required to be paid pursuant to Section 2.11(d) would no longer have a
material adverse tax consequence with respect to such Net Proceeds or Excess
Cash Flow, such Net Proceeds or Excess Cash Flow shall be promptly (and in any
event not later than three Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(c) or (d), as applicable;
provided that in the case of clause (A), on or before the date on which any such
Net Proceeds so retained would otherwise have been required as permitted to be
applied to reinvestments or prepayments pursuant to Section 2.11 or any such
Excess Cash Flow would have been required as permitted to be applied to
prepayments pursuant to Section 2.11, the Borrower may apply an amount equal to
such Net Proceeds or Excess Cash Flow to such reinvestments or prepayments, as
applicable, as if such Net Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds or
Excess Cash Flow had been repatriated (or, if less, the Net Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary).
SECTION 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Revolving Commitment Fee Rate on the average daily unused amount of
the Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of each of the Borrower’s fiscal quarters
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender (other than any Defaulting Lender) a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the Applicable Rate, in each case, used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements), during the period from and including the


-84-

--------------------------------------------------------------------------------




Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure. In addition, the Borrower agrees to pay
to each Issuing Bank, for its own account, a fronting fee, in respect of each
Letter of Credit issued by such Issuing Bank to the Borrower for the period from
the date of issuance of such Letter of Credit through the expiration date of
such Letter of Credit (or if terminated on an earlier date to the termination
date of such Letter of Credit), computed at a rate equal to 0.125% per annum or
such other percentage per annum to be agreed upon between the Borrower and such
Issuing Bank of the daily outstanding amount of such Letter of Credit, as well
as such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of each March, June, September and December shall be payable in
accordance with clause (c) below; provided that all such fees shall be payable
on the date on which the Revolving Commitments terminate and any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand until the expiration or cancellation of all outstanding
Letters of Credit. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid
hereunder shall not be refundable under any circumstances.
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, an agency fee payable in the amount and at the times separately agreed
upon between Borrower and the Administrative Agent.
(e)    Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12; provided that such amounts shall be payable to any
non-Defaulting Lender that assumes the obligations of a Defaulting Lender
pursuant to Section 2.22(a)(iv).
(f)    The Borrower agrees to pay to the Agents, without duplication, such fees
as shall have been separately agreed upon in writing, as set forth in the Fee
Letters in the amounts and at the times so specified therein.
SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    During the continuance of an Event of Default under clauses (a) or (b) of
Section 7.01, the Borrower shall pay interest on past due amounts owing by it
hereunder, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further, that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount, reimbursement
obligation in respect of any LC Disbursement or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender; provided,
further, that such amounts shall be payable to any non-Defaulting Lender that
assumes the obligations of a Defaulting Lender pursuant to Section 2.22(a)(iv).


-85-

--------------------------------------------------------------------------------




(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All computations of interest for ABR Loans (including ABR Loans
determined by reference to the Adjusted LIBO Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.18, bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
SECTION 2.14    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis) for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing then such
Borrowing shall be made as an ABR Borrowing and the utilization of the LIBO Rate
component in determining the Alternate Base Rate shall be suspended; provided,
however, that, in each case, the Borrower may revoke any Borrowing Request that
is pending when such notice is received.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) of this Section 2.14 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i) of
this Section 2.14 have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate


-86-

--------------------------------------------------------------------------------




that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.14(b),
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or any Letter
of Credit or participation therein; or
(iii)    subject any Lender to any Taxes on its Loans, letters of credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurocurrency Loan (or of maintaining
its obligation to make any such Loan) or to increase the actual cost to such
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or issue any Letter
of Credit) or to reduce the amount of any sum received or receivable by such
Lender or Issuing Bank hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender or Issuing Bank, the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered, provided that to the extent any such costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives enacted or promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and Basel III after the Effective Date, then
such Lender shall be compensated pursuant to this Section 2.15(a) only to the
extent such Lender is imposing such charges on similarly situated borrowers
under the other syndicated credit facilities that such Lender is a lender under.
Notwithstanding the foregoing, this paragraph (a) will not apply to (A)
Indemnified Taxes or Other Taxes or (B) Excluded Taxes.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s


-87-

--------------------------------------------------------------------------------




holding company with respect to capital adequacy and liquidity requirements),
then, from time to time upon request of such Lender or Issuing Bank, the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 Business Days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the optional payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or optionally prepay any Revolving Loan or Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(f) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19 or Section 9.02(c), then, in any such event,
the Borrower shall, after receipt of a written request by any Lender affected by
any such event (which request shall set forth in reasonable detail the basis for
requesting such amount), compensate each Lender for the actual loss, cost and
expense attributable to such event. For purposes of calculating amounts payable
by the Borrower to the Lenders under this Section 2.16, each Lender shall be
deemed to have funded each Eurocurrency Loan made by it at the Adjusted LIBO
Rate for such Loan by a matching deposit or other borrowing for a comparable
amount and for a comparable period, whether or not such Eurocurrency Loan was in
fact so funded. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section delivered
within ten Business Days of such event to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 15 Business Days after receipt of such
demand. Notwithstanding the foregoing, this Section will not apply to losses,
costs or expenses resulting from Taxes, as to which Section 2.17 shall govern.
SECTION 2.17    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, provided that if the applicable Withholding Agent shall be
required by applicable Requirements of Law to deduct any Taxes from such
payments, then (i) the applicable Withholding Agent shall make such deductions,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if the Tax in question is an Indemnified Tax or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional amounts payable under this Section 2.17) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made.


-88-

--------------------------------------------------------------------------------




(b)    Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Requirements of Law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority pursuant to this Section 2.17,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Each Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law and such other documentation
reasonably requested by the Borrower or the Administrative Agent (i) as will
permit such payments to be made without, or at a reduced rate of, withholding or
(ii) as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements. Each Lender shall, whenever a lapse or time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so.
Without limiting the foregoing:
(1)    Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding.
(2)    Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party,
(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates substantially in the form of
Exhibit P-1, P-2, P-3 and P-4, as applicable, (any


-89-

--------------------------------------------------------------------------------




such certificate, a “U.S. Tax Compliance Certificate”) and (y) two properly
completed and duly signed original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), two properly completed
and duly signed original copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.17(e) if such beneficial owner were a Lender, as
applicable (provided that, if the Lender is a partnership for U.S. federal
income tax purposes (and not a participating Lender) and one or more direct or
indirect partners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partner(s)), or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.
(3)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA , to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (3), “FATCA” shall include any amendments
made to FATCA after the Effective Date.
Notwithstanding any other provisions of this clause (e), a Lender shall not be
required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.
(f)    If the Borrower determines in good faith that a reasonable basis exists
for contesting any Taxes for which indemnification has been demanded hereunder,
the Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower; provided that (a) the
Administrative Agent or such Lender determines in its reasonable discretion that
it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Administrative Agent or such Lender, as applicable
and (c) the Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. The Administrative Agent or a Lender shall claim
any refund that it determines is reasonably available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid


-90-

--------------------------------------------------------------------------------




by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees promptly to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent or such Lender, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that the Administrative
Agent or such Lender may delete any information therein that the Administrative
Agent or such Lender deems confidential). Notwithstanding anything to the
contrary, this Section 2.17(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to Taxes which it deems confidential to any Loan
Party or any other Person).
(g)    The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(h)    For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank and the Swingline Lender.
(i)    In addition, if applicable, the Administrative Agent shall deliver to the
Borrower (x)(I) in the case of the Administrative Agent, prior to the date on
which the first payment by the Borrower is due hereunder or (II) in the case of
any successor Administrative Agent appointed pursuant to Article VIII that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, prior to the first date on or after the date on which the Administrative
Agent becomes a successor Administrative Agent pursuant to Article VIII on which
payment by the Borrower is due hereunder, as applicable, two copies of a
properly completed and executed IRS Form W-8IMY certifying that the
Administrative Agent is a U.S. branch and intends to be treated as a U.S. person
for purposes of withholding under Chapter 3 of the Code pursuant to Section
1.1441-1(b)(2)(iv) or Section 1.441-1T(b)(2)(iv), as applicable, of the United
States Treasury Regulations, and (y) on or before the date on which any such
previously delivered documentation expires or becomes obsolete or invalid, after
the occurrence of any event requiring a change in the most recent documentation
previously delivered by it to the Borrower, and from time to time if reasonably
requested by the Borrower, two further copies of such documentation.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees, or reimbursement of LC
Disbursement or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Administrative Agent, except payments to be made
directly to any Issuing Bank or Swingline Lender shall be made as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurocurrency Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then


-91-

--------------------------------------------------------------------------------




applicable rate for the period of such extension. All payments or prepayments
under each Loan Document shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all applicable amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of applicable interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
applicable amounts of interest and fees then due to such parties, and (ii)
second, towards payment of applicable principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender with outstanding Loans of the same Class
or participations in LC Disbursements or Swingline Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of such Class or participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans of such
Class or participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from existence of a
Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant (including a
Purchasing Borrower Party) or (C) any disproportionate payment obtained by a
Lender of any Class as a result of the extension by Lenders of the maturity date
or expiration date of some but not all Loans or Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e), Section 2.05(f), Section 2.06(a),
Section 2.06(b), Section 2.06(c), Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion and in the order determined by the
Administrative Agent (notwithstanding any contrary provision hereof), (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a


-92-

--------------------------------------------------------------------------------




segregated account as Cash Collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event that gives rise to the operation of Section 2.23, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.17 or
mitigate the applicability of Section 2.23, as the case may be, and (ii) would
not subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.
(b)    If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.23, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender or an Affiliated Lender,
if a Lender accepts such assignment and delegation), provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of Loans or Commitments, as applicable (and if a Revolving Commitment
is being assigned and delegated, each Issuing Bank and each Swingline Lender),
which consents, in each case, shall not unreasonably be withheld or delayed, (B)
such Lender shall have received payment of an amount equal to the then market
value of the outstanding principal of its Loans and unreimbursed participations
in LC Disbursements and Swingline Loans, accrued but unpaid interest thereon,
accrued but unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) the Borrower or
such assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, payment required to be made pursuant to Section 2.17 or a notice
given under Section 2.23, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.
SECTION 2.20    Incremental Credit Extension.
(a)    The Borrower may at any time and from time to time after the Effective
Date, subject to the terms and conditions set forth herein, by notice to the
Administrative Agent request (i) one or more additional Classes of term loans or
additional term loans of the same Class of any existing Class of term loans (the
“Incremental Term Loans”), (ii) one or more increases in the amount of the
Revolving Commitments of any Class (each such increase, an “Incremental
Revolving Commitment Increase”) or (iii) one or more additional Classes of
Revolving Commitments (the “Additional/Replacement Revolving Commitments,” and,
together with the Incremental Term Loans and the Incremental Revolving
Commitment Increases, the “Incremental Facilities”); provided that, subject to
Section 1.06, after giving effect to the effectiveness of any Incremental


-93-

--------------------------------------------------------------------------------




Facility Amendment referred to below and at the time that any such Incremental
Term Loan, Incremental Revolving Commitment Increase or Additional/Replacement
Revolving Commitment is made or effected, no Event of Default shall have
occurred and be continuing or would result therefrom (except, in the case of the
incurrence or provision of any Incremental Facility in connection with a
Permitted Acquisition or other Investment permitted or not prohibited by the
terms of this Agreement or irrevocable repayment, repurchase or redemption of
any Indebtedness, which shall be subject to no Event of Default under clause
(a), (b), (h) or (i) of Section 7.01 having occurred and being continuing).
Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Incremental Facilities (including, without duplication, the aggregate
outstanding principal amount of any Incremental Equivalent Debt issued in lieu
of Incremental Term Loans) shall not at the time of incurrence of any such
Incremental Facilities (and after giving effect to such incurrence) exceed the
Incremental Cap at such time (calculated in a manner consistent with the
definition of “Incremental Cap”).
(b)    Each Incremental Term Loan shall comply with the following clauses (A)
through (F): (A) except with respect to the Incremental Maturity Carveout
Amount, the maturity date of any Incremental Term Loans shall not be earlier
than the Term Maturity Date and the Weighted Average Life to Maturity of the
Incremental Term Loans shall not be shorter than the remaining Weighted Average
Life to Maturity of the Term Loans, (B) the pricing (including any “MFN” or
other pricing terms), interest rate margins, rate floors, fees, premiums
(including prepayment premiums), funding discounts and, subject to clause (A),
the maturity and amortization schedule for any Incremental Term Loans shall be
determined by the Borrower and the applicable Additional Lenders, (C)(i) the
Incremental Term Loans shall be secured solely by the Collateral on an equal and
ratable basis (or a junior basis, subject to a Second Lien Intercreditor
Agreement) with the Secured Obligations and (ii) no Incremental Term Loans shall
be guaranteed by entities other than the Guarantors and (D) any Incremental Term
Loan that has terms and conditions consistent with the Term Loans in the
reasonable determination of the Borrower shall be on terms and pursuant to
documentation to be determined by the Borrower and the applicable Additional
Lenders; provided, that to the extent such terms and documentation are not
consistent with the Term Loans (except to the extent permitted by clause (A) or
(B) above), they shall be reasonably satisfactory to the Administrative Agent
(it being understood that, to the extent that any financial maintenance covenant
is added for the benefit of any Incremental Term Loan, no consent shall be
required from the Administrative Agent or any of the Term Lenders to the extent
that such financial maintenance covenant is (1) also added for the benefit of
any existing Loans or (2) only applicable after the Latest Maturity Date);
provided that (x) prior to the date that is twelve (12) months after the
Effective Date, with respect to any Incremental Term Loans (A) initially
incurred pursuant to clause (c)(1) of the definition of “Incremental Cap”, (B)
which have a final maturity date not later than one year later than the Latest
Maturity Date, and (C) are not incurred to finance a Permitted Acquisition or
similar Investment, in the event that the Applicable Rates for any such
Incremental Term Loan are greater than the Applicable Rates for the Term Loans
by more than 0.50% per annum, then the Applicable Rates for the Term Loans shall
be increased to the extent necessary so that the Applicable Rates for the Term
Loans are equal to the Applicable Rates for the Incremental Term Loans minus
0.50% per annum; provided, further, that with respect to any Incremental Term
Loans that do not bear interest at a rate determined by reference to the
Adjusted LIBO Rate, for purposes of calculating the applicable increase (if any)
in the Applicable Rates for the Term Loans in the preceding provisos, the
Applicable Rate for such Incremental Term Loans shall be deemed to be the
interest rate (calculated after giving effect to any increases required pursuant
to the immediately succeeding proviso) of such Incremental Term Loans less the
then applicable LIBO Rate; provided, further, that in determining the Applicable
Rates applicable to the Term Loans and the Incremental Term Loans, (x) original
issue discount or upfront fees (which shall be deemed, solely for purposes of
this clause (x), to constitute like amounts of original issue discount) payable
by the Borrower to the Lenders of the Term Loans and the Incremental Term Loans
in the initial primary syndication thereof shall be included (with original
issue discount or upfront fees being equated to interest based on an assumed
four-year life to maturity), (y) (1) with respect to the Term Loans, to the
extent that the LIBO Rate on the closing date of the Incremental Facility
Amendment is less than the “LIBOR floor”, the amount of such difference shall be
deemed added to the Applicable Rate for the Term Loans solely for the purpose of
determining whether an increase in the Applicable Rate for the Term Loans shall
be required, and (2) with respect to the Incremental Term Loans, to the extent
that the LIBO Rate on the closing date of the Incremental Facility Amendment is
less than the interest rate floor, if any, applicable to the Incremental Term
Loans, the amount of such difference shall


-94-

--------------------------------------------------------------------------------




be deemed added to the Applicable Rate for the Incremental Term Loans solely for
the purpose of determining whether an increase in the Applicable Rate for the
Term Loans shall be required), and (z) any ticking fee payable to Term Lenders
hereunder, customary arrangement, commitment fees, or other similar fees payable
to the Lead Arrangers (or their respective Affiliates) in connection with the
Term Loans, or to one or more arrangers (or their Affiliates) of the Incremental
Term Loans, shall be excluded. Each Incremental Term Loan may otherwise have
terms and conditions different from those of the Term Loans.
(c)    The Incremental Revolving Commitment Increase shall be treated the same
as the Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Credit Facility being increased (it being understood that, if required
to consummate an Incremental Revolving Commitment Increase, the pricing,
interest rate margins, rate floors and undrawn commitment fees on the Class of
Revolving Commitments being increased may be increased and additional upfront or
similar fees may be payable to the lenders providing the Incremental Revolving
Commitment Increase (without any requirement to pay such fees to any existing
Revolving Lenders)).
(d)    The Additional/Replacement Revolving Commitments (i) shall rank equal in
right of payment with the Revolving Loans, shall be secured only by the
Collateral securing the Secured Obligations and shall only be guaranteed by only
the Loan Parties, (ii) shall not mature, require scheduled amortization payments
or require mandatory reduction of the such Additional/Replacement Revolving
Commitments, in each case, earlier than the Revolving Maturity Date, (iii)
subject to clause (v) below, shall have interest rates (including through fixed
interest rates), interest margins, rate floors, upfront fees, undrawn commitment
fees, funding discounts, original issue discounts, prepayment terms and premiums
and commitment reduction and termination terms as determined by the Borrower and
the lenders of such commitments, (iv) shall contain borrowing, repayment and
termination of Commitment procedures as determined by the Borrower and the
lenders of such commitments and (v) may otherwise have terms and conditions
different from those of the Revolving Credit Facility; provided that (x) except
with respect to matters contemplated by clauses (i), (ii) (iii) and (iv) above,
any differences shall be reasonably satisfactory to the Administrative Agent
(except for covenants and other provisions applicable only to the periods after
the Latest Maturity Date) and (y) the documentation governing any
Additional/Replacement Revolving Commitments may include a financial maintenance
covenant so long as the Administrative Agent shall have been given prompt
written notice thereof and this Agreement is amended to include such financial
maintenance covenant for the benefit of each facility (provided, further,
however, that, (x) if the applicable new financial maintenance covenant is a
“springing” financial maintenance covenant for the benefit of such revolving
credit facility or covenant only applicable to, or for the benefit of, a
revolving credit facility, such financial maintenance covenant shall be
automatically included in this Agreement only for the benefit of each revolving
credit facility hereunder (and not for the benefit of any term loan facility
hereunder)) and (y) to the extent that any financial maintenance covenant is
added for the benefit of any Additional/Replacement Revolving Commitments and is
only applicable after the Latest Maturity Date, no such financial maintenance
covenant shall be required to be added to this Agreement.
(e)    Each notice from the Borrower pursuant to this Section 2.20 shall set
forth the requested amount of the relevant Incremental Term Loans, Incremental
Revolving Commitment Increases or Additional/Replacement Revolving Commitments.
(f)    Commitments in respect of Incremental Term Loans, Incremental Revolving
Commitment Increases and Additional/Replacement Revolving Commitments shall
become Commitments (or in the case of an Incremental Revolving Commitment
Increase to be provided by an existing Lender with a Revolving Commitment, an
increase in such Lender’s applicable Revolving Commitment) under this Agreement
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, each
Lender agreeing to provide such Commitment (provided that no Lender shall be
obligated to provide any loans or commitments under any Incremental Facility
unless it so agrees), if any, each Additional Lender, if any, the Administrative
Agent and, in the case of Incremental Revolving Commitment Increases, each
Issuing Bank and the Swingline Lender. Incremental Term Loans and loans under
Incremental Revolving Commitment Increases and Additional/Replacement Revolving


-95-

--------------------------------------------------------------------------------




Commitments shall be a “Loan” for all purposes of this Agreement and the other
Loan Documents. The Incremental Facility Amendment may without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, appropriate or advisable (including changing the
amortization schedule of existing Term Loans in a manner required to make the
Incremental Term Loans fungible with such Term Loans), in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20 (including, in connection with an Incremental Revolving Commitment
Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders). The Borrower may use the proceeds of the
Incremental Term Loans, Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments for any purpose permitted or not
prohibited by this Agreement.
(g)    Notwithstanding anything to the contrary, this Section 2.20 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.
(h)    The Borrower may elect to have used amounts under clause (b) of the
definition of “Incremental Cap”, if any prior to utilization of clause (a) of
the definition of “Incremental Cap” and the Borrower may elect to have used
amounts under clause (c) of the definition of “Incremental Cap” prior to
utilization of clause (a) or (b) of the definition of “Incremental Cap”.
SECTION 2.21    Refinancing Amendments.
(a)    At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of any Class of Term Loans then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any then outstanding Other Term Loans) or (b) all or any portion of the
Revolving Loans (or unused Revolving Commitments) under this Agreement (which
for purposes of this clause (b) will be deemed to include any then outstanding
Other Revolving Loans and Other Revolving Commitments), in the form of (x) Other
Term Loans or Other Term Commitments or (y) Other Revolving Loans or Other
Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that the Net Proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
Revolving Commitments being so refinanced, as the case may be; provided further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $10,000,000 in the case of
Other Term Loans or $10,000,000 in the case of Other Revolving Loans and (y) an
integral multiple of $1,000,000 in excess thereof (in each case unless the
Borrower and the Administrative Agent otherwise agree). Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, or the provision to the Borrower of Swingline Loans, pursuant to
any Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments and reasonably satisfactory to
the Issuing Banks and the Swingline Lender. The Administrative Agent shall
promptly notify each applicable Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be


-96-

--------------------------------------------------------------------------------




reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
(b)    Notwithstanding anything to the contrary, this Section 2.21 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.
SECTION 2.22    Defaulting Lenders.
(a)    General. Notwithstanding anything to the contrary contained in this
Agreement (except as set forth in Section 9.17), if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Subject to the last sentence of Section
2.11(f), any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each Issuing
Bank and the Swingline Lender hereunder; third, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, in the case of a Revolving Lender, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Loan Party as a
result of any judgment of a court of competent jurisdiction obtained by any Loan
Party against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive or accrue any commitment fee pursuant to Section 2.12(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.12(b).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swingline Loans and Letters of Credit
pursuant to Section 2.04 and Section 2.05, the “Applicable Percentage” of each
non-Defaulting Lender


-97-

--------------------------------------------------------------------------------




shall be computed without giving effect to the Revolving Commitment of that
Defaulting Lender; provided that the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that non-Defaulting Lender minus (2) the aggregate
principal amount of the Revolving Loans of that non-Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.22(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
SECTION 2.23    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), in the
case of Eurocurrency Loans, prepay or, if applicable, convert all Eurocurrency
Loans of such Lender to ABR Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans, and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the Adjusted
LIBO Rate, the Administrative Agent shall, during the period of such suspension,
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
SECTION 2.24    Loan Modification Offers.
(a)    At any time after the Effective Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower (including mechanics to permit
conversions, cashless rollovers and exchanges by Lenders and other repayments
and reborrowings of Loans of Accepting Lenders or Non-Accepting Lenders replaced
in accordance with this Section 2.24). Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective. Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting


-98-

--------------------------------------------------------------------------------




Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made.
(b)    A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, the Borrower, each applicable
Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless Holdings and the Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall be
reasonably requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.24, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder.
(c)    If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, replace such Non-Accepting Lender in whole
or in part by causing such Lender to (and such Lender shall be obligated to)
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Class assigned by it pursuant to this
Section 2.24(c), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) and (c) unless waived, the
Borrower or such Eligible Assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).
(d)    No rollover, conversion or exchange (or other repayment or termination)
of Loans or Commitments pursuant to any Loan Modification Agreement in
accordance with this Section 2.24 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.
(e)    Notwithstanding anything to the contrary, this Section 2.24 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each of Holdings, the Borrower and the Subsidiary Loan Parties party hereto
represents and warrants to the Lenders as of the Effective Date that:
SECTION 3.01    Organization; Powers. Each of Holdings, the Borrower and each
Restricted Subsidiary is (a) duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to carry on its business as now conducted and
to execute, deliver and perform its obligations under each Loan Document to
which it is a party and (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
the case of clause (a) (other than with respect to any Loan Party), clause (b)
(other than with respect to Holdings and the Borrower) and clause (c), where


-99-

--------------------------------------------------------------------------------




the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.02    Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrower or such Loan Party, as
the case may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of Holdings, the Borrower or any other Loan Party, or
(ii) any Requirements of Law applicable to Holdings, the Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon Holdings, the Borrower
or any other Restricted Subsidiary or their respective assets, or give rise to a
right thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder, and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings, the Borrower or any Restricted Subsidiary, except Liens
created under the Loan Documents, except (in the case of each of clauses (a),
(b)(ii) and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, default or right as
the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
SECTION 3.04    Financial Condition; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly indicated therein, including the notes thereto, and (ii)
fairly present in all material respects the financial condition of the Fox
Regional Sports Networks and Related Businesses as of the respective dates
thereof and the consolidated results of their operations for the respective
periods then ended in accordance with GAAP consistently applied during the
periods referred to therein, except as otherwise expressly indicated therein,
including the notes thereto.
(b)    The unaudited combined balance sheets and related combined statements of
income and comprehensive income, combined statements of equity and combined
statements of cash flows of the Fox Regional Sports Networks and Related
Businesses for the nine month period ending March 31, 2019 (i) were prepared in
accordance with GAAP consistently applied during the periods referred to
therein, except as otherwise expressly indicated therein, including the notes
thereto, and (ii) fairly present in all material respects the financial
condition of the Fox Regional Sports Networks and Related Businesses, as of the
date thereof and for such period, subject, in the case of clauses (i) and (ii),
to the absence of footnotes and to normal year-end audit adjustments and to any
other adjustments described therein.
(c)    Holdings has heretofore furnished to the Lead Arrangers the pro forma
consolidated balance sheet as of March 31, 2019 and the pro forma consolidated
statement of income for the twelve months ended March 31, 2019, in each case of
Holdings and its subsidiaries (such pro forma balance sheet and statement of
income, the “Pro Forma Financial Statements”), which have been prepared giving
effect to the Transactions as if such transactions had occurred on such date or
at the beginning of such period, as the case may be. The Pro Forma Financial
Statements have been prepared in good faith, based on assumptions believed by
Holdings to be reasonable as of the date of delivery thereof.
(d)    Since the Effective Date, there has been no Material Adverse Effect.


-100-

--------------------------------------------------------------------------------




SECTION 3.05    Properties. Each of Holdings, the Borrower and each Restricted
Subsidiary has good title to, or valid leasehold interests in, all its personal
property material to its business, if any, (i) free and clear of all Liens
except for Liens permitted by Section 6.02 and (ii) except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted or to utilize such properties
for their intended purposes, in each case, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings, the Borrower or
any Restricted Subsidiary that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) has, to the knowledge of Holdings
or the Borrower, any basis to reasonably expect that Holdings, the Borrower or
any Restricted Subsidiary will become subject to any Environmental Liability.
SECTION 3.07    Compliance with Laws and Agreements. Each of Holdings, the
Borrower and each Restricted Subsidiary is in compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08    Investment Company Status. None of Holdings, the Borrower or any
other Loan Party is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended from time to
time.
SECTION 3.09    Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Holdings, the Borrower
and each Restricted Subsidiary (a) have timely filed or caused to be filed all
Tax returns required to have been filed and (b) have paid or caused to be paid
all Taxes required to have been paid (whether or not shown on a Tax return)
including in their capacity as tax withholding agents, except any Taxes (i) that
are not overdue by more than 30 days or (ii) that are being contested in good
faith by appropriate proceedings, provided that Holdings, the Borrower or such
Restricted Subsidiary, as the case may be, has set aside on its books adequate
reserves therefor in accordance with GAAP.
SECTION 3.10    ERISA.
(a)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) no ERISA Event has occurred
during the five year period prior to the date on which this representation is
made or deemed made or is reasonably expected to occur, (ii) no Plan has failed
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), (iv) neither any Loan Party nor any


-101-

--------------------------------------------------------------------------------




ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could reasonably be subject to
Section 4069 or 4212(c) of ERISA.
SECTION 3.11    Disclosure.
(a)    As of the Effective Date (with respect to the Company and its
subsidiaries and businesses for the period prior to the Effective Date, to the
knowledge of Holdings), neither (i) the Information Memorandum nor (ii) any of
the other reports, financial statements, certificates or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
delivered thereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading, provided that, with respect to projected financial information,
Holdings and the Borrower represent only that such information was prepared in
good faith based upon assumptions believed by them to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, only as of the Effective Date, it being understood that any
such projected financial information may vary from actual results and such
variations could be material.
(b)    As of the Effective Date, to the knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.
SECTION 3.12    Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of Holdings, the Borrower and each
Subsidiary of the Borrower in, each Subsidiary.
SECTION 3.13    Intellectual Property; Licenses, Etc. Each of Holdings, the
Borrower and each Restricted Subsidiary owns, licenses or possesses the right to
use, all of the rights to Intellectual Property that are reasonably necessary
for the operation of its business as currently conducted, and, without conflict
with the rights of any Person, except to the extent such conflicts, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Holdings, the Borrower or any Restricted Subsidiary do not, in the
operation of their businesses as currently conducted, infringe upon any
Intellectual Property rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property owned by Holdings, the Borrower or any of the Restricted
Subsidiaries is pending or, to the knowledge of Holdings and the Borrower,
threatened in writing against Holdings, the Borrower or any Restricted
Subsidiary, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.14    Solvency. On the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, the Borrower
and its Subsidiaries are, on a consolidated basis after giving effect to the
Transactions, Solvent.
SECTION 3.15    Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Junior Financing.
SECTION 3.16    Federal Reserve Regulations. None of Holdings, the Borrower or
any Restricted Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.


-102-

--------------------------------------------------------------------------------




SECTION 3.17    Use of Proceeds. The Borrower will use the proceeds of (a) the
Term Loans made on the Effective Date to finance the Transactions and pay
Transaction Costs and (b) the Revolving Loans and Swingline Loans on the
Effective Date to pay a portion of the Transaction Costs and after the Effective
Date for working capital, general corporate purposes or any other purpose
permitted or not prohibited by this Agreement.
SECTION 3.18    PATRIOT Act, OFAC and FCPA.
(a)    The Borrower will not, directly or indirectly, use the proceeds of the
transaction, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, for the purpose of
funding (i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.
(b)    The Borrower and the Restricted Subsidiaries will not use the proceeds of
the Loans directly, or, to the knowledge of the Borrower, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”).  
(c)    To the knowledge of the Borrower, none of Holdings, the Borrower or the
Restricted Subsidiaries has, in the past three years, committed a violation of
applicable regulations of the United States Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), Title III of the USA Patriot Act or the FCPA
in any material respect.
(d)    None of Holdings, the Borrower, the Restricted Subsidiaries, or, to the
knowledge of the Borrower, no director, officer, employee or agent thereof is an
individual or entity currently on OFAC’s list of Specially Designated Nationals
and Blocked Persons, nor is Holdings, the Borrower or any Restricted Subsidiary
located, organized or resident in a country or territory that is the subject of
Sanctions.
SECTION 3.19    Plan Assets. None of the Loan Parties or Subsidiaries is an
entity deemed to hold “plan assets” within the meaning of the Plan Asset
Regulations.


ARTICLE IV

CONDITIONS
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Pillsbury Winthrop Shaw Pittman LLP, counsel for the Loan Parties. The Borrower
hereby requests such counsel to deliver such opinions.


-103-

--------------------------------------------------------------------------------




(c)    The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit G with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.
(d)    The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.
(e)    The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Joint Bookrunners and Holdings to be due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least three Business Days prior to the Effective Date (except as otherwise
reasonably agreed by the Borrower), reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.
(f)    The Collateral and Guarantee Requirement shall have been satisfied;
provided that if, notwithstanding the use by Holdings and the Borrower of
commercially reasonable efforts to cause the Collateral and Guarantee
Requirement to be satisfied on the Effective Date, the requirements thereof
(other than (a) the execution and delivery of the Guarantee Agreement and the
Collateral Agreement by the Loan Parties, (b) creation of and perfection of
security interests in the certificated Equity Interests of (i) the Borrower and
Material Subsidiaries (other than Foreign Subsidiaries) of the Borrower;
provided that any such certificated Equity Interests of the Company and its
Subsidiaries shall only be required to be delivered to the extent received from
the Company after the Borrower’s use of commercially reasonable efforts, and (c)
delivery of Uniform Commercial Code financing statements with respect to
perfection of security interests in other assets of the Loan Parties that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code) are not satisfied as of the Effective Date, the satisfaction of such
requirements shall not be a condition to the availability of the initial Loans
on the Effective Date (but shall be required to be satisfied as promptly as
practicable after the Effective Date and in any event within the period
specified therefor in Schedule 5.14 or such later date as the Administrative
Agent may reasonably agree).
(g)    Since May 3, 2019, there shall have been no effect, occurrence,
circumstance, condition, matter, state of facts, event, development or change
that has had, individually or in the aggregate, a Material Adverse Effect (as
defined in the Acquisition Agreement).
(h)    The Joint Bookrunners shall have received the (i) Pro Forma Financial
Statements, (ii) Audited Financial Statements and (iii) Unaudited Financial
Statements.


-104-

--------------------------------------------------------------------------------




(i)    The Specified Representations shall be true and correct in all material
respects on and as of the Effective Date (except to the extent such
representations are subject to a materiality qualifier, in which case such
representations shall be true and correct in all respects).
(j)    The Acquisition shall have been consummated, or substantially
simultaneously with the initial funding of Loans on the Effective Date, shall be
consummated, in all material respects in accordance with the Acquisition
Agreement (without giving effect to any amendments, supplements, waivers or
other modifications to or of the Acquisition Agreement that are materially
adverse to the interests of the Lenders or the Joint Bookrunners in their
capacities as such, except to the extent that the Joint Bookrunners have
consented thereto).
(k)    The Equity Financing shall have been made, or substantially
simultaneously with the initial Borrowings under the Term Facilities, shall be
made.
(l)    The Administrative Agent shall have received a certificate from the chief
financial officer or treasurer of the Borrower certifying that the Borrower and
its Subsidiaries on a consolidated basis after giving effect to the Transactions
are Solvent.
(m)    The Administrative Agent and the Joint Bookrunners shall have received
all documentation at least three Business Days prior to the Effective Date and
other information about the Loan Parties that shall have been reasonably
requested in writing at least 10 Business Days prior to the Effective Date and
that the Administrative Agent or the Joint Bookrunners have reasonably
determined is required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation Title III of the USA Patriot Act. If the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower shall have delivered to the Administrative Agent, at least 3 Business
Days prior to the Effective Date, a Beneficial Ownership Certification to the
extent requested by the Administrative Agent at least 10 Business Days prior to
the Effective Date.
SECTION 4.02    Each Credit Event. The obligation of (i) each Lender to make a
Loan on the occasion of any Borrowing and (ii) of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, in each case other than on the
Effective Date or in connection with any Incremental Facility, Loan Modification
Offer or Permitted Amendment, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing, the date of issuance, amendment, renewal or
extension of such Letter of Credit or the date of such extension, as the case
may be (in each case, unless such date is the Effective Date); provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the date of such credit extension
or on such earlier date, as the case may be.
(b)    At the time of and immediately after giving effect to such Borrowing, the
issuance, amendment, renewal or extension of such Letter of Credit or such
extension, as the case may be (unless such Borrowing is on the Effective Date),
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.


-105-

--------------------------------------------------------------------------------




(c)    To the extent this Section 4.02 is applicable, each Borrowing (provided
that a conversion or a continuation of a Borrowing shall not constitute a
“Borrowing” for purposes of this Section) and each issuance, amendment, renewal
or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by Holdings and the Borrower on the date thereof as
to the matters specified in clauses (a) and (b) of this Section.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Termination Date shall have occurred, each of Holdings and the
Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements and Other Information.
Holdings or the Borrower will furnish to the Administrative Agent, on behalf of
each Lender:
(a)    beginning with the fiscal year ending December 31, 2019 and thereafter,
on or before the date on which such financial statements are required or
permitted to be filed with the SEC (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 120 days (or,
150 days for the fiscal year ending December 31, 2019) after the end of each
such fiscal year of Holdings), audited balance sheet and related combined
statements of income and comprehensive income, combined statements of equity and
combined statements of cash flows of Holdings as of the end of and for such
year, and related notes thereto, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than any exception or explanatory paragraph, but not a qualification, that is
expressly solely with respect to, or expressly resulting solely from, (A) an
upcoming maturity date of any Indebtedness occurring within one year from the
time such opinion is delivered or (B) any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period)) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations and cash
flows of Holdings and its Subsidiaries as of the end of and for such year on a
consolidated basis in accordance with GAAP consistently applied;
(b)    commencing with the financial statements for the fiscal quarter ending
September 30, 2019 on or before the date on which such financial statements are
required or permitted to be filed with the SEC with respect to each of the first
three fiscal quarters of each fiscal year of Holdings (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 60 days after the end of each such fiscal quarter (or, in the case of
financial statements for the fiscal quarters ending on September 30, 2019, March
31, 2020 and June 30, 2020, on or before the date that is 75 days after the end
of such fiscal quarter)), unaudited combined balance sheets and related combined
statements of income and comprehensive income, combined statements of equity and
combined statements of cash flows of Holdings as of the end of and for such
fiscal quarter (except in the case of cash flows) and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the statement of
financial position, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
position and results of operations and cash flows of Holdings and the
Subsidiaries as of the end of and for such fiscal quarter (except in the case of
cash flows) and such portion of the fiscal year on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in paragraphs (a) and (b) above (whether provided in such
financial statements or in supplemental reports), the percentages of the total
assets, total liabilities and total Consolidated EBITDA of Holdings and its
Subsidiaries


-106-

--------------------------------------------------------------------------------




represented by (i) all Subsidiaries of Holdings that are not Guarantors and (ii)
all Unrestricted Subsidiaries of Holdings;
(d)    not later than five Business Days after any delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (ii) setting forth (x) the First Lien Leverage
Ratio as of the most recently ended Test Period; and (y) unless the ECF
Percentage is zero percent (0%), reasonably detailed calculations in the case of
financial statements delivered under paragraph (a) above, beginning with the
financial statements for the fiscal year of Holdings ending December 31, 2020,
of Excess Cash Flow for such fiscal year;
(e)    not later than 120 days after the commencement of each fiscal year (or,
150 days for the fiscal year ending December 31, 2019) of Holdings, a detailed
forecast for Holdings and its Subsidiaries for the next following fiscal year
setting forth anticipated income, expense and capital expenditure items for each
quarter during such fiscal year in form substantially similar to forecasts
historically provided by Affiliates of Holdings (in the good faith judgment of
Holdings); provided that if the Ratings Condition is satisfied at such time,
Holdings shall only be required to deliver a consolidated statement of income
pursuant to this Section 5.01(e);
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings, the Borrower or any
Subsidiary with the SEC or with any national securities exchange;
(g)    promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of Holdings
or any Restricted Subsidiary, or compliance with the terms of any Loan Document
specified in such request, as the Administrative Agent on its own behalf or on
behalf of any Lender may reasonably request in writing and (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;
(h)    to the extent provided in connection with the Notes, a management’s
discussion and analysis substantially in the form provided to the holders of the
Notes promptly after the same is delivered to the holders of the Notes; and
(i)    during each fiscal quarter, Holdings or the Borrower will participate in
a conference call with the Administrative Agent and the Lenders, during which
the financial condition of Holdings and its Subsidiaries shall be discussed;
provided that this obligation may be satisfied by a Parent Entity of Holdings
holding a public investor call during any such fiscal quarter.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of Holdings (or a Parent Entity thereof) filed with
the SEC or with a similar regulatory authority in a foreign jurisdiction or (B)
the applicable financial statements of Holdings (or any Parent Entity of
Holdings); provided that to the extent such information relates to a Parent
Entity of Holdings that exceeds the lesser of (i) 1.0% of the Consolidated Total
Assets of such Parent Entity and its Restricted Subsidiaries and (ii) 1.0% of
the total revenue for the preceding year of such Parent Entity and its
Restricted Subsidiaries, then such information relating to such Parent Entity
shall be accompanied by consolidating information, which may be unaudited, that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to Holdings and
its Subsidiaries on a stand-alone basis, on the other hand, and to the extent
such information is in lieu of information required to be provided under Section
5.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with


-107-

--------------------------------------------------------------------------------




generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than any exception or explanatory paragraph,
but not a qualification, that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date of any Indebtedness
occurring within one year from the time such opinion is delivered or (ii) any
potential inability to satisfy a financial maintenance covenant on a future date
or in a future period).
Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earlier of the date (A) on which the Borrower posts
such documents, or provides a link thereto, on the Borrower’s website on the
Internet or (B) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver such documents to the Administrative Agent upon its reasonable
request until a written notice to cease delivering such documents is given by
the Administrative Agent and (ii) the Borrower shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents
and upon its reasonable request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Bookrunners will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will, upon the Administrative
Agent’s reasonable request, identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (i) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Bookrunners and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or their respective securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.12); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (iv) the Administrative Agent and the Joint
Bookrunners shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Other than as set forth in the
immediately preceding sentence, the Borrower shall be under no obligation to
mark the Borrower Materials “PUBLIC.”
SECTION 5.02    Notices of Material Events. Promptly after any Responsible
Officer of Holdings or the Borrower obtains actual knowledge thereof, Holdings
or the Borrower will furnish to the Administrative Agent (for distribution to
each Lender through the Administrative Agent) written notice of the following:
(a)    the occurrence of any Default; and
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of Holdings, the Borrower or any
of its Subsidiaries, affecting the Borrower or any of its Subsidiaries or the
receipt of a written notice of an Environmental Liability or the occurrence of
an ERISA Event, in each case, that could reasonably be expected to result in a
Material Adverse Effect; and


-108-

--------------------------------------------------------------------------------




(c)    any change in the information provided in the Beneficial Ownership
Certification delivered to the Administrative Agent that would result in a
change to the list of beneficial owners identified in such certification.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
SECTION 5.03    Information Regarding Collateral.
(a)    Holdings or the Borrower will furnish to the Administrative Agent
promptly (and in any event within 60 days or such longer period as reasonably
agreed to by the Collateral Agent) written notice of any change (i) in any Loan
Party’s legal name (as set forth in its certificate of organization or like
document) or (ii) in the jurisdiction of incorporation or organization of any
Loan Party or in the form of its organization.
(b)    Not later than five Business Days after delivery of financial statements
pursuant to Section 5.01(a), Holdings and the Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of Holdings
and the Borrower (i) setting forth the information required pursuant to
Schedules I through IV of the Collateral Agreement or confirming that there has
been no change in such information since the Effective Date or the date of the
most recent certificate delivered pursuant to this Section, (ii) identifying any
wholly-owned Subsidiary that has become, or ceased to be, a Material Subsidiary
during the most recently ended fiscal quarter (unless such Subsidiary was and
remains a Loan Party) and (iii) certifying that all notices required to be given
prior to the date of such certificate by this Section 5.03 and Section 5.12 have
been given.
SECTION 5.04    Existence; Conduct of Business. Each of Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to obtain, preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises and Intellectual Property material to the conduct of its business, in
each case (other than the preservation of the existence of Holdings and the
Borrower) to the extent that the failure to do so could reasonably be expected
to have a Material Adverse Effect, provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or any Disposition permitted by Section 6.05.
SECTION 5.05    Payment of Taxes, Etc. Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, pay its obligations in respect of
Taxes before the same shall become delinquent or in default, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
with adequate reserves in accordance with GAAP being maintained, except where
the failure to make payment could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
SECTION 5.06    Maintenance of Properties. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
SECTION 5.07    Insurance. Each of Holdings and the Borrower (a) will, and will
cause each Restricted Subsidiary to, maintain, with insurance companies that
Holdings and the Borrower believe (in the good faith judgment of the management
of Holdings and the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which Holdings and the Borrower
believe (in the good faith judgment of management of Holdings and the Borrower)
is reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as Holdings and the
Borrower believe (in the good faith judgment of the management of Holdings and
the Borrower) are reasonable and prudent in light of the size and nature of its
business; and (b) will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Each such policy of insurance maintained by a Loan Party
shall (i) name the


-109-

--------------------------------------------------------------------------------




Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names
Collateral Agent, on behalf of the Secured Parties as the loss payee thereunder.
SECTION 5.08    Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP (or applicable
local standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of Holdings, the
Borrower or the Restricted Subsidiaries, as the case may be. Each of Holdings
and the Borrower will, and will cause the Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent (acting jointly) on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this Section 5.08 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year absent the
existence of an Event of Default, which visitation and inspection shall be at
the reasonable expense of the Administrative Agent; provided, further that (a)
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice and (b) the Administrative Agent and
the Lenders shall give Holdings and the Borrower the opportunity to participate
in any discussions with Holdings’ independent public accountants.
SECTION 5.09    Compliance with Laws. Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, comply with its Organizational
Documents and all Requirements of Law with respect to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.10    Use of Proceeds and Letters of Credit. The Borrower will use the
net proceeds of the Term Loans and any Revolving Loans drawn on the Effective
Date, together with the Equity Financing, the net proceeds of the Notes and cash
on hand to, directly or indirectly finance a portion of the Transactions;
provided that the Revolving Loans shall be available to the Borrower on the
Effective Date in an amount necessary to fund working capital and general
corporate purposes, original issue discount or upfront fees required to be paid
on the Effective Date and any Transactions Costs. The Borrower and its
subsidiaries will use the proceeds of the Revolving Loans and Swingline Loans
drawn after the Effective Date and Letters of Credit for (i) any for working
capital, general corporate purposes or any other purpose permitted or not
prohibited by this Agreement (including Permitted Acquisitions and any other
purpose permitted or not prohibited by this Agreement) and (ii) any Credit
Agreement Refinancing Indebtedness, applied among the Loans and any Incremental
Term Loans in accordance with the terms of this Agreement. The proceeds of the
Incremental Term Loans will be used for working capital and general corporate
purposes (including Permitted Acquisitions and any other purpose permitted or
not prohibited by this Agreement).
SECTION 5.11    Additional Subsidiaries. If any additional Restricted Subsidiary
is formed or acquired after the Effective Date (including, without limitation,
upon the formation of any Subsidiary that is a Delaware Divided LLC and is not
otherwise an Excluded Subsidiary), Holdings or the Borrower will, within 90 days
after such newly formed or acquired Restricted Subsidiary is formed or acquired
(unless such Restricted Subsidiary is an Excluded Subsidiary), notify the
Collateral Agent thereof, and all actions (if any) required to be taken with
respect to such newly formed or acquired Restricted Subsidiary in order to
satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Restricted Subsidiary and with respect to any Equity Interest in
or Indebtedness of such Restricted Subsidiary owned by or on behalf of any Loan
Party within 90 days after such notice (or such longer period as the Collateral
Agent shall reasonably agree).


-110-

--------------------------------------------------------------------------------




SECTION 5.12    Further Assurances.
(a)    Each of Holdings and the Borrower will, and will cause each Loan Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable law and that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied, all at the expense of the Loan Parties.
(b)    If, after the Effective Date, any material assets (excluding any owned or
leased real property or improvements thereto or any interest therein) are
acquired by the Borrower or any other Loan Party or are held by any Subsidiary
on or after the time it becomes a Loan Party pursuant to Section 5.11 (other
than assets constituting Collateral under a Security Document that become
subject to the Lien created by such Security Document upon acquisition thereof
or constituting Excluded Assets), the Borrower will (subject to the terms and
conditions of the last paragraph of the definition of the term “Collateral and
Guarantee Requirement” and of the Security Documents) notify the Collateral
Agent thereof, and, if requested by the Collateral Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Collateral Agent and consistent with
the Collateral and Guarantee Requirement to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties and subject to last paragraph of the definition of the term
“Collateral and Guarantee Requirement.”
SECTION 5.13    Ratings. Each of Holdings and the Borrower will use commercially
reasonable efforts to cause (a) the Borrower to continuously have a corporate
rating from each of S&P and Moody’s (but not to maintain any specific rating)
and (b) the Term Loans to be continuously rated by each of S&P and Moody’s (but
not to maintain a specific rating).
SECTION 5.14    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Effective Date specified in
Schedule 5.14 or such later date as the Collateral Agent reasonably agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, Holdings, the Borrower and each other Loan Party shall deliver
the documents or take the actions specified on Schedule 5.14 that would have
been required to be delivered or taken on the Effective Date but for the proviso
to Section 4.01(f), in each case except to the extent otherwise agreed by the
Collateral Agent pursuant to its authority as set forth in the definition of the
term “Collateral and Guarantee Requirement”.
SECTION 5.15    Designation of Subsidiaries. Holdings may at any time after the
Effective Date designate any Restricted Subsidiary (other than the Borrower) as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that, immediately before and after such designation on a
Pro Forma Basis as of the end of the most recent Test Period, no Event of
Default under clauses (a), (b), (h) or (i) of Section 7.01 shall have occurred
and be continuing. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by Holdings
or its applicable Subsidiary therein at the date of designation in an amount
equal to the Fair Market Value of Holdings’ or its Subsidiary’s (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by such Person in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of such Person or its Subsidiary’s
(as applicable) Investment in such Subsidiary.
SECTION 5.16    Change in Business. Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Effective Date and other business activities which are
extensions, development or expansion thereof or otherwise incidental,
complementary, reasonably related or ancillary to any of the foregoing
(including, without limitation, any such extension, development or expansion
into any Similar Business).


-111-

--------------------------------------------------------------------------------




SECTION 5.17    Changes in Fiscal Periods. Holdings shall not make any change in
its fiscal year; provided, however, that Holdings may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent (it being agreed that a change
from June 30 to December 31 as Holdings’ fiscal year end will be acceptable), in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.
SECTION 5.18    Plan Assets. No Loan Party or Subsidiary will be an entity
deemed to hold “plan assets” within the meaning of the Plan Asset Regulations.
ARTICLE VI

NEGATIVE COVENANTS
Until the Termination Date shall have occurred, each of Holdings and the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness; Certain Equity Securities.
(a)    Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness or to
issue any shares of Disqualified Equity Interests or Preferred Stock, except:
(i)    Indebtedness under the Loan Documents (including any Indebtedness
incurred pursuant to Section 2.20, 2.21 or 2.24);
(ii)    Indebtedness, Disqualified Equity Interests and Preferred Stock (A) in
existence on, and in an amount not to exceed the amount outstanding on the
Effective Date and listed on Schedule 6.01 and any Permitted Refinancing
thereof, (B) that is intercompany Indebtedness outstanding on the Effective Date
and any refinancing thereof in a principal amount that does not exceed the
principal amount (or accreted value, if applicable) of the intercompany
Indebtedness so refinanced, and (C) under the Notes and any Permitted
Refinancing thereof;
(iii)    Guarantees in respect of Indebtedness otherwise permitted hereunder;
provided that (A) such Guarantee is otherwise permitted by Section 6.04, (B) no
Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement and (C) if
the Indebtedness being Guaranteed is subordinated to the Loan Document
Obligations, such Guarantee shall be subordinated to the Guarantee of the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness;
(iv)    Indebtedness, Disqualified Equity Interests and Preferred Stock owing to
any other Restricted Subsidiary, the Borrower or Holdings to the extent
permitted by Section 6.04; provided that all such Indebtedness of any Loan Party
owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Loan Document Obligations (but only to the extent permitted
by applicable law and not giving rise to material adverse Tax consequences) on
terms (A) at least as favorable to the Lenders as those set forth in the form of
intercompany note attached as Exhibit H or (B) otherwise reasonably satisfactory
to the Administrative Agent;
(v)    (A) Indebtedness (including Financing Lease Obligations), Disqualified
Equity Interests and preferred Stock of Holdings, the Borrower or any of the
Restricted Subsidiaries financing the acquisition, construction, expansion,
construction, development, maintenance, upgrade, installation, repair,
replacement or improvement of fixed or capital assets (whether through the
direct purchase of property or any Person owning such property (real or
personal)); provided that such Indebtedness is incurred concurrently with or
within 12 months after the applicable acquisition, construction, expansion,


-112-

--------------------------------------------------------------------------------




construction, development, maintenance, upgrade, installation, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding subclause (A); provided
further that, at the time of any such incurrence of Indebtedness and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness that is outstanding in reliance on
this clause (v) shall not exceed the greater of $300,000,000 and 19.3% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
(vi)    Indebtedness in respect of Swap Agreements (other than Swap Agreement
entered into for speculative purposes);
(vii)    (A) Indebtedness, Disqualified Equity Interests and Preferred Stock of
any Person that becomes a Restricted Subsidiary (or of any Person not previously
a Restricted Subsidiary that is merged or consolidated with or into Holdings,
the Borrower or a Restricted Subsidiary) after the Effective Date as a result of
a Permitted Acquisition or any Investment permitted by or not prohibited by this
Agreement, or Indebtedness, Disqualified Equity Interests or Preferred Stock of
any Person that is assumed by Holdings, the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets by Holdings, the Borrower
or such Restricted Subsidiary in a Permitted Acquisition; provided that such
Indebtedness, Disqualified Equity Interests or Preferred Stock is not incurred
in contemplation of such Permitted Acquisition; provided further that, after
giving Pro Forma Effect to the assumption of such Indebtedness, Disqualified
Equity Interests or Preferred Stock and such Permitted Acquisition, either (1)
if such Indebtedness, Disqualified Equity Interests or Preferred Stock is
secured by the Collateral on a pari passu basis with the Liens securing the Term
Loans, the First Lien Leverage Ratio is equal to or less than (i) 4.25:1.00 or
(ii) the First Lien Leverage Ratio immediately prior to the incurrence of such
Indebtedness, Disqualified Equity Interests or Preferred Stock and consummation
of such Permitted Acquisition or Investment for the most recently ended Test
Period of such time, (2) if such Indebtedness, Disqualified Equity Interests or
Preferred Stock is secured by the Collateral on a junior Lien basis with the
Liens securing the Term Loans, the Secured Leverage Ratio is equal to or less
than (i) 4.25:1.00 or (ii) the Secured Leverage Ratio immediately prior to the
incurrence of such Indebtedness, Disqualified Equity Interests or Preferred
Stock and consummation of such Permitted Acquisition or Investment for the most
recently ended Test Period of such time, or (3) if such Indebtedness,
Disqualified Equity Interests or Preferred Stock is unsecured either (a) the
Total Leverage Ratio is equal to or less than (i) 5.50:1.00 for the most recent
Test Period then ended or (ii) the Total Leverage Ratio immediately prior to the
incurrence of such Indebtedness, Disqualified Equity Interests or Preferred
Stock and consummation of such Permitted Acquisition for the most recently ended
Test Period of such time or (b) the Interest Coverage Ratio is greater than or
equal to either (i) 2.00:1.00 for the most recent Test Period then ended or (ii)
the Interest Coverage Ratio immediately prior to the incurrence of such
Indebtedness, Disqualified Equity Interests or Preferred Stock and such
Permitted Acquisition or Investment for the most recently ended Test Period as
of such time and (B) any Permitted Refinancing of Indebtedness, Disqualified
Equity Interests and Preferred Stock incurred pursuant to the foregoing
subclause (A); provided, further, that the aggregate principal amount of
Indebtedness, Disqualified Equity Interests or Preferred Stock of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (vii), together with amounts
incurred and outstanding pursuant to the final provisos of clauses (xix) and
(xvi) below, shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $175,000,000 and 12.50% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
(viii)    Indebtedness in respect of Permitted Receivables Financings;
(ix)    Indebtedness representing deferred compensation or stock-based
compensation to directors, to employees, consultants or independent contractors
of any Parent Entity, Holdings, the Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business or consistent with industry or past
practice;


-113-

--------------------------------------------------------------------------------




(x)    Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors, employees, consultants or
independent contractors or their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests in Holdings (or any
direct or indirect parent thereof) permitted by Section 6.08(a);
(xi)    Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments (including earnout or
similar obligations) incurred in connection with the Transactions or any
Permitted Acquisition, any other Investment or any Disposition, in each case
permitted under this Agreement;
(xii)    Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted hereunder;
(xiii)    Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements and
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds,
(including Indebtedness owed on a short term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business of Holdings, the Borrower and its Restricted Subsidiaries with such
banks or financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of Holdings, the Borrower and its
Restricted Subsidiaries);
(xiv)    Indebtedness of Holdings, the Borrower and the Subsidiary Loan Parties;
provided that at the time of the incurrence thereof and after giving Pro Forma
Effect thereto, the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (xiv) shall not exceed the greater of $600,000,000 and
38.7% of Consolidated EBITDA for the most recently ended Test Period as of such
time;
(xv)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;
(xvi)    (A) Indebtedness incurred by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created, or related to
obligations or liabilities incurred, in the ordinary course of business or
consistent with industry or past practice, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other reimbursement-type
obligations regarding workers compensation claims and (B) Indebtedness of
Holdings, the Borrower or any of the Restricted Subsidiaries as an account party
in respect of letters of credit, bank guarantees or similar instruments in favor
of suppliers, customers or other creditors issued in the ordinary course of
business or consistent with industry or past practice; provided that the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (B) shall not exceed, at the time of incurrence thereof and after giving
Pro Forma Effect thereto, the greater of $150,000,000 and 10.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time;
(xvii)    obligations in respect of self-insurance and obligations in respect of
stays, customs, performance, indemnity, bid, appeal, judgment, surety and other
similar bonds or instruments and performance, bankers’ acceptance facilities and
completion guarantees and similar obligations provided by Holdings or any of its
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with industry or past practice;
(xviii)    [reserved];
(xix)    (A) Indebtedness, Disqualified Equity Interests or Preferred Stock of
Holdings, the Borrower or any of the Restricted Subsidiaries; provided that,
after giving Pro Forma Effect to the


-114-

--------------------------------------------------------------------------------




incurrence of such Indebtedness, Disqualified Equity Interests or Preferred
Stock and, if applicable, such Permitted Acquisition or other Investment
permitted or not prohibited hereunder, (1) if such Indebtedness, Disqualified
Equity Interests or Preferred Stock is secured by the Collateral on a pari passu
basis with the Liens securing the Term Loans, the First Lien Leverage Ratio is
equal to or less than (i) 4.25:1.00 or (ii) in the case of any such amount being
applied to finance a Permitted Acquisition or other Investment permitted or not
prohibited hereunder, either 4.25:1.00 or the First Lien Leverage Ratio
immediately prior to the incurrence of such Indebtedness, Disqualified Equity
Interests or Preferred Stock and consummation of such Permitted Acquisition or
other Investment for the most recently ended Test Period of such time, (2) if
such Indebtedness, Disqualified Equity Interests or Preferred Stock is secured
by the Collateral on a junior Lien basis with the Liens securing the Term Loans,
the Secured Leverage Ratio is equal to or less than (i) 4.25:1.00 or (ii) in the
case of any such amount being applied to finance a Permitted Acquisition or
other Investment permitted or not prohibited hereunder, either 4.25:1.00 or the
Secured Leverage Ratio immediately prior to the incurrence of such Indebtedness,
Disqualified Equity Interests or Preferred Stock and consummation of such
Permitted Acquisition or other Investment for the most recently ended Test
Period of such time, or (3) if such Indebtedness, Disqualified Equity Interests
or Preferred Stock is unsecured either (a) the Total Leverage Ratio is equal to
or less than (i) 5.50:1.00 for the most recent Test Period then ended or (ii) in
the case of any such amount being applied to finance a Permitted Acquisition or
other Investment permitted or not prohibited hereunder, either 5.50:1.00 or the
Total Leverage Ratio immediately prior to the incurrence of such Indebtedness,
Disqualified Equity Interests or Preferred Stock and consummation of such
Permitted Acquisition or other Investment for the most recently ended Test
Period of such time or (b) the Interest Coverage Ratio is to be greater than or
equal to either (i) 2.00:1.00 for the most recent Test Period then ended or (ii)
in the case of any such amount being applied to finance a Permitted Acquisition
or other Investment permitted or not prohibited hereunder, either 2.00:1.00 for
the most recent Test Period then ended or the Interest Coverage Ratio
immediately prior to the incurrence of such Indebtedness, Disqualified Equity
Interests or Preferred Stock and such Permitted Acquisition or other Investment
for the most recently ended Test Period as of such time and (B) any Permitted
Refinancing of Indebtedness, Disqualified Equity Interests or Preferred Stock
incurred pursuant to the foregoing subclause (A); provided, further, that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xix), together with amounts incurred and outstanding
pursuant to the final provisos of clause (vii) above and clause (xxvi) below,
shall not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, the greater of $175,000,000 and 12.50% of Consolidated EBITDA
for the most recently ended Test Period as of such time;
(xx)    Indebtedness supported by a letter of credit issued pursuant to this
Agreement or any other letter of credit, bank guarantee or similar instrument
permitted by this Section 6.01(a), in a principal amount not to exceed the face
amount of such letter of credit, bank guarantee or such other instrument;
(xxi)    Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof;
(xxii)    Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, and any Permitted Refinancing thereof;
(xxiii)    (A) Indebtedness of the Borrower or any Subsidiary Loan Party issued
in lieu of Incremental Term Loans consisting of (i) secured or unsecured bonds,
notes or debentures (which bonds, notes or debentures, if secured, may be
secured either by Liens having equal priority with the Liens on the Collateral
securing the Secured Obligations (but without regard to control of remedies) or
by Liens having a junior priority relative to the Liens on the Collateral
securing the Secured Obligations) or (ii) secured (which must be secured by
Liens having equal priority with the Liens on the Collateral securing the
Secured Obligations (but without regard to control of remedies) or by Liens
having a junior priority relative to the Liens on the Collateral securing the
Secured Obligations) or unsecured loans; provided that (i) the aggregate
outstanding principal amount of all such Indebtedness issued pursuant to this
clause shall not exceed at the time of incurrence thereof (x) the Incremental
Cap less (y) the amount of all Incremental Facilities, (ii) such Indebtedness
complies with the Required Additional Debt Terms and (iii) the condition


-115-

--------------------------------------------------------------------------------




set forth in the proviso in Section 2.20(a) shall have been complied with as if
such Indebtedness was an Incremental Facility and (B) any Permitted Refinancing
of Indebtedness incurred pursuant to the foregoing clause (A);
(xxiv)    additional Indebtedness, Disqualified Equity Interests and Preferred
Stock in an aggregate principal amount or liquidation preference, measured at
the time of incurrence and after giving Pro Forma Effect thereto and the use of
the proceeds thereof, not to exceed 150.0% of the aggregate amount or
liquidation preference of direct or indirect equity investments in cash or
Permitted Investments in the form of common Equity Interests or Qualified Equity
Interests (excluding, for the avoidance of doubt, any Cure Amounts) received by
the Borrower or any Parent Entity (to the extent contributed to the Borrower in
the form of common Equity Interests or Qualified Equity Interests) to the extent
not included within the Available Equity Amount or applied to increase any other
basket hereunder;
(xxv)    Indebtedness, Disqualified Equity Interests or Preferred Stock of any
Restricted Subsidiary that is not a Loan Party; provided that the aggregate
principal amount of Indebtedness, Disqualified Equity Interests or Preferred
Stock of which the primary obligor or a guarantor is a Restricted Subsidiary
that is not a Loan Party outstanding in reliance on this clause (xxv) shall not
exceed, at the time of incurrence thereof and after giving Pro Forma Effect
thereto, the greater of $500,000,000 and 32.5% of Consolidated EBITDA for the
most recently ended Test Period as of such time;
(xxvi)    (A) Indebtedness incurred to finance a Permitted Acquisition; provided
that, after giving Pro Forma Effect to the incurrence of such Indebtedness and
such Permitted Acquisition, either (1) if such Indebtedness is secured by the
Collateral on a pari passu basis with the Liens securing the Term Loans, the
First Lien Leverage Ratio is equal to or less than (i) 4.25:1.00 or (ii) the
First Lien Leverage Ratio immediately prior to the incurrence of such
Indebtedness and consummation of such Permitted Acquisition for the most
recently ended Test Period of such time, (2) if such Indebtedness is secured by
the Collateral on a junior Lien basis with the Liens securing the Term Loans,
the Secured Leverage Ratio is equal to or less than (i) 4.25:1.00 or (ii) the
Secured Leverage Ratio immediately prior to the incurrence of such Indebtedness
and consummation of such Permitted Acquisition for the most recently ended Test
Period of such time, or (3) if such Indebtedness is unsecured either (a) the
Total Leverage Ratio is equal to or less than (i) 5.50:1.00 for the most recent
Test Period then ended or (ii) the Total Leverage Ratio immediately prior to the
incurrence of such Indebtedness and consummation of such Permitted Acquisition
for the most recently ended Test Period of such time or (b) the Interest
Coverage Ratio is greater than or equal to either (i) 2.00:1.00 for the most
recent Test Period then ended or (ii) the Interest Coverage Ratio immediately
prior to the incurrence of such Indebtedness and such Permitted Acquisition for
the most recently ended Test Period as of such time and (B) any Permitted
Refinancing of Indebtedness incurred pursuant to the foregoing subclause (A);
provided, further, that the aggregate principal amount of Indebtedness of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xxvi), together with amounts
incurred and outstanding pursuant to the final provisos of clauses (vii) and
(xix) above, shall not exceed at the time of incurrence thereof and after giving
Pro Forma Effect thereto, the greater of $175,000,000 and 12.50% of Consolidated
EBITDA for the most recently ended Test Period as of such time;
(xxvii)    Indebtedness in the form of Financing Lease Obligations arising out
of any Sale Leaseback and any Permitted Refinancing thereof;
(xxviii)    Indebtedness of Foreign Subsidiaries of Holdings and any Permitted
Refinancing thereof; provided that the aggregate principal amount of such
Indebtedness, shall not, at the time of incurrence of Indebtedness under this
clause (xxviii), exceed 10.0% of the total assets of the Foreign Subsidiaries on
a consolidated basis (in each case, determined on the date of such incurrence);
(xxix)    Indebtedness, Disqualified Equity Interests or Preferred Stock of
Holdings or any of its Restricted Subsidiaries incurred to finance or assumed in
connection with an acquisition or Investment in an aggregate amount outstanding
under this clause (xxix) not to exceed, at the time of


-116-

--------------------------------------------------------------------------------




incurrence of such Indebtedness or issuance of Disqualified Equity Interests or
Preferred Stock, the greater of (x) $200,000,000 and (y) 13.00% of Consolidated
EBITDA for the most recently ended Test Period as of such time;
(xxx)    shares of Preferred Stock or Disqualified Equity Interests of a
Restricted Subsidiary issued to Holdings or another Restricted Subsidiary;
provided that if any such Restricted Subsidiary ceases to be a Restricted
Subsidiary or any such Preferred Stock or Disqualified Equity Interests is not
held by Holdings or another Restricted Subsidiary thereupon then the outstanding
amount of such capital stock shall no longer be permitted by this clause (xxx);
(xxxi)    any guarantee or co-issuance by Holdings or any Restricted Subsidiary
of Indebtedness or other obligations of Holdings or any Restricted Subsidiary if
the incurrence of such Indebtedness incurred by Holdings or such Restricted
Subsidiary is permitted or not prohibited by this Agreement; and
(xxxii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxix) above.
(b)    [reserved].
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness, Disqualified Equity Interests or Preferred Stock meets
the criteria of more than one of the categories of Indebtedness, Disqualified
Equity Interests or Preferred Stock described in clauses (a)(i) through
(a)(xxxii) above or from clauses (a) through (c) of the definition of
Incremental Cap, the Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness,
Disqualified Equity Interests or Preferred Stock (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness,
Disqualified Equity Interests or Preferred Stock in one or more of the above
clauses; provided that all Indebtedness outstanding under the Loan Documents
will be deemed to have been incurred in reliance only on the exception in clause
(a)(i). In the event that a portion of Indebtedness or other obligations could
be classified as incurred under a “ratio-based” basket under this Section 6.01
or under clause (c) of the definition of Incremental Cap (giving pro forma
effect to the incurrence of such portion of such Indebtedness or other
obligations), the Borrower, in its sole discretion, may classify such portion of
such Indebtedness (and any obligations in respect thereof) as having been
incurred pursuant to such “ratio-based” basket and thereafter the remainder of
the Indebtedness or other obligations as having been incurred pursuant to one or
more of the other clauses of this Section 6.01 or under clause (c) of the
definition of Incremental Cap and if any such test would be satisfied in any
subsequent fiscal quarter following the relevant date of determination, then
such reclassification shall be deemed to have automatically occurred at such
time.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Equity
Interests or Preferred Stock will not be deemed to be an incurrence of
Indebtedness or Disqualified Equity Interests or Preferred Stock for purposes of
this covenant.
SECTION 6.02    Liens.
(a)    Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
(i)    Liens created under the Loan Documents (including any Liens to secure
Indebtedness incurred pursuant to Section 2.20, 2.21 or 2.24);
(ii)    Permitted Encumbrances;


-117-

--------------------------------------------------------------------------------




(iii)    Liens existing on the Effective Date; provided that any Lien securing
Indebtedness or other obligations in excess of $10,000,000 individually shall
only be permitted if set forth on Schedule 6.02, and any modifications,
replacements, renewals or extensions thereof; provided that (A) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (i) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (ii) proceeds and products thereof,
and (B) the obligations secured or benefited by such modified, replacement,
renewal or extension Lien are permitted by Section 6.01;
(iv)    Liens securing Indebtedness permitted under Section 6.01(a)(v) or
(xxvii); provided that (A) such Liens attach concurrently with or within 12
months after the acquisition, repair, replacement, construction or improvement
(as applicable) of the property or assets subject to such Liens, (B) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness, except for accessions to such property and the proceeds and
the products thereof, and any lease of such property (including accessions
thereto) and the proceeds and products thereof and (C) with respect to Financing
Lease Obligations, such Liens do not at any time extend to or cover any assets
(except for accessions to or proceeds of such assets) other than the assets
subject to such Financing Lease Obligations; provided, further, that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
(v)    leases (including leases of aircraft), licenses, subleases or sublicenses
granted to others that do not (A) interfere in any material respect with the
business of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole or (B) secure any Indebtedness;
(vi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(vii)    Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;
(viii)    Liens (A) on cash advances or escrow deposits in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
6.04 to be applied against the purchase price for such Investment or otherwise
in connection with any escrow arrangements with respect to any such Investment
or any Disposition permitted under Section 6.05 (including any letter of intent
or purchase agreement with respect to such Investment or Disposition) or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(ix)    Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party, in each case permitted under
Section 6.01;
(x)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Loan Party, Liens granted by a Restricted Subsidiary that is not a
Loan Party in favor of a Restricted Subsidiary that is not a Loan Party and
Liens granted by a Loan Party in favor of any other Loan Party;
(xi)    Liens existing on property or assets at the time of acquisition thereof
by Holdings or any of its Subsidiaries (by a merger, consolidation or
amalgamation or otherwise) or existing on the property or assets or Equity
Interest issued by any Person at the time such Person is or becomes a Restricted
Subsidiary (including by the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary), in each case after the Effective Date (other than Liens
on the Equity Interests of any Person that is or becomes a Restricted
Subsidiary); provided that (A) such Lien was not created in contemplation of
such acquisition or such


-118-

--------------------------------------------------------------------------------




Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property of Holdings or any of its other Restricted
Subsidiaries, except that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender, and (C) the Indebtedness secured thereby is permitted under Section
6.01(a)(v) or (vii);
(xii)    any interest or title of a lessor under leases (other than leases
constituting Financing Lease Obligations) entered into by Holdings, the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business or
consistent with industry or past practice;
(xiii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by Holdings, the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;
(xiv)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under clause (e) of the definition of the term “Permitted
Investments”;
(xv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business or consistent
with industry or past practice and not for speculative purposes;
(xvi)     Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or consistent with industry or past practice or (C)
relating to purchase orders and other agreements entered into with customers of
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
business or consistent with industry or past practice;
(xvii)    ground leases in respect of real property on which facilities owned or
leased by Holdings, the Borrower or any of the Restricted Subsidiaries are
located;
(xviii)    (a) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto or (b) deposits made or other
security provided to secure liabilities to insurance carriers under insurance or
self-insurance arrangements in the ordinary course of business and on ordinary
terms or consistent with industry or past practice;
(xix)    Liens on the Collateral (A) securing Permitted First Priority
Refinancing Debt, (B) securing Permitted Second Priority Refinancing Debt, (C)
securing Incremental Equivalent Debt, (D) securing Indebtedness permitted
pursuant to Section 6.01(a)(vii), Section 6.01(a)(xix) and Section
6.01(a)(xxvi); provided that (in the case of clause (B), such Liens do not
secure Consolidated First Lien Debt and the applicable holders of such
Indebtedness (or a representative thereof on behalf of such holders) shall have
entered into with the Collateral Agent the Second Lien Intercreditor Agreement
which agreement shall provide that the Liens on the Collateral shall rank junior
to the Liens on the Collateral securing the Secured Obligations or (E) securing
Indebtedness permitted pursuant to Section 6.01(a)(ii)(C) (with respect to First
Lien Notes and any Permitted Refinancing thereof only);
(xx)    other Liens securing outstanding Indebtedness in an aggregate principal
amount not to exceed, the greater of (x) $300,000,000 and (y) 19.3% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
provided that if such Liens are on Collateral, then the Borrower may elect that
the holders of the Indebtedness or other obligations secured thereby (or a
representative or trustee on their behalf) shall have entered into with the
Collateral Agent the Second Lien Intercreditor Agreement or the First Lien
Intercreditor Agreement providing that the Liens on the Collateral securing such
Indebtedness or other obligations shall rank equal or junior to the Liens on the
Collateral securing the Loan Document Obligations;


-119-

--------------------------------------------------------------------------------




(xxi)    Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;
(xxii)    Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings;
(xxiii)    (A) receipt of progress payments and advances from customers in the
ordinary course of business and on ordinary terms or consistent with industry or
past practice to the extent the same creates a Lien on the related inventory and
proceeds thereof and (B) Liens on specific items of inventory or other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment, or storage of such inventory or other goods;
(xxiv)    Liens on cash or Permitted Investments securing Swap Agreements in the
ordinary course of business in accordance with applicable Requirements of Law;
(xxv)    Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(xiii), 6.01(xiv), 6.01(xvi)(B), 6.01(xx) or 6.01(xxix);
(xxvi)    Liens on equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s customer at which such equipment is located;
(xxvii)    security given to a public utility or any municipality or
governmental authority when required by such utility or authority in connection
with the operations of such Person in the ordinary course of business;
(xxviii)    Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of Holdings, any of its Subsidiaries or such
Unrestricted Subsidiary and
(xxix)    (A) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (B) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by Holdings or any Restricted Subsidiary
in joint ventures.
(b)    [reserved].
For purposes of determining compliance with this Section 6.02, (A) Liens need
not be incurred solely by reference to one category of Liens permitted by this
Section 6.02 but are permitted to be incurred in part under any combination
thereof and of any other available exemption, (B) in the event that Lien (or any
portion thereof) meets the criteria of one or more of the categories of Liens
permitted by this Section 6.02, the Borrower may, in its sole discretion,
classify or reclassify (or later divide, classify or reclassify in whole or in
part in its sole discretion) such Lien (or any portion thereof) in any manner
that complies with this provision, (C) in the event that a portion of
Indebtedness or other obligations secured by a Lien could be classified as
secured in part pursuant to Indebtedness incurred under a “ratio-based” basket
(giving pro forma effect to the incurrence of such portion of such Indebtedness
or other obligations), the Borrower, in its sole discretion, may classify such
portion of such Indebtedness (and any obligations in respect thereof) as having
been secured pursuant to Section 6.02(a)(xix) above and thereafter the remainder
of the Indebtedness or other obligations as having been secured pursuant to one
or more of the other clauses of this Section 6.02 and if any such test would be
satisfied in any subsequent fiscal quarter following the relevant date of
determination, then such reclassification shall be deemed to have automatically
occurred at such time and (D) with respect to any Lien securing Indebtedness
that was permitted to secure such Indebtedness at the time of the incurrence of
such Indebtedness, such Lien shall also be permitted to secure any amount
permitted under Section 6.01(a)(xxxii) in respect of such Indebtedness. Any
Liens in respect of the accrual of interest, the accretion of accreted value and
the payment of interest in the form of additional Indebtedness, in each case in
respect of any


-120-

--------------------------------------------------------------------------------




Indebtedness, shall not be deemed to be an incurrence of a Lien in respect of
such Indebtedness for purposes of this Section 6.02.
SECTION 6.03    Fundamental Changes; Holding Companies. Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary to, merge into or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that:
(a)    any Restricted Subsidiary (other than the Borrower) may merge,
consolidate or amalgamate with (i) the Borrower; provided that the Borrower
shall be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries of the Borrower; provided that when any Subsidiary Loan Party is
merging or amalgamating with another Restricted Subsidiary either (A) the
continuing or surviving Person shall be a Subsidiary Loan Party or (B) if the
continuing or surviving Person is not a Subsidiary Loan Party, the acquisition
of such Subsidiary Loan Party by such surviving Restricted Subsidiary is
permitted under Section 6.04;
(b)    any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of Holdings, the Borrower and the
Restricted Subsidiaries and is not materially disadvantageous to the Lenders;
(c)    any Restricted Subsidiary (other than the Borrower) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then either (A) the transferee
must be a Loan Party, (B) to the extent constituting an Investment, such
Investment must be an Investment in a Restricted Subsidiary that is not a Loan
Party permitted by Section 6.04 or (C) to the extent constituting a Disposition
to a Restricted Subsidiary that is not a Loan Party, such Disposition is for
Fair Market Value and any promissory note or other non-cash consideration
received in respect thereof is an Investment in a Restricted Subsidiary that is
not a Loan Party permitted by Section 6.04;
(d)    the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger, amalgamation or
consolidation is not the Borrower (any such Person, the “Successor Borrower”),
(1) a Successor Borrower shall be an entity organized or existing under the laws
of the United States or any political subdivision thereof, (2) a Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form and substance reasonably satisfactory
to the Administrative Agent, (3) each Loan Party other than the Borrower, unless
it is the other party to such merger or consolidation, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of, and grant of any Liens as security for, the Secured Obligations
shall apply to a Successor Borrower’s obligations under this Agreement and (4)
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer and an opinion of counsel, each stating that such merger,
amalgamation or consolidation complies with this Agreement; provided, further,
that (a) if such Person is not a Loan Party, no Event of Default exists after
giving effect to such merger or consolidation, and (b) if the foregoing
requirements are satisfied, a Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement and the other Loan Documents;
provided, further, that the Borrower agrees to provide any documentation and
other information about such Successor Borrower as shall have been reasonably
requested in writing by any Lender through the Administrative Agent that such
Lender shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including Title III of the USA Patriot Act;
(e)    Holdings may merge, amalgamate or consolidate with any other Person
(other than the Borrower), so long as no Event of Default exists after giving
effect to such merger, amalgamation or consolidation; provided that (A) Holdings
shall be the continuing or surviving Person or (B) if the Person formed by or
surviving any such merger, amalgamation or consolidation is not Holdings or is a
Person into


-121-

--------------------------------------------------------------------------------




which Holdings has been liquidated (any such Person, the “Successor Holdings”),
(1) the Successor Holdings shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto or thereto in form and substance
reasonably satisfactory to the Administrative Agent, (2) each Loan Party other
than Holdings unless it is the other party to such merger, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Secured Obligations
shall apply to the Successor Holdings’ obligations under this Agreement, (3) the
Successor Holdings shall, immediately following such merger, amalgamation or
consolidation, directly or indirectly own all Subsidiaries owned by Holdings
immediately prior to such transaction and (4) Holdings shall have delivered to
the Administrative Agent a certificate of a Responsible Officer and an opinion
of counsel, each stating that such merger or consolidation complies with this
Agreement; provided, further, that if the foregoing requirements are satisfied,
the Successor Holdings will succeed to, and be substituted for, Holdings under
this Agreement and the other Loan Documents; provided, further, that the
Borrower agrees to provide any documentation and other information about the
Successor Holdings as shall have been reasonably requested in writing by any the
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA Patriot Act;
(f)    any Restricted Subsidiary (other than the Borrower) may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of the
Restricted Subsidiaries, shall have complied with the requirements of Sections
5.11 and 5.12;
(g)    Holdings, the Borrower and the Restricted Subsidiaries may consummate the
Transactions;
(h)    any Restricted Subsidiary (other than the Borrower) may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; and
(i)    Holdings, the Borrower and its Subsidiaries may effect the formation,
dissolution, liquidation or Disposition of any Subsidiary that is a Delaware
Divided LLC; provided that Borrower has complied with Section 5.11 to the extent
applicable.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions.
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, make or hold any Investment, except:
(a)    Permitted Investments at the time such Permitted Investment is made;
(b)    loans or advances to officers, directors, managers, independent
contractors, consultants and employees of Holdings, the Borrower and the
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation, moving, payroll advances and other analogous
or similar expenses or payroll expenses, (ii) in connection with such Person’s
purchase of Equity Interests in Holdings (or any direct or indirect parent
thereof) (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to the Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii); provided that at the time of incurrence thereof
and after giving Pro Forma Effect thereto, the aggregate principal amount
outstanding in reliance on this clause (iii) shall not exceed $40,000,000;
(c)    Investments by Holdings, the Borrower or any Restricted Subsidiary in any
of Holdings, the Borrower or any Restricted Subsidiary;
(d)    advances, loans or extensions of trade credit (including the creation of
receivables) or prepayments to suppliers or lessors or loans or advances made to
distributors, and performance guarantees,


-122-

--------------------------------------------------------------------------------




in each case in the ordinary course of business or consistent with past practice
by Holdings or any of its Restricted Subsidiaries;
(e)    [reserved];
(f)    Investments (i) existing or contemplated on the Effective Date and set
forth on Schedule 6.04(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Effective
Date by Holdings, the Borrower or any Restricted Subsidiary in the Borrower or
any Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04(f) or
as otherwise permitted by this Section 6.04;
(g)    Investments in Swap Agreements permitted under Section 6.01;
(h)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;
(i)    Permitted Acquisitions;
(j)    the Transactions;
(k)    Investments in the ordinary course of business or consistent with
industry or past practice consisting of Uniform Commercial Code Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(m)    loans and advances to Holdings (or any direct or indirect parent thereof)
or the Borrower in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to Holdings (or such
parent) in accordance with Section 6.08(a);
(n)    other Investments and other acquisitions; provided that at the time any
such Investment or other acquisition is made, the aggregate outstanding amount
of all Investments made in reliance on this clause (n), when aggregated with all
other Investments outstanding under this clause (n) shall not exceed the sum of
(A) the greater of $500,000,000 and 33.0% of Consolidated EBITDA for the most
recently ended Test Period after giving Pro Forma Effect to the making of such
Investment or other acquisition; provided that if any Investment pursuant to
this clause (n)(A) is made in any Person that is not a Restricted Subsidiary of
Holdings at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary after such date, such Investment shall thereafter be
deemed to have been made pursuant to Section 6.04(c) and shall cease to have
been made pursuant to this clause (n)(A); plus (B) so long as immediately after
giving effect to any such Investment no Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, the Available Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Investment; plus (C) the Available Equity Amount that is Not Otherwise Applied
as in effect immediately prior to the time of making of such Investment;
(o)    advances of payroll payments to employees in the ordinary course of
business;
(p)    Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests (excluding Cure Amounts) of
Holdings (or any direct or indirect parent


-123-

--------------------------------------------------------------------------------




thereof); provided that (i) such amounts used pursuant to this clause (p) shall
not increase the Available Equity Amount or be applied to increase any other
basket hereunder and (ii) any amounts used for such an Investment or other
acquisition that are not Qualified Equity Interests of Holdings (or any direct
or indirect parent thereof) shall otherwise be permitted pursuant to this
Section 6.04;
(q)    Investments of a Subsidiary acquired after the Effective Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
Section and Section 6.03 after the Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(r)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;
(s)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and transactions with Affiliates permitted
(other than by reference to this Section 6.04(s)) under Section 6.01, 6.02,
6.03, 6.05, 6.08 and 6.09, respectively, in each case, other than by reference
to this Section 6.04(s);
(t)    additional Investments and acquisitions; provided that on the date of
such Investment, after giving effect to such Investment (A) on a Pro Forma
Basis, the Total Leverage Ratio is less than or equal to 5.00 to 1.00 and (B)
there is no continuing Event of Default under Section 7.01(a), (b), (h) or (i);
(u)    contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of Holdings or
any Restricted Subsidiary;
(v)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, intellectual property, or
other rights, or the licensing or contribution of intellectual property pursuant
to joint marketing arrangements with other Persons;
(w)    Investments in Subsidiaries in the form of receivables and related assets
required in connection with a Permitted Receivables Financing (including the
contribution or lending of cash and cash equivalents to Subsidiaries to finance
the purchase of such assets from the Borrower or other Restricted Subsidiaries
or to otherwise fund required reserves);
(x)    Investments made in the ordinary course of business on ordinary terms or
consistent with industry or past practice in connection with obtaining,
maintaining or renewing vendor contracts;
(y)    Investments consisting of promissory notes issued by the Borrower or any
Subsidiary Loan Party to future, present or former employees, directors,
officers, managers, members, partners, independent contractors or consultants of
Holdings or any of its Subsidiaries or their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent thereof, to the extent the applicable
Restricted Payment is permitted hereunder;
(z)    Investments made from casualty insurance proceeds in connection with the
replacement, substitution, restoration or repair of assets on account of a
casualty event;
(aa)    [reserved];


-124-

--------------------------------------------------------------------------------




(bb)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary”;
(cc)    any Investment in a Similar Business; provided that at the time any such
Investment is made, the aggregate outstanding amount of all Investments made in
reliance on this clause (cc), when aggregated with all other Investments
outstanding under this clause (cc), shall not exceed the greater of (A)
$500,000,000 and (B) 33.0% of Consolidated EBITDA for the most recently ended
Test Period after giving Pro Forma Effect to the making of such Investment;
provided that if any Investment pursuant to this clause (cc) is made in any
Person that is not a Restricted Subsidiary of Holdings at the date of the making
of such Investment and such Person becomes a Restricted Subsidiary after such
date, such Investment shall thereafter be deemed to have been made pursuant to
Section 6.04(c) and shall cease to have been made pursuant to this clause (cc);
(dd)    Investments in Unrestricted Subsidiaries; provided that at the time any
such Investment is made, the aggregate outstanding amount of all Investments
made in reliance on this clause (dd), when aggregated with all other Investments
outstanding under this clause (dd), shall not exceed the greater of (A)
$250,000,000 and (B) 16.1% of Consolidated EBITDA for the most recently ended
Test Period after giving Pro Forma Effect to the making of such Investment;
provided that if any Investment pursuant to this clause (dd) is made in any
Person that is not a Restricted Subsidiary of Holdings at the date of the making
of such Investment and such Person becomes a Restricted Subsidiary after such
date, such Investment shall thereafter be deemed to have been made pursuant to
Section 6.04(c) and shall cease to have been made pursuant to this clause (dd);
(ee)    Investments made after the Effective Date in joint ventures of Holdings
or any Restricted Subsidiary existing on the Effective Date; provided that if
any Investment pursuant to this clause (ee) is made in any Person that is not a
Restricted Subsidiary of Holdings at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to Section 6.04(c) and
shall cease to have been made pursuant to this clause (ee);
(ff)    Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business or consistent with industry or past
practice and any earnest money deposits in connection therewith;
(gg)    intercompany current liabilities owed to Unrestricted Subsidiaries or
joint ventures incurred in the ordinary course of business or consistent with
industry or past practice in connection with cash management operations of
Holdings and its Subsidiaries; and
(hh)    any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with industry or past practice.
For purposes of determining compliance with this Section 6.04, in the event that
a proposed Investment (or portion thereof) meets the criteria of clauses (a)
through (hh) above, the Borrower will be entitled to classify or later divide,
classify or reclassify (based on circumstances existing on the date of such
reclassification) such Investment (or portion thereof) between such clauses (a)
through (hh), in a manner that otherwise complies with this Section 6.04. In the
event that a portion of the Investments could be classified as incurred under a
“ratio-based” basket (giving pro forma effect to the making of such
Investments), the Borrower, in its sole discretion, may classify such portion of
such Investment as having been incurred pursuant to such “ratio-based” basket
and thereafter the remainder of the Investments as having been incurred pursuant
to one or more of the other clauses of this 6.04 and if any such test would be
satisfied in any subsequent fiscal quarter following the relevant date of
determination, then such reclassification shall be deemed to have automatically
occurred at such time.


-125-

--------------------------------------------------------------------------------




SECTION 6.05    Asset Sales. Neither Holdings nor the Borrower will, nor will
they permit any Restricted Subsidiary to, (i) sell, transfer, lease, license or
otherwise dispose of any asset, including any Equity Interest owned by it and
including any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division or (ii) permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and other than issuing Equity
Interests to Holdings, the Borrower or a Restricted Subsidiary in compliance
with Section 6.04(c)) (each, a “Disposition”), except:
(a)    Dispositions of obsolete, non-core, surplus, damaged, unnecessary,
unsuitable or worn out property or equipment, inventory or other assets, whether
now owned or hereafter acquired, in the ordinary course of business or
consistent with industry or past practice and Dispositions of property no longer
used or useful, or economically practicable to maintain, in the conduct of the
business of Holdings, the Borrower and the Restricted Subsidiaries (including
allowing any registration or application for registration of any Intellectual
Property that is no longer used or useful, or economically practicable to
maintain, to lapse or go abandoned or be invalidated);
(b)    the lapse, abandonment or invalidation of intellectual property rights
that are not material to the conduct of Holdings and its Restricted
Subsidiaries, taken as a whole, or that are no longer used or useful or no
longer economically practicable or commercially reasonable to maintain, in each
case as reasonably determined by Holdings;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
(ii) an amount equal to the Net Proceeds of such Disposition are promptly
applied to the purchase price of such replacement property or (iii) such
Disposition is allowable under Section 1031 of the Code, or any comparable or
successor provision is for like property (and any boot thereon) and for use in a
Similar Business;
(d)    Dispositions of property to Holdings, the Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such Investment must be an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04 or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for Fair Market Value and any
promissory note or other non-cash consideration received in respect thereof is
an Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;
(e)    Dispositions permitted by Section 6.03, Investments permitted by Section
6.04, Restricted Payments permitted by Section 6.08, Liens permitted by Section
6.02, in each case, other than by reference to this Section 6.05(e);
(f)    any issuance, disposition or pledge of Equity Interests in, or
Indebtedness, or other securities of, an Unrestricted Subsidiary (or a
Restricted Subsidiary which owns an Unrestricted Subsidiary so long as such
Restricted Subsidiary owns no assets other than the Equity Interests of such
Unrestricted Subsidiary);
(g)    Dispositions of Permitted Investments;
(h)    Dispositions or discounts without recourse (including by way of
assignment or participation) of (A) accounts receivable in connection with the
collection or compromise thereof (including sales to factors or other third
parties) and (B) receivables and related assets pursuant to any Permitted
Receivables Financing;
(i)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole;


-126-

--------------------------------------------------------------------------------




(j)    transfers of property subject to any Casualty Event upon receipt of the
Net Proceeds of such Casualty Event;
(k)    Dispositions of property to Persons other than Holdings, the Borrower or
any of the Restricted Subsidiaries (including (x) the sale or issuance of Equity
Interests in a Restricted Subsidiary and (y) any Sale Leaseback) not otherwise
permitted under this Section 6.05; provided that (i) such Disposition is made
for Fair Market Value and (ii) except in the case of a Permitted Asset Swap,
with respect to any Disposition or series of related Dispositions pursuant to
this clause (k) for a purchase price in excess of the greater of $500,000,000
and 33.0% of Consolidated EBITDA for the most recently ended Test Period, for
all transactions permitted pursuant to this clause (k) since the Effective Date,
the Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided, however,
that for the purposes of this clause (ii), (A) the greater of the principal
amount and carrying value of any liabilities (as reflected on the most recent
balance sheet of Holdings (or a Parent Entity) provided hereunder or in the
footnotes thereto), or if incurred, accrued or increased subsequent to the date
of such balance sheet, such liabilities that would have been reflected on the
balance sheet of Holdings (or Parent Entity) or in the footnotes thereto if such
incurrence, accrual or increase had taken place on or prior to the date of such
balance sheet, as determined in good faith by Holdings) of Holdings or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Loan Document Obligations, that are assumed by the
transferee of any such assets (or are otherwise extinguished in connection with
the transactions relating to such Disposition) pursuant to a written agreement
which releases Holdings or such Restricted Subsidiary from such liabilities (it
being agreed that any reduction in liabilities that would otherwise have been
owed (in the good faith judgment of Holdings) by Holdings or any Restricted
Subsidiary to a Sports Partner if not for a disposition pursuant to clause (t)
below shall be deemed to be cash for purposes of this clause (ii)), (B) any
securities received by Holdings, the Borrower or such Restricted Subsidiary from
such transferee that are converted by Holdings, the Borrower or such Restricted
Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by Holdings, the Borrower or such Restricted
Subsidiary in respect of such Disposition having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (k) that is at that time outstanding, not in excess (at
the date of agreement for the related Disposition) of the greater of
$450,000,000 and 5.0% of Consolidated Total Assets of Holdings and its
Restricted Subsidiaries, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time of contractually agreeing to
such Disposition and without giving effect to subsequent changes in value, shall
be deemed to be cash;
(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(m)    Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and the Restricted Subsidiaries and (B) made to obtain the
approval of any applicable antitrust authority or any other Governmental
Authority or otherwise necessary or advisable to consummate any acquisition
(including any Permitted Acquisition) after the Effective Date, as determined by
Holdings;
(n)    transfers of condemned property, asset, Equity Interests or Indebtedness
as a result of the exercise of “eminent domain” or other similar powers to the
respective Governmental Authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), and transfers of property, asset,
Equity Interests or Indebtedness arising from foreclosure, condemnation,
expropriation, forced dispositions, or similar action or that have been subject
to a casualty to the respective insurer of such real property as part of an
insurance settlement;


-127-

--------------------------------------------------------------------------------




(o)    the sale or discount or disposition (with or without recourse) (including
by way of assignment or participation) of receivables (including, without
limitation, trade and lease receivables) and related assets in connection with a
Permitted Receivables Financing;
(p)    the unwinding of any Swap Obligations or Cash Management Obligations;
(q)    [reserved];
(r)    any sale, transfer or other disposition to effect the formation of any
Subsidiary that is a Delaware Divided LLC; provided that the Borrower has
complied with Section 5.11 to the extent applicable;
(s)    any disposition of property, assets, Equity Interests or Indebtedness
that was acquired with Excluded Contributions if the proceeds of such
disposition are used to make a Restricted Payment pursuant to Section
6.08(a)(xx);
(t)    any disposition of Equity Interests to any Sports Partner in connection
with the negotiation of media rights or other contracts in the ordinary course
of business to the extent that after giving effect to such disposition such
Sports Partner holds minority Equity Interests in the Person whose Equity
Interests are disposed of; and
(u)    any disposition of property, assets or Equity Interests in connection
with the College Sports Transaction.
To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall take any
actions deemed appropriate in order to effect the foregoing.


SECTION 6.06    Holdings Covenant. Holdings will not conduct, transact or
otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Equity Interests of the Borrower, and any wholly-owned
subsidiary of Holdings formed in contemplation of an IPO to become the entity
which consummates an IPO, (ii) the maintenance of its legal existence, including
the ability to incur fees, costs and expenses relating to such maintenance,
(iii) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Borrower, (iv) the
performance of its obligations under and in connection with the Loan Documents,
any documentation governing any Indebtedness or Guarantee permitted to be
incurred or made by it under Article VI, the Acquisition Agreement, the
Transactions, the other agreements contemplated by the Acquisition Agreement and
the other agreements contemplated hereby and thereby, (v) equity financing
activities, including any public offering of its common stock or any other
issuance or registration of its Equity Interests for sale or resale permitted or
not prohibited by this Agreement, including the costs, fees and expenses related
thereto including the formation of one or more “shell” companies to facilitate
any such offering or issuance, (vi) any transaction that Holdings is permitted
to enter into or consummate under Article VI (including, but not limited to, the
making of any Restricted Payment permitted by Section 6.08 or holding of any
cash or Permitted Investments received in connection with Restricted Payments
made in accordance with Section 6.08 pending application thereof in the manner
contemplated by Section 6.04, the incurrence of any Indebtedness permitted to be
incurred by it under Section 6.01 and the making of (and activities as necessary
to consummate) any Investment permitted to be made by it under Section 6.04),
(vii) incurring fees, costs and expenses relating to overhead and general
operations including professional fees for legal, tax and accounting issues and
paying taxes, (viii) providing indemnification to officers, managers and
directors and as otherwise permitted in Section 6.09, (ix) activities incidental
or related to the consummation of the Transactions and (x) activities incidental
or related to the businesses or activities described in clauses (i) to (ix) of
this paragraph.
SECTION 6.07    Negative Pledge. Holdings and the Borrower will not, and will
not permit any Restricted Subsidiary to enter into any agreement, instrument,
deed or lease that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues,


-128-

--------------------------------------------------------------------------------




whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Secured Obligations or under the Loan Documents; provided
that the foregoing shall not apply to restrictions and conditions imposed by:
(a)    (i) Requirements of Law, (ii) any Loan Document, (iii) the Notes, (iv)
any documentation relating to any Permitted Receivables Financing, (v) any
documentation governing Incremental Equivalent Debt, (vi) any documentation
governing Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt and (vii) any
documentation governing any Permitted Refinancing incurred to refinance any such
Indebtedness referenced in clauses (i) through (vi) above; provided that with
respect to Indebtedness referenced in (A) clauses (vi) and (vii) above, such
restrictions shall be no more restrictive in any material respect than the
restrictions and conditions in the Loan Documents or, in the case of Junior
Financing, are market terms at the time of issuance and (B) clause (vi) above,
such restrictions shall not expand the scope in any material respect of any such
restriction or condition contained in the Indebtedness being refinanced;
(b)    customary restrictions and conditions existing on the Effective Date
(including those entered into in connection with or in order to consummate the
Transactions) and any extension, renewal, amendment, modification or replacement
thereof, except to the extent any such amendment, modification or replacement
expands the scope of any such restriction or condition;
(c)    restrictions and conditions contained in agreements relating to the sale
of a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;
(d)    customary provisions in leases, licenses and other contracts restricting
the assignment thereof or other transfer thereof (or the assets subject
thereto), including with respect to intellectual property;
(e)    restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;
(f)    any restrictions or conditions set forth in any agreement in effect at
any time any Person is or becomes a Restricted Subsidiary (but not any
modification or amendment expanding the scope of any such restriction or
condition); provided that such agreement was not entered into in contemplation
of such Person becoming a Restricted Subsidiary and the restriction or condition
set forth in such agreement does not apply to the Borrower or any Restricted
Subsidiary;
(g)    restrictions or conditions in any Indebtedness, Disqualified Equity
Interests or Preferred Stock permitted pursuant to Section 6.01 that is incurred
or assumed by Restricted Subsidiaries that are not Loan Parties to the extent
such restrictions or conditions are no more restrictive in any material respect
than the restrictions and conditions in the Loan Documents or, in the case of
Junior Financing, are market terms at the time of issuance and are imposed
solely on such Restricted Subsidiary and its Subsidiaries or are not materially
more disadvantageous, taken as a whole, to the Lenders than is ordinary or
customary at the time and under the circumstances for financings for similarly
situated borrowers or issuers or available to Holdings and its Subsidiaries (as
determined by Holdings);


-129-

--------------------------------------------------------------------------------




(h)    restrictions on cash (or Permitted Investments) or other deposits under
contracts or customary net worth provisions contained in real property leases,
in each case, entered into in the ordinary course of business or consistent with
industry or past practice (or other restrictions on cash or deposits
constituting Permitted Encumbrances) and restrictions on cash, Permitted
Investments or other deposits permitted under Section 6.01;
(i)    restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;
(j)    provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted by Section 6.02 and applicable solely to
such joint venture and entered into in the ordinary course of business
including, without limitation, provisions in joint venture agreements, rights
agreements and similar arrangements with Sports Partners as in effect on the
Effective Date, as may be amended from time to time in accordance with this
Agreement);
(k)    customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations;
(l)    other indebtedness, Disqualified Equity Interests or Preferred Stock
permitted to be incurred subsequent to the Effective Date pursuant to Section
6.01 if (A) in the judgment of Holdings, such incurrence will not materially
impair the Borrower’s ability to make payments under the Loan Documents when
due, (B) the encumbrances and restrictions in such Indebtedness, Disqualified
Equity Interests or Preferred Stock otherwise not permitted by this Agreement
apply only so long as a default in respect of a payment or financial maintenance
covenant relating to such Indebtedness, Disqualified Equity Interests or
Preferred Stock is not cured or waived or (C) the encumbrances and restrictions
in such Indebtedness, Disqualified Equity Interests or Preferred Stock either
are not materially more restrictive taken as a whole than those contained in the
Loan Documents, the First Lien Notes or the Unsecured Notes as in effect on the
Effective Date or are not materially more disadvantageous, taken as a whole, to
the Lenders than is ordinary or customary at the time and under the
circumstances for financings for similarly situated borrowers or issuers or
available to Holdings and its Subsidiaries (as determined by Holdings);
(m)    (i) any agreement, arrangement, Indebtedness or Capital Stock of any
Person or its affiliates that is acquired by or merged, consolidated or
amalgamated with or into any of Holdings or any Restricted Subsidiary that
applies to such Person or its affiliates or any assets acquired in any such
acquisition, merger, consolidation or amalgamation or acquisition of assets in
existence at the time thereof, or assumed in connection therewith unless and to
the extent created in contemplation thereof), which encumbrance or restriction
is not applicable to Holdings or any of its Restricted Subsidiary or its
properties or assets, other than any such Person or its affiliates or such
assets, or any Unrestricted Subsidiary; and (ii) in the case of the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary or the
merger, amalgamation or consolidation of an Unrestricted Subsidiary into
Holdings or a Restricted Subsidiary or the transfer of all, substantially all or
any of the assets of an Unrestricted Subsidiary to Holdings or a Restricted
Subsidiary, any such encumbrance or restriction existing or assumed (unless and
to the extent created in contemplation thereof);


-130-

--------------------------------------------------------------------------------




(n)     contracts, including sale-leaseback agreements, for the sale or
disposition of assets, including customary restrictions with respect to a
Subsidiary of Holdings pursuant to an agreement that has been entered into for
the sale or disposition of Capital Stock or assets of such Subsidiary;
(o)    restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which
Holdings or any of its Restricted Subsidiaries is a party entered into in the
ordinary course or consistent with industry or past practice; provided that such
agreement prohibits the encumbrance of solely the property or assets of Holdings
or such Restricted Subsidiary party thereto, the payment rights arising
thereunder or the proceeds thereof; and
(p)    any encumbrance or restriction with respect to any Unrestricted
Subsidiary or any of its affiliates or their respective properties or assets
that existed before the date that such Subsidiary became a Restricted Subsidiary
if such agreement was not entered into in anticipation of an Unrestricted
Subsidiary becoming a Restricted Subsidiary unless and to the extent otherwise
permitted hereunder.
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness.
(a)    Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary, to pay or make, directly or indirectly, any Restricted
Payment, except:
(i)    the Borrower and each Restricted Subsidiary may make Restricted Payments
to Holdings, the Borrower or any other Restricted Subsidiary; provided that in
the case of any such Restricted Payment by a Restricted Subsidiary that is not a
wholly-owned Subsidiary of the Borrower, such Restricted Payment is made to the
Borrower, any Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;
(ii)    payments or distributions to satisfy dissenters’ or appraisal rights,
pursuant to or in connection with a consolidation, amalgamation, merger or
transfer of assets that complies with Section 6.03;
(iii)    Holdings, the Borrower and each Restricted Subsidiary may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of such Person;
(iv)    any Restricted Payment on or after the Effective Date made in connection
with or as a result of the Transactions and the fees and expenses related
thereto or used to fund amounts owed in connection with the Transactions
(including dividends or distributions to any direct or indirect parent company
of Holdings to permit payment by such parent company of such amounts), including
the settlement of claims or actions in connection with or as a result of the
Acquisition or to satisfy indemnity or other similar obligations or any other
earnouts, purchase price adjustments, working capital adjustments and any other
payments under or as a result of the Acquisition Agreement;
(v)    (a) repurchases of Equity Interests in Holdings (or Restricted Payments
by Holdings to allow repurchases of Equity Interest in any direct or indirect
parent of Holdings) or any Restricted Subsidiary of Holdings deemed to occur
upon exercise of stock options or warrants or other incentive interests if such
Equity Interests represent a portion of the exercise price of such stock options
or warrants or other incentive interest and (b) the extent constituting
Restricted Payments, the acquisition of Equity Interests held by MLB Teams or
other joint venture partners pursuant to put and call or similar arrangements
under any joint venture or similar agreement (including, for the avoidance of
doubt, the Rays Transaction);


-131-

--------------------------------------------------------------------------------




(vi)    Restricted Payments to Holdings which Holdings may use to redeem,
acquire, retire or repurchase its Equity Interests (or any options, warrants,
restricted stock units or stock appreciation rights issued with respect to any
of such Equity Interests) (or make Restricted Payments to allow any of Holdings’
direct or indirect parent companies to so redeem, retire, acquire or repurchase
their Equity Interests) held by current or former officers, managers,
consultants, independent contractors, directors or employees (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of Holdings (or any direct or indirect parent
thereof), the Borrower and the Restricted Subsidiaries, upon the death,
disability, retirement, resignation or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement; provided that the
aggregate amount of Restricted Payments permitted by this clause (vi) after the
Effective Date shall not exceed the sum of (A) the greater of $40,000,000 and
2.5% of Consolidated EBITDA for the most recently ended Test Period in any
fiscal year of the Borrower, (B) the amount in any fiscal year equal to the cash
proceeds of key man life insurance policies received by Holdings, the Borrower
or the Restricted Subsidiaries after the Effective Date, (C) the amount of any
cash bonuses otherwise payable to future, present or former employees,
directors, officers, managers, members, partners or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) of
Holdings, any of its Subsidiaries or any Parent Entity that are foregone in
exchange for the receipt of Equity Interests of Holdings or any Parent Entity
pursuant to any compensation arrangement, including any deferred compensation
plan and (D) the cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of Holdings and, to the extent contributed to the
Borrower, the cash proceeds from the sale of Equity Interests of any direct or
indirect Parent Entity or management investment vehicle, in each case to any
future, present or former employees, directors, managers or consultants of
Holdings, any of its Subsidiaries or any direct or indirect Parent Entity or
management investment vehicle that occurs after the Effective Date, to the
extent the cash proceeds from the sale of such Equity Interests are not Cure
Amounts and have not otherwise been applied to the payment of Restricted
Payments by virtue of the Available Equity Amount or are otherwise applied to
increase any other basket hereunder; provided that any unused portion of the
preceding basket above for any fiscal year may be carried forward to any
succeeding fiscal year at the election of the Borrower; provided further that
that cancellation of Indebtedness owing to Holdings or any Restricted Subsidiary
from any future, present or former employees, directors, officers, managers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members, or any Permitted Transferee thereof) of Holdings, any of its
Restricted Subsidiaries or any Parent Entity in connection with a repurchase of
Equity Interests of Holdings or any Parent Entity is not a Restricted Payment
under this covenant or any other provision of this Agreement;
(vii)    Holdings may make Restricted Payments to any direct or indirect parent
of Holdings in cash:
(A)    the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay),
an amount sufficient for such Parent Entity to make pro rata cash distributions
to any direct or indirect equity holder of such Parent Entity until each such
equity holder receives an amount equal to (x) highest effective marginal
combined U.S. federal, state and local income tax rate applicable to a
corporation, taking into account the deductibility of state and local taxes for
U.S. federal income tax purposes and any limitation on the deductibility of
interest expense under Section 163(j) of the Code, multiplied by (y) the
estimated or actual taxable income of Holdings and its Subsidiaries, as
determined for U.S. federal income tax purposes, allocated to such equity holder
or treated as a guaranteed payment with respect to such equity holder;


-132-

--------------------------------------------------------------------------------




(B)    the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
(1) its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting, tax reporting, management fees, service fees, rent and building
costs and systems costs and similar expenses payable to third parties) that are
reasonable and customary and incurred in the ordinary course of business, (2)
any reasonable and customary indemnification claims made by directors or
officers of Holdings (or any parent thereof) attributable to the ownership or
operations of Holdings, the Borrower and the Restricted Subsidiaries, (3) fees
and expenses (x) due and payable by any of the Borrower and the Restricted
Subsidiaries and (y) otherwise permitted to be paid by the Borrower and the
Restricted Subsidiaries under this Agreement and (4) payments that would
otherwise be permitted to be paid directly by the Borrower or the Restricted
Subsidiaries pursuant to Section 6.09(iii) or (x);
(C)    the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
franchise and similar Taxes, and other fees and expenses, required to maintain
its organizational existence;
(D)    the proceeds of which shall be used by Holdings to make Restricted
Payments permitted by Section 6.08(a)(iv) or Section 6.08(a)(vi);
(E)    any Investment permitted to be made pursuant to Section 6.04 other than
Section 6.04(m); provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) Holdings
shall cause (x) all property acquired (whether assets or Equity Interests but
not including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Borrower or the Restricted Subsidiaries or (y) the Person
formed or acquired to merge into or consolidate with the Borrower or any of the
Restricted Subsidiaries to the extent such merger, amalgamation or consolidation
is permitted in Section 6.03) in order to consummate such Investment, in each
case in accordance with the requirements of Sections 5.11 and 5.12;
(F)    the proceeds of which shall be used to pay customary salary, incentive
compensation, bonus and other benefits payable to officers and employees of
Holdings or any direct or indirect parent company of Holdings to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries; and
(G)    the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses related to any equity offering, debt offering or other non-ordinary
course transaction permitted or not prohibited by this Agreement (whether or not
such offering or other transaction is successful);
(viii)    in addition to the foregoing Restricted Payments, the Borrower and any
Restricted Subsidiary may make additional Restricted Payments to Holdings, the
proceeds of which may be utilized by Holdings to make additional Restricted
Payments, in an aggregate amount not to exceed the sum of (A) an amount at the
time of making any such Restricted Payment and together with any other
Restricted Payment made utilizing this subclause (A) and amounts utilized under
Section 6.08(b)(iv)(A), not to exceed


-133-

--------------------------------------------------------------------------------




the greater of $500,000,000 and 33.0% of Consolidated EBITDA for the most
recently ended Test Period after giving Pro Forma Effect to the making of such
Restricted Payment so long as no Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing or would result therefrom, plus
(B) the Available Amount that is Not Otherwise Applied so long as no Event of
Default under Section 7.01(a), (b), (h) or (i) shall have occurred and be
continuing or would result therefrom, plus (C) the Available Equity Amount that
is Not Otherwise Applied;
(ix)    redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;
(x)    payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options, and the vesting of restricted stock and restricted stock units;
(xi)    Holdings or the Borrower may (a) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition (or other similar Investment) and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;
(xii)    the declaration and payment or distributions on, or the purchase,
redemption, defeasance or other acquisition or retirement for value of,
Holdings’ of Restricted Payment on Holdings’ or the Borrower’s common stock (or
the payment of dividends or distributions Restricted Payments to any direct or
indirect parent company of Holdings to fund a payment of dividends on such
company’s common stock), following consummation of an IPO, of up to sum of (a)
6.0% per annum of the net cash proceeds of such IPO received by or contributed
to Holdings, other than public offerings with respect to Holding’s common stock
registered on Form S-8 and any public sale constituting an Excluded Contribution
and (b) 7.0% of the market capitalization of Holdings at the time of such IPO;
(xiii)    payments made or expected to be made by Holdings, the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise of Equity Interests or any other equity award (including restricted
stock units in connection with the Transactions) by any future, present or
former employee, director, officer, manager or consultant (or their respective
Controlled Investment Affiliates or Immediate Family Members, or any Permitted
Transferees or any legatee or distribute thereof) of Holdings, any of its
Restricted Subsidiaries or any Parent Entity and repurchases or withholdings of
Equity Interests in connection with the exercise or vesting of any stock or
other equity options or, warrants or other incentive interests or the grant,
vesting or delivery of equity awards if such Equity Interests represent all or a
portion of the exercise price thereof or payments in lieu of the issuance of
fractional Equity Interests, or withholding obligations with respect to, such
options, warrants or other incentive interests or other Equity Interests or
equity awards;
(xiv)     additional Restricted Payments; provided that after giving effect to
any such Restricted Payment (A) on a Pro Forma Basis, the Total Leverage Ratio
is less than or equal to 4.50 to 1.00 and (B) there is no continuing Event of
Default under Section 7.01(a), (b), (h) or (i);
(xv)    the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings, the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are Permitted Investments);


-134-

--------------------------------------------------------------------------------




(xvi)    the declaration and payment of dividends in respect of Disqualified
Equity Interest of Holdings or any of its Restricted Subsidiaries or any class
or series of Preferred Stock of any Restricted Subsidiary, in each case issued
in accordance with Section 6.01 to the extent such dividends are included in the
calculation of Consolidated Interest Expense;
(xviii)    to the extent constituting Restricted Payments, the acquisition of
Equity Interests held by MLB Teams or other joint venture partners pursuant to
put and call or similar arrangements under any joint venture or similar
agreement (including, for the avoidance of doubt, the Rays Transaction);
(xix)    payments, distributions or other Restricted Payments made in connection
with transactions among Holdings and any of its Restricted Subsidiaries, on the
one hand, and Parent and any of its direct or indirect Subsidiaries and/or any
joint venture partners, Sports Partners, customers and/or clients, on the other
hand entered into in the ordinary course of business or consistent with industry
or past practice, including, without limitation, any cash management and
treasury activities and any shared services, offices or facilities including
back office, accounting, books and records keeping or similar functions, and
shared production or other facilities, branch offices and other shared spaces,
and licensing or similar arrangements related thereto; and
(xx)    Restricted Payments that are made (a) in an amount not to exceed the
amount of Excluded Contributions received following the Effective Date and (b)
without duplication with clause (a), in an amount not to exceed the net cash
proceeds from any sale or disposition of Investments acquired after the
Effective Date, to the extent the acquisition of such Investments was financed
with Excluded Contributions.
For purposes of determining compliance with this Section 6.08(a), in the event
that a proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (i) through (xx) above, the Borrower will be entitled to classify or
later divide, classify or reclassify (based on circumstances existing on the
date of such reclassification) such Restricted Payment (or portion thereof)
between such clauses (i) through (xx), in a manner that otherwise complies with
this Section 6.08(a). In the event that a payment or other obligation could be
classified as incurred under a “ratio- based” basket (giving pro forma effect to
the making of such portion of such payment), the Borrower, in its sole
discretion, may classify such portion of such payment (and any obligations in
respect thereof) as having been made pursuant to such “ratio-based” basket and
thereafter the remainder of the payment as having been made pursuant to one or
more of the other clauses of this Section 6.08 and if any such test would be
satisfied in any subsequent fiscal quarter following the relevant date of
determination, then such reclassification shall be deemed to have automatically
occurred at such time.
(b)    Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing,
except:
(i)    payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Junior Financing prohibited by the subordination provisions
thereof;
(ii)    refinancings of Junior Financing with proceeds of other Junior Financing
permitted to be incurred under Section 6.01;
(iii)    the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies;


-135-

--------------------------------------------------------------------------------




(iv)    prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed the sum of (A) so long as no Event of Default under Section
7.01(a), (b), (h) or (i) shall have occurred and be continuing or would result
therefrom, an amount at the time of making any such prepayment, redemption,
purchase, defeasance or other payment and together with any other prepayment,
redemption, purchase, defeasance or other payment made utilizing this subclause
(A) and amounts utilized under Section 6.08(a)(viii)(A), not to exceed the
greater of $500,000,000 and 33.0% of Consolidated EBITDA for the most recently
ended Test Period after giving Pro Forma Effect to the making of such
prepayment, redemption, purchase, defeasance or other payment, plus (B) so long
as no Event of Default under Section 7.01(a), (b), (h) or (i) shall have
occurred and be continuing or would result therefrom, the Available Amount that
is Not Otherwise Applied plus (C) the Available Equity Amount that is Not
Otherwise Applied; and
(v)    prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity; provided that
after giving effect to such Restricted Payment (A) on a Pro Forma Basis, the
Total Leverage Ratio is less than or equal to 4.50 to 1.00 and (B) there is no
continuing Event of Default under Section 7.01(a), (b), (h) or (i).
For purposes of determining compliance with this Section 6.08(b), in the event
that any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Financing (or a portion thereof) meets the criteria of clauses (i)
through (v) above, the Borrower will be entitled to divide, classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such payment (or portion thereof) between such clauses (i)
through (v), in a manner that otherwise complies with this Section 6.08(b).
(c)    Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, amend or modify any documentation governing any Junior
Financing, in each case if the effect of such amendment or modification (when
taken as a whole) is materially adverse to the Lenders.
Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration thereof or the giving of
such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement. In the event that a Restricted Payment or other obligations
could be classified as incurred under a “ratio-based” basket (giving pro forma
effect to the making of such portion of such Restricted Payment), the Borrower,
in its sole discretion, may classify such portion of such Restricted Payment
(and any obligations in respect thereof) as having been made pursuant to such
“ratio-based” basket and thereafter the remainder of the Restricted Payment as
having been made pursuant to one or more of the other clauses of this Section
6.08 and if any such test would be satisfied in any subsequent fiscal quarter
following the relevant date of determination, then such reclassification shall
be deemed to have automatically occurred at such time.
SECTION 6.09    Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions respect thereto with, any of its Affiliates, except:
(i)    (A) transactions with Holdings, the Borrower or any Restricted Subsidiary
and (B) transactions involving aggregate payments in respect of such transaction
or consideration of less than the greater of $50,000,000 and 3.0% of
Consolidated EBITDA for the most recently ended Test Period prior to such
transaction;
(ii)    on terms substantially as favorable to Holdings, the Borrower or such
Restricted Subsidiary as would be obtainable by such Person at the time in a
comparable arm’s-length transaction with


-136-

--------------------------------------------------------------------------------




a Person other than an Affiliate or, if in the good faith judgment of Holdings,
no comparable transaction is available with which to compare such transaction,
such transaction is otherwise fair to Holdings or such Restricted Subsidiary
from a financial point of view and when such transaction is taken in its
entirety;
(iii)    the Transactions and the payment of fees and expenses related to the
Transactions, including Transaction Costs;
(iv)    issuances of Equity Interests of Holdings or the Borrower to the extent
otherwise permitted by this Agreement;
(v)    employment and severance arrangements (including salary or guaranteed
payments and bonuses) between Holdings, the Borrower and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business or otherwise in connection with the Transactions;
(vi)    payments by Holdings (and any direct or indirect parent thereof), the
Borrower and the Restricted Subsidiaries pursuant to tax sharing agreements
among Holdings (and any such parent thereof), the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, to the extent
payments are permitted by Section 6.08;
(vii)    the payment of customary fees and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, directors, officers and employees of
Holdings (or any direct or indirect parent company thereof), the Borrower and
the Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries;
(viii)    transactions pursuant to permitted agreements in existence or
contemplated on the Effective Date and set forth on Schedule 6.09 or any
amendment thereto (so long as the totality of all such amendments,
modifications, waivers, consents or replacements is not materially more
disadvantageous in the judgment of the Board of Directors of Holdings or the
senior management of Holdings to the Lenders when taken as a whole as compared
to the totality of such agreements or arrangements as in effect on the Effective
Date);
(ix)    Restricted Payments permitted under Section 6.08;
(x)    customary payments by Holdings, the Borrower and any of the Restricted
Subsidiaries made for any financial advisory, consulting, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions, divestitures or
financings), which payments are approved by the majority of the members of the
Board of Directors or a majority of the disinterested members of the Board of
Directors of such Person in good faith;
(xi)    the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any Permitted Holder or to any former, current
or future director, manager, officer, employee or consultant (or any Affiliate
of any of the foregoing) of the Borrower, any of the Subsidiaries or any direct
or indirect parent thereof;
(xii)    transactions related to or in connection with any Permitted Receivables
Financing;
(xiii)    payment or satisfaction by Holdings (and any Parent Entity) and its
Subsidiaries pursuant to, or the entry into, any tax sharing agreement or
arrangement among Holdings (and any such Parent Entity) and its Subsidiaries, to
the extent such payments are permitted under Section 6.08(a)(vii);
(xiv)    payment or satisfaction of reasonable out of pocket costs and expenses
relating to registration rights and indemnities provided to equity holders of
Holdings or any direct or indirect parent thereof pursuant to any equity
holders, registration rights or similar agreements;


-137-

--------------------------------------------------------------------------------




(xv)    transactions with a Person which would constitute an affiliate
transaction solely because a director of such other Person is also a director of
Holdings or any direct or indirect parent company if such director abstains from
voting as a director of Holdings or such direct or indirect parent company, as
the case may be, on any matter including such other Person;
(xvi)    intercompany transactions undertaken in good faith for the purpose of
improving the consolidated tax efficiency of Holdings and its Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement;
(xvii)    pledges of Equity Interests of Unrestricted Subsidiaries; and
(xviii)    the College Sports Transaction and the Sports Network II Investment.
SECTION 6.10    Financial Covenant. Except with the written consent of the
Required Revolving Lenders, the Borrower will not permit the First Lien Leverage
Ratio as of the last day of a Test Period (commencing with the Test Period
ending on or about December 31, 2019) to exceed 6.25 to 1.00 (provided that the
provisions of this Section 6.10 shall not be applicable to any such Test Period
if on the last day of such Test Period the aggregate principal amount of
Revolving Loans (excluding any Revolving Loans applied to finance Transaction
Costs), Swingline Loans (excluding any Swingline Loans applied to finance
Transaction Costs) and/or Letters of Credit (excluding up to $15,000,000 of
Letters of Credit and other Letters of Credit that have been Cash Collateralized
or backstopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank) that are issued and/or outstanding is equal to or less than 35% of
the Revolving Credit Facility).
SECTION 6.11    Covenant Suspension. Notwithstanding anything in this Agreement
to the contrary, during any period of time when (x) the Borrower (or its
successor) satisfies the Ratings Condition and is rated by two Rating Agencies,
or from any two or three Rating Agencies in the event the Borrower is rated by
three Rating Agencies and (y) no Default has occurred and is continuing (such
event, a “Covenant Suspension Event”), Holdings, the Borrower and the Restricted
Subsidiaries will not be required to comply with the terms of Section 6.01, the
Permitted Receivables Financing Cap, Section 6.04, Section 6.06, Section 6.07.
Section 6.08 and Section 6.09 (the covenants in such Sections, the “Suspension
Covenants”); provided that (x) for purposes of compliance with Section 6.02, if
Section 6.02 references any portion of Section 6.01, such limitation or
restriction included in Section 6.01 will continue to apply under Section 6.02
as if Section 6.01 was in effect and any failure to comply with such limitations
or restrictions shall be a default under Section 7.01(d) and (y) the 75% cash
consideration requirement set forth in Section 6.05(k) shall be calculated on an
aggregate basis with respect to all Dispositions made under such covenant from
and after the Effective Date and until the Reversion Date. In the event that
Holdings, the Borrower and the Restricted Subsidiaries are not required to
comply with the Suspension Covenants for any period of time as a result of the
foregoing, and on any subsequent date (the “Reversion Date”) the Ratings
Condition is not satisfied, then Holdings, the Borrower and the Restricted
Subsidiaries will thereafter again be required to comply with the Suspension
Covenants with respect to any future events or transactions. Notwithstanding
that the Suspension Covenants may be reinstated, no Default, Event of Default or
breach of any kind shall be deemed to exist under any Loan Document with respect
to the Suspension Covenants and none of Holdings, the Borrower and the
Restricted Subsidiaries shall bear any liability for any actions taken or events
occurring during the Suspension Period, or any actions taken at any time
pursuant to any contractual obligation arising prior to the Reversion Date, as a
result of a failure to comply with the Suspension Covenants during the
Suspension Period (or upon termination of the Suspension Period or after that
time based solely on events that occurred during the Suspension Period).
It is understood and agreed that (a) with respect to Restricted Payments or
payments of Junior Financing made on or after the Reversion Date, the amount of
Restricted Payments and Junior Financing made will be calculated as though the
covenant in Section 6.08(a) or Section 6.08(b) had been in effect prior to, but
not during the Suspension Period, (b) all Indebtedness incurred or issued during
the Suspension Period will be classified to have been incurred or issued
pursuant to Section 6.01(a)(ii), (c) all Investments completed during the
Suspension Period will be classified to have been incurred or issued pursuant to
Section 6.04(f), (d) any transaction prohibited pursuant to Section 6.07 entered
into after the Reversion Date pursuant to an agreement entered into during any
Suspension Period shall be deemed to be permitted pursuant to clause (a)(i) of
Section 6.07 and (e) any transaction with an


-138-

--------------------------------------------------------------------------------




Affiliate entered into after the Reversion Date pursuant to an agreement entered
into during any Suspension Period shall be deemed to be permitted pursuant to
clause (viii) of Section 6.09. No subsidiary may be designated as an
Unrestricted Subsidiary during the continuance of a Covenant Suspension Event,
unless such designation would have complied with Section 6.04 of this Agreement
as if such Section 6.04 would have been in effect for the purposes of
designating Unrestricted Subsidiaries from the Effective Date to the date of
such designation.
ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable and in the currency required hereunder,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan, or any
reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable and in the currency required hereunder, and such failure shall continue
unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any of the Restricted Subsidiaries in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made, and such incorrect
representation or warranty (if curable, including by a restatement of any
relevant financial statements) shall remain incorrect for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower;
(d)    Holdings, the Borrower or any of the Restricted Subsidiaries shall fail
to observe or perform any covenant, condition or agreement contained in Sections
5.02(a), 5.04 (with respect to the existence of the Borrower) or in Article VI
(other than Section 6.11); provided that (i) any Event of Default under Section
6.10 is subject to cure as provided in Section 7.02 and an Event of Default with
respect to such Section shall not occur until the expiration of the 10th
Business Day subsequent to the date on which the financial statements with
respect to the applicable fiscal quarter (or the fiscal year ended on the last
day of such fiscal quarter) are required to be delivered pursuant to Section
5.01(a) or Section 5.01(b), as applicable; provided, further, that in the event
Holdings and its Restricted Subsidiaries fail to comply with Section 6.10, the
Lenders shall not be required to make any credit extension in respect of a
Borrowing or issue, amend to increase the face amount of or extend any Letter of
Credit unless and until the Borrower has received the Cure Amount required to
cause the Borrower to be in compliance with Section 6.10 and (ii) a default
under Section 6.10 shall not constitute an Event of Default with respect to the
Term Loans unless and until the Required Revolving Lenders shall have terminated
their Revolving Commitments and declared all amounts under the Revolving Loans
to be due and payable, respectively (such period commencing with a default under
Section 6.10 and ending on the date on which the


-139-

--------------------------------------------------------------------------------




Required Lenders with respect to the Revolving Credit Facility terminate and
accelerate the Revolving Loans, the “Standstill Period”);
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 consecutive days (or, in the case of a default
under Sections 5.01, 5.02, or 5.03, 90 consecutive days) after notice thereof
from the Administrative Agent to the Borrower;
(f)    Holdings or any of the Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness, (ii) termination events or similar events
occurring under any Swap Agreement that constitutes Material Indebtedness (it
being understood that paragraph (f) of this Section will apply to any failure to
make any payment required as a result of any such termination or similar event)
or (iii) any breach or default that is (I) remedied by Holdings, the Borrower or
the applicable Restricted Subsidiary or (II) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
either case, prior to the acceleration of Loans and Commitments pursuant to this
Article VII;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Borrower or any Significant Subsidiary
or its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Significant Subsidiary or for a material part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(i)    Holdings, the Borrower or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
court protection, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Significant Subsidiary or for a material part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;


-140-

--------------------------------------------------------------------------------




(j)    one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $250,000,000 (net of (x) amounts covered by
insurance policies issued by reputable insurance companies as determined by
Holdings and (y) amounts covered by valid third party indemnification
obligations from a third party that is solvent and has been notified of the
claim under such indemnification obligation and has not disputed that it is
liable for such claim) shall be rendered against Holdings, the Borrower, any of
the Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any judgment creditor shall legally attach or levy
upon assets of such Loan Party that are material to the businesses and
operations of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole, to enforce any such judgment;
(k)     (i) an ERISA Event occurs that has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA in an
aggregate amount that could reasonably be expected to result in a Material
Adverse Effect, or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that could reasonably be
expected to result in a Material Adverse Effect;
(l)    to the extent unremedied for a period of 10 Business Days (in respect of
a default under clause (x) only), any Lien purported to be created under any
Security Document (x) shall cease to be, or (y) shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any material portion of the
Collateral, except (i) as a result of the sale or other disposition of the
applicable Collateral to a Person that is not a Loan Party in a transaction
permitted or not prohibited under the Loan Documents, (ii) as a result of the
Collateral Agent’s failure to (A) maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Security
Documents or (B) file Uniform Commercial Code continuation statements or (iii)
as a result of acts or omissions of the Collateral Agent, the Administrative
Agent or any Lender;
(m)    any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;
(n)    any Guarantees of the Loan Document Obligations by Holdings, the Borrower
or Subsidiary Loan Party pursuant to the Guarantee Agreement shall cease to be
in full force and effect (in each case, other than in accordance with the terms
of the Loan Documents); or
(o)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders (or, if an Event of Default resulting
from a breach of the Financial Performance Covenant occurs and is continuing and
prior to the expiration of the Standstill Period, (x) at the request of the
Required Revolving Lenders (in such case only with respect to the Revolving
Commitments, Revolving Loans, Swingline Commitments, and any Letters of Credit)
only (a “Revolving Acceleration”) and (y) after a Revolving Acceleration, at the
request of the Required Term Loan Lenders), shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the applicable Commitments, and


-141-

--------------------------------------------------------------------------------




thereupon the Commitments shall terminate immediately, (ii) declare the
applicable Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately and (iii) require the deposit of cash collateral in
respect of LC Exposure as provided in Section 2.05(j), in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to Holdings
or the Borrower described in paragraph (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
SECTION 7.02    Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings and its Restricted
Subsidiaries fail to comply with the requirements of the Financial Performance
Covenant as of the last day of any fiscal quarter of Holdings, at any time after
the beginning of such fiscal quarter until the expiration of the 10th Business
Day following the date on which the financial statements with respect to such
fiscal quarter (or the fiscal year ended on the last day of such fiscal quarter)
are required to be delivered pursuant to Section 5.01(a) or Section 5.01(b),
Holdings or any Parent Entity thereof shall have the right to issue common
Equity Interests or other Equity Interests (provided such other Equity Interests
are reasonably satisfactory to the Administrative Agent) for cash or otherwise
receive cash contributions to the capital of Holdings as cash common Equity
Interests or other Equity Interests (provided such other Equity Interests are
reasonably satisfactory to the Administrative Agent) (collectively, the “Cure
Right”), and upon the receipt by Holdings of the Net Proceeds of such issuance
that are not otherwise applied (the “Cure Amount”) pursuant to the exercise by
Holdings of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustment:
(a)    Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount;
(b)    if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any portion of the Cure Amount on the balance sheet of the
Borrower and its Restricted Subsidiaries with respect to such fiscal quarter
only but with giving pro forma effect to any portion of the Cure Amount applied
to any repayment of any Indebtedness), the Borrower and its Restricted
Subsidiaries shall then be in compliance with the requirements of the Financial
Performance Covenants, the Borrower and its Restricted Subsidiaries shall be
deemed to have satisfied the requirements of the Financial Performance Covenant
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of the Financial Performance Covenant that had occurred shall be
deemed cured for the purposes of this Agreement; and
(c)    notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant and any amounts in
excess thereof shall not be deemed to be a Cure Amount. Notwithstanding any
other provision in this Agreement to the contrary, the Cure Amount received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining the Available Amount, the Available


-142-

--------------------------------------------------------------------------------




Equity Amount, any financial ratio-based conditions or tests, pricing or any
available basket under Article VI of this Agreement.
SECTION 7.03    Application of Proceeds. After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Secured Obligations
shall be applied by the Collateral Agent in accordance with Section 4.02 of the
Collateral Agreement and/or the similar provisions in the other Security
Documents. Notwithstanding the foregoing, Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Secured Obligations
otherwise set forth in Section 4.02 of the Collateral Agreement and/or the
similar provisions in the other Security Documents.
ARTICLE VIII

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
SECTION 8.01    Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints JPMorgan Chase Bank, N.A. and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Security Document governed by the laws of
such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited


-143-

--------------------------------------------------------------------------------




circumstances expressly provided for herein relating to the maintenance of the
Register), and its duties are entirely mechanical and administrative in nature.
Without limiting the generality of the foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby;
(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of the United
States, or is required or deemed to hold any Collateral “on trust” pursuant to
the foregoing, the obligations and liabilities of the Administrative Agent to
the Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law; and
(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)    None of the Lead Arranger shall have obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.
(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Loan Document Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim
under Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


-144-

--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Loan
Document Obligations or the rights of any Lender or Issuing Bank or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or
Issuing Bank in any such proceeding.
(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Loan Document Obligations provided under
the Loan Documents, to have agreed to the provisions of this Article.
SECTION 8.02    Administrative Agent’s Reliance, Indemnification, Etc. (a)
Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, (vi) the creation,
perfection or priority of Liens on the Collateral or (vii) compliance by
Affiliated Lenders with the terms hereof relating to Affiliated Lenders.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any claim, liability, loss, cost or
expense suffered by the Borrower, any Subsidiary, any Lender or any Issuing Bank
as a result of, any determination of the Revolving Exposure, any of the
component amounts thereof or any portion thereof attributable to each Lender or
Issuing Bank.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall


-145-

--------------------------------------------------------------------------------




not be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (iv) makes
no warranty or representation to any Lender or Issuing Bank and shall not be
responsible to any Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).
SECTION 8.03    Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD
ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


-146-

--------------------------------------------------------------------------------




(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
SECTION 8.04    The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders or
the Issuing Banks.
SECTION 8.05    Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval shall not be required while an Event of Default has occurred and
is continuing). Upon the acceptance of any appointment as Administrative Agent
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)    Notwithstanding paragraph (a) of this Section 8.05, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security


-147-

--------------------------------------------------------------------------------




Document for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties, and continue to be entitled to the
rights set forth in such Security Document and Loan Document, and, in the case
of any Collateral in the possession of the Administrative Agent, shall continue
to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.
SECTION 8.06    Acknowledgments of Lenders and Issuing Banks.
(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Lead
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
SECTION 8.07    Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Secured Obligations, it being understood and
agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations and no Swap Agreement the
obligations under which constitute Secured Swap Obligations, will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Cash Management Services or Swap Agreement, as applicable, shall be
deemed to have appointed the


-148-

--------------------------------------------------------------------------------




Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.
(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.
SECTION 8.08    Credit Bidding.
(a)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Secured Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid, (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Secured Parties’
ratable interests in the Secured Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned


-149-

--------------------------------------------------------------------------------




to the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.
SECTION 8.09    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations or otherwise) of one or more Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments, or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and all
conditions for exemptive relief thereunder are satisfied, with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


-150-

--------------------------------------------------------------------------------




(c)    The Administrative Agent and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide investment advice or
to give advice in a fiduciary capacity in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
ARTICLE IX

MISCELLANEOUS
SECTION 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, e-mail or other electronic transmission, as follows:
(a)    If to Holdings, to Diamond Sports Intermediate Holdings LLC, 10706 Beaver
Dam Road Hunt Valley, Maryland 21030, Attention: Lucy Rutishauser, Email:
LRutisha@sbgtv.com;
(b)    If to the Borrower, to Diamond Sports Group, LLC, 10706 Beaver Dam Road
Hunt Valley, Maryland 21030, Attention: Lucy Rutishauser, Email:
LRutisha@sbgtv.com;
(c)    If to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, NCC 5, 1st Floor, Newark, DE 19713-2107; Attention: Mary Crews;
Telephone: (302) 634-5758, Email: mary.crews@jpmorgan.com;
(d)    If to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent, Holdings and the Borrower (or, in the absence of any such
notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as such Issuing Bank
or is an Affiliate thereof);
(e)    If to any Swingline Lenders, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent, Holdings and the Borrower (or, in the absence of any such
notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as such Swingline
Lender or is an Affiliate thereof); and
(f)    If to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal


-151-

--------------------------------------------------------------------------------




business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).
Holdings and the Borrower may change their address, email or fax number for
notices and other communications hereunder by notice to the Administrative
Agent, the Administrative Agent may change its address, email or fax number for
notices and other communications hereunder by notice to Holdings and the
Borrower and the Lenders may change their address, email or fax number for
notices and other communications hereunder by notice to the Administrative
Agent. Notices and other communications to the Lenders and the Issuing Banks
hereunder may also be delivered or furnished by electronic transmission
(including email and Internet or intranet websites) pursuant to procedures
reasonably approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
transmission.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender in exercising any right or power under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Collateral Agent, or any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time. No notice or demand on the
Borrower or Holdings in any case shall entitle the Borrower or Holdings to any
other or further notice or demand in similar or other circumstances.
(b)    Except as expressly provided herein, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower, the Administrative Agent (to the extent that such
waiver, amendment or modification does not affect the rights, duties, privileges
or obligations of the Administrative Agent under this Agreement, the
Administrative Agent shall execute such waiver, amendment or other modification
to the extent approved by the Required Lenders) and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any condition precedent set forth in Section 4.02 or the waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender), (ii) reduce the principal amount of any Loan or LC Disbursement
(it being understood that a waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute a
reduction or forgiveness in principal) or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby (it being understood that any change to
the definition of “First Lien Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction of interest or fees); provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.13(c),
(iii) postpone the maturity of any Loan (it being understood that a waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension of any maturity date), or the
date of any scheduled amortization payment of the principal amount of any Loan


-152-

--------------------------------------------------------------------------------




under Section 2.10 or the applicable Refinancing Amendment or Loan Modification
Agreement, or the reimbursement date with respect to any LC Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby), (iv) change any of the provisions of
this Section without the written consent of each Lender directly and adversely
affected thereby, provided that any such change which is in favor of a Class of
Lenders holding Loans maturing after the maturity of other Classes of Lenders
(and only takes effect after the maturity of such other Classes of Loans or
Commitments) will require the written consent of the Required Lenders with
respect to each Class directly and adversely affected thereby, (v) lower the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release all or substantially all the value of the Guarantees under
the Guarantee Agreement (except as permitted or provided for in the Loan
Documents) without the written consent of each Lender (other than a Defaulting
Lender), (vii) release all or substantially all the Collateral from the Liens of
the Security Documents, without the written consent of each Lender (other than a
Defaulting Lender) (except as permitted or provided for in the Loan Documents),
(viii) change any provision of Section 2.18(c) or Section 4.02 of the Collateral
Agreement, in each case in any manner that would alter the pro rata sharing of
payments or other amounts required thereby, without the written consent of each
Lender directly and adversely affected thereby; provided that modifications to
Section 2.18(c) in connection with (x) any buy back of Term Loans by any
Purchasing Borrower Party (including the Borrower or any Restricted Subsidiary)
pursuant to Section 9.04, (y) any Incremental Facility Amendment or (z) any
Refinancing Amendment, in each case, shall only require approval (to the extent
any such approval is otherwise required by such provisions) of the Required
Lenders, or (ix) change the currency in which any Loan is denominated, without
the written consent of each Lender directly affected thereby; provided, further,
that (A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Swingline Lender without the prior written consent of the Administrative
Agent, Collateral Agent, Issuing Bank or Swingline Lender, as the case may be,
including, without limitation, any amendment of this Section, (B) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by Holdings, the Borrower and the Administrative Agent to
cure any ambiguity, omission, mistake, error, defect or inconsistency and (C)
any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into solely by Holdings, the Borrower, the Administrative Agent
and the requisite percentage in interest of the affected Class of Lenders
stating that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion, (b) this Agreement and other Loan Documents may
be amended or supplemented by an agreement or agreements in writing entered into
by the Administrative Agent and Holdings, the Borrower or any Loan Party as to
which such agreement or agreements is to apply, without the need to obtain the
consent of any Lender, to include “parallel debt” or similar provisions, and any
authorizations or granting of powers by the Lenders and the other Secured
Parties in favor of the Collateral Agent, in each case required to create in
favor of the Collateral Agent any security interest contemplated to be created
under this Agreement, or to perfect any such security interest, where the
Administrative Agent shall have been advised by its counsel that such provisions
are necessary or advisable under local law for such purpose (with Holdings and
the Borrower hereby agreeing to, and to cause their subsidiaries to, enter into
any such agreement or agreements upon reasonable request of the Administrative
Agent promptly upon such request) and (c) upon notice thereof by the Borrower to
the Administrative Agent with respect to the inclusion of any previously absent
financial maintenance covenant, this Agreement shall be amended by an agreement
in writing entered into by the Borrower and the Administrative Agent without the


-153-

--------------------------------------------------------------------------------




need to obtain the consent of any Lender to include such covenant on the date of
the incurrence of the applicable Indebtedness to the extent required by the
terms of such definition or section.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, the Borrower may, at its sole
expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that (a) such Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts (including any amounts under Section 2.11(a)(i)), payable to
it hereunder from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (b) unless waived, such Eligible Assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
9.04(b).
(d)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, Revolving Commitments, Revolving Exposure and Term Loans of any
Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class) or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (i) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (ii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.  
(e)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the United States Bankruptcy Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law shall be commenced by or against the Borrower or any other Loan Party at a
time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Secured Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Secured Obligations held by Lenders that are not Affiliates
of the Borrower.
(f)    Without any further consent of the Lenders, the Administrative Agent and
the Collateral Agent shall be authorized to negotiate, execute and deliver on
behalf of the Secured Parties any Intercreditor Agreement in a form
substantially consistent with Exhibit E or Exhibit F hereto.
(g)    Notwithstanding the foregoing, only the Required Revolving Lenders shall
have the ability to waive, amend, supplement or modify the covenant set forth in
(x) Section 6.10, Article VII (solely as it relates to Section 6.10) or any
component definition of the covenant set forth in Section 6.10 (solely as it
relates to Section 6.10), (y) Section 6.11 only to the extent such amendment,
supplement or modification does not directly or indirectly affect Lenders (in
their capacity as such) holding Loans other than Revolving Commitments and


-154-

--------------------------------------------------------------------------------




Revolving Loans or (z) Section 4.02 to the extent such amendment, supplement or
modification relates to the borrowing of Revolving Loans, Swingline Loans or
Letters of Credit.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay, if the Effective Date occurs, (i) all reasonable
and documented or invoiced out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates (without duplication),
including the reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP and to the extent reasonably determined by the Administrative Agent
to be necessary one regulatory counsel or otherwise retained with the Borrower’s
consent, in each case for the Administrative Agent and the Collateral Agent, and
to the extent retained with the Borrower’s consent, consultants, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof; provided that such charges,
fees and disbursement of regulatory counsel, together with any fees, charges and
disbursement of regulatory counsel for credit facilities to be obtained on the
Effective Date by Parent, shall not exceed $75,000 and (ii) all reasonable and
documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Agent, each Issuing Bank or any Lender, including the
fees, charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, the Issuing Banks and the Lenders, in connection with the
enforcement or protection of their respective rights in connection with the Loan
Documents, including their respective rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that such
counsel shall be limited to one lead counsel and one local counsel in each
applicable jurisdiction and, in the case of a conflict of interest, one
additional counsel per affected party.
(b)    The Borrower shall indemnify each Agent, each Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented or
invoiced out-of-pocket fees and expenses of one counsel and one local counsel in
each applicable jurisdiction (and, in the case of a conflict of interest, where
the Indemnitee affected by such conflict notifies the Borrower of the existence
of such conflict and thereafter retains its own counsel, one additional counsel)
for all Indemnitees (which may include a single special counsel acting in
multiple jurisdictions), incurred by or asserted against any Indemnitee by any
third party or by Holdings, the Borrower or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) to the extent in any way arising from or relating to any of the
foregoing, any actual or alleged presence or Release of Hazardous Materials on,
at or from any property currently or formerly owned or operated by Holdings, the
Borrower or any Restricted Subsidiary, or any other Environmental Liability, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Holdings, the Borrower or any
Subsidiary and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of, or a material breach of the Loan Documents by, such Indemnitee or
its Related Parties or (ii) any dispute between and among indemnified persons
that does not involve an act or omission by Holdings, the Borrower or any of the
Restricted Subsidiaries except that each Agent, the Lead Arrangers, the Joint
Bookrunners and the Issuing Banks shall be indemnified in their capacities as
such to the extent that none of the exceptions set forth in clause (i) applies
to such Person at such time.


-155-

--------------------------------------------------------------------------------




(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Collateral Agent, any Swingline
Lender or any Issuing Bank under paragraph (a) or (b) of this Section, and
without limiting the Borrower’s obligation to do so, each Lender severally
agrees to pay to the Administrative Agent, Collateral Agent, Swingline Lender or
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, Collateral
Agent, Swingline Lender or Issuing Bank, in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the aggregate Revolving Exposure, outstanding Loans and unused Commitments at
the time. The obligations of the Lenders under this paragraph (c) are subject to
the last sentence of Section 2.02 (which shall apply mutatis mutandis to the
Lenders’ obligations under this paragraph (c)).
(d)    To the full extent permitted by applicable law, none of Holdings or the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such damages
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
a breach of the Loan Documents by, such Indemnitee or its Related Parties, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.
SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issued any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraphs (b)(ii) and (g)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent of (A) the Borrower (such consent (except with respect to assignments to
competitors of the Borrower) not to be unreasonably withheld, delayed or
conditioned), provided that no consent of the Borrower shall be required for an
assignment (1) by a Term Lender to any Lender or an Affiliate of any Lender, (2)
by a Term Lender to an Approved Fund, (3) by a Revolving Lender to a Revolving
Lender or an Affiliate or an Approved Fund of a Revolving Lender, or (4) if an
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, by a Term Lender or a Revolving Lender to one or more Eligible
Assignees and provided, further,


-156-

--------------------------------------------------------------------------------




that the Borrower shall have the right to withhold its consent to any assignment
if, in order for such assignment to comply with applicable law, the Borrower
would be required to obtain the consent of, or make any filing or registration
with, any Governmental Authority, (B) the Administrative Agent (such consent not
to be unreasonably withheld, delayed or conditioned), and (C) solely in the case
of Revolving Loans and Revolving Commitments, each Issuing Bank and Swingline
Lender (such consent not to be unreasonably withheld, delayed or conditioned),
provided that no consent of any Issuing Bank or Swingline Lender shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment. Notwithstanding anything in this Section 9.04 to the contrary, if
any Person (other than the Administrative Agent) whose consent is required by
this paragraph with respect to any assignment has not given the Administrative
Agent written notice of its objection to such assignment within 10 Business Days
after written notice to such Person, such Person shall be deemed in each case to
have consented to such assignment.
(ii)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
trade date specified in the Assignment and Assumption with respect to such
assignment or, if no trade date is so specified, as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than, in the case of a Revolving Loan or
Revolving Commitment, $1,000,000 or, in the case of a Term Loan, $1,000,000,
unless the Borrower and the Administrative Agent otherwise consent (such consent
not to be unreasonably withheld or delayed), provided that no such consent of
the Borrower shall be required if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, provided that this
subclause (B) shall not be construed to prohibit assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption (which
shall include a representation by the assignee that it meets all the
requirements to be an Eligible Assignee), together (unless waived by the
Administrative Agent in its sole discretion) with a processing and recordation
fee of $3,500, provided that assignments made pursuant to Section 2.19(b) or
Section 9.02(c) shall not require the signature of the assigning Lender to
become effective and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by Section 2.17(e)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
        Assignments of all or any portion of the Revolving Commitment of a
Lender that is also an Issuing Bank may be made; provided that the assignee (or
any Lender with a Revolving Commitment who agrees to act in such capacity) shall
be or become an Issuing Bank and assume a ratable portion of such assignor’s
Letter of Credit Commitment and its rights and obligations in its capacity as
Issuing Bank.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c)(i) of this Section.


-157-

--------------------------------------------------------------------------------




(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding the foregoing, in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Lender is
an Affiliated Lender, nor shall the Administrative Agent be obligated to monitor
the aggregate amount of the Loans or Incremental Term Loans held by Affiliated
Lenders.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b).
(vi)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee) (a “Participant”),
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Holdings, the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(b) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior consent (not to be unreasonably withheld or delayed).


-158-

--------------------------------------------------------------------------------




(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with a Tax audit or other proceeding to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive (absent manifest error), and
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof shall be treated as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary.
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.
(f)    Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to the Affiliated Lenders, subject to the
following limitations:
(1)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receive notices of Borrowings,
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;
(2)    for purposes of any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(d), any plan of


-159-

--------------------------------------------------------------------------------




reorganization pursuant to the U.S. Bankruptcy Code, that in either case does
not require the consent of each Lender or each affected Lender or does not
adversely affect such Affiliated Lender in any material respect as compared to
other Lenders, Affiliated Lenders will be deemed to have voted in the same
proportion as the Lenders that are not Affiliated Lenders voting on such matter;
and each Affiliated Lender hereby acknowledges, agrees and consents that if, for
any reason, its vote to accept or reject any plan pursuant to the U.S.
Bankruptcy Code is not deemed to have been so voted, then such vote will be (x)
deemed not to be in good faith and (y) “designated” pursuant to Section 1126(e)
of the U.S. Bankruptcy Code such that the vote is not counted in determining
whether the applicable class has accepted or rejected such plan in accordance
with Section 1126(c) of the U.S. Bankruptcy Code; provided that Affiliated Debt
Funds will not be subject to such voting limitations and will be entitled to
vote as any other Lender;
(3)    the aggregate principal amount of Loans purchased by assignment pursuant
to this Section 9.04 and held at any one time by Affiliated Lenders (other than
Affiliated Debt Funds) may not exceed 30% of the outstanding principal amount of
all Loans plus the outstanding principal amount of all term loans made pursuant
to any Incremental Term Loan calculated at the time such Loans are purchased
(such percentage, the “Affiliated Lender Cap”); provided that to the extent any
assignment to an Affiliated Lender would result in the aggregate principal
amount of all Loans held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;
(4)    Affiliated Lenders may not purchase Revolving Loans; and
(5)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit B hereto (an “Affiliated Lender
Assignment and Assumption”); provided that each Affiliated Lender agrees to
notify the Administrative Agent and the Borrower promptly (and in any event
within 10 Business Days) if it acquires any Person who is also a Lender, and
each Lender agrees to notify the Administrative Agent and the Borrower promptly
(and in any event within 10 Business Days) if it becomes an Affiliated Lender.
Notwithstanding anything in Section 9.02 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, the aggregate
amount of Loans held by any Affiliated Debt Funds shall be deemed to be not
outstanding to the extent in excess of 49.9% of the amount required for all
purposes of calculating whether the Required Lenders have taken any actions.
Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.
 
(g)    Assignments of Term Loans to any Purchasing Borrower Party shall be
permitted through open market purchases and/or “Dutch auctions”, so long as any
offer to purchase or take by assignment (other than through open market
purchases) by such Purchasing Borrower Party shall have been made to all Term
Lenders, so long as (i) no Event of Default has occurred and is continuing, (ii)
the Term Loans purchased are immediately cancelled and (iii) no proceeds from
any loan under the Revolving Credit Facility shall be used to fund such
assignments. Purchasing Borrower Parties may not purchase Revolving Loans.
(h)    Upon any contribution of Loans to the Borrower or any Restricted
Subsidiary and upon any purchase of Loans by a Purchasing Borrower Party, (A)
the aggregate principal amount (calculated on the face amount thereof) of such
Loans shall automatically be cancelled and retired by the Borrower on the date
of such


-160-

--------------------------------------------------------------------------------




contribution or purchase (and, if requested by the Administrative Agent, with
respect to a contribution of Loans, any applicable contributing Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
such Loans to the Borrower for immediate cancellation) and (B) the
Administrative Agent shall record such cancellation or retirement in the
Register.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letter of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, Issuing Bank, or Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof. Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under Section
2.05(e) or Section 2.05(f).
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent and the Collateral Agent or the syndication of the
Loans and Commitments constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default under Section 7.01(a),
(b), (h) or (i) shall have occurred and be continuing, each Lender and each
Issuing Bank is hereby authorized at any time and from time to time, to the full
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of the Borrower
against any


-161-

--------------------------------------------------------------------------------




of and all the obligations of the Borrower then due and owing under this
Agreement held by such Lender or Issuing Bank, irrespective of whether or not
such Lender or Issuing Bank shall have made any demand under this Agreement and
although such obligations are owed to a branch or office of such Lender or
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness. The applicable Lender and applicable Issuing
Bank shall notify the Borrower and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender and each Issuing Bank under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or such Issuing Bank may have. Notwithstanding the foregoing,
no amount set off from any Guarantor shall be applied to any Excluded Swap
Obligation of such Guarantor.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each of parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court of the Southern District of New York sitting in
New York County, Borough of Manhattan and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against Holdings, the Borrower or their
respective properties in the courts of any jurisdiction.
(c)    Each of parties hereto hereby irrevocably and unconditionally waives, to
the full extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


-162-

--------------------------------------------------------------------------------




SECTION 9.12    Confidentiality.
(a)    Each of the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to their and their
Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other agents and advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons to comply with this Section 9.12
shall constitute a breach of this Section 9.12 by the Administrative Agent, the
Collateral Agent, the relevant Issuing Bank, or the relevant Lender, as
applicable), (b) (x) to the extent requested by any regulatory authority,
required by applicable law or by any subpoena or similar legal process or (y)
necessary in connection with the exercise of remedies; provided that, (i) in
each case, unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition of such Lender by
such governmental agency or other routine examinations of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information and (ii) in the case of clause (y) only, each
Lender and the Administrative Agent shall use its reasonable best efforts to
ensure that such Information is kept confidential in connection with the
exercise of such remedies, and provided, further, that in no event shall any
Lender or the Administrative Agent be obligated or required to return any
materials furnished by Holdings, the Borrower or any of their Subsidiaries, (c)
to any other party to this Agreement, (d) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to any Loan Party or their Subsidiaries and its obligations under the
Loan Documents, (e) with the consent of the Borrower, in the case of Information
provided by Holdings, the Borrower or any other Subsidiary, (f) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than Holdings or the Borrower or (g) to any ratings agency
or the CUSIP Service Bureau on a confidential basis. In addition, each of the
Administrative Agent, the Collateral Agent and the Lenders may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Borrowings hereunder. For the purposes of this Section,
“Information” means all information received from Holdings or the Borrower
relating to Holdings, the Borrower, any Subsidiary or their business, other than
any such information that is available to the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by Holdings or the Borrower. Notwithstanding the foregoing,
(i) any Lender may provide the list of Disqualified Lenders to any potential
assignee or participant on a confidential basis in connection with a bona fide
sale for the purpose of verifying whether such Person is a Disqualified Lender
and (ii) the Administrative Agent is authorized to share the Disqualified Lender
list (and related updates thereto on a confidential basis) with all Lenders (and
the Borrower hereby acknowledges that such Disqualified Lender list is suitable
for distribution to both Public Lenders and non-Public Lenders). Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


-163-

--------------------------------------------------------------------------------




(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
SECTION 9.13    USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of Title III of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Title III of the
USA Patriot Act.
SECTION 9.14    [Reserved].
SECTION 9.15    Release of Liens and Guarantees. A Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by
(and, in the case of clause (1) and, upon the request of the Borrower, clause
(2) below, the Equity Interests of) such Subsidiary Loan Party shall be
automatically released, (1) upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as an Unrestricted Subsidiary) or (2) upon the
request of the Borrower, in connection with a transaction permitted under this
Agreement, as a result of which such Subsidiary Loan party ceases to be a
wholly-owned Subsidiary. Upon (i) any sale or other transfer by any Loan Party
(other than to Holdings, the Borrower or any other Loan Party) of any Collateral
in a transaction permitted under this Agreement or (ii) the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or the release of any Loan Party from its
Guarantee under the Guarantee Agreement pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents or such guarantee
shall be automatically released. Upon the occurrence of the Termination Date,
all obligations under the Loan Documents and all security interests created by
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
The Lenders irrevocably authorize the Administrative Agent to release or
subordinate any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 6.02(iv), (viii) or (xxii) to the
extent required by the terms of the obligations secured by such Liens pursuant
to documents reasonably acceptable to the Administrative Agent).
SECTION 9.16    No Fiduciary Relationship. Each of Holdings and the Borrower, on
behalf of itself and its Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Agents, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Lenders or their respective Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.
SECTION 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or


-164-

--------------------------------------------------------------------------------




understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.18    Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreement or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.




-165-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.






DIAMOND SPORTS GROUP, LLC, as the Borrower


By: /s/ Lucy Rutishauser
Name: Lucy Rutishauser
Title: Treasurer




DIAMOND SPORTS INTERMEDIATE HOLDINGS LLC, as Holdings


By: /s/ Lucy Rutishauser
Name: Lucy Rutishauser
Title: Treasurer










[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent


By: /s/ John G. Kowalczuk
Name: John G. Kowalczuk
Title: Executive Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




CHASE LINCOLN FIRST COMMERCIAL CORPORATION, as a Lender, Swingline Lender
and an Issuing Lender


By: /s/ Joseph Ferraiolo
Name: Joseph Ferraiolo
Title: Executive Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Lender


By: /s/ Nicholas J. Grocholski
Name: Nicholas Grocholski
Title: Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender


By: /s/ Thomas M. Manning
Name: Thomas M. Manning
Title: Authorized Signatory






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender


By: /s/ Scott Sartorius
Name: Scott Sartorius
Title: Managing Director & Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender


By: /s/ Nicholas Hahn
Name: Nicholas Hahn
Title: Managing Director






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender


By: /s/ Vikas Singh
Name: Vikas Singh
Title: Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By: /s/ John D. Toronto
Name: John D. Toronto
Title: Authorized Signatory


By: /s/ Brady Bingham
Name: Brady Bingham
Title: Authorized Signatory




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as a Lender


By: /s/ Srbui Seferian
Name: Srbui Seferian, CFA
Title: Managing Director




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender


By: /s/ Alfonse Simone
Name: Alfonse Simone
Title: Authorized Signatory




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Fifth Third Bank, as a Lender


By: /s/ Marisa Lake
Name: Marisa Lake
Title: Officer




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




Mizuho Bank, Ltd., as a Lender


By: /s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BANK, as a Lender


By: /s/ Yumi Okabe
Name: Yumi Okabe
Title: Vice President


By: /s/ Michael Strobel
Name: Michael Strobel
Title: Vice President








[Signature Page to Credit Agreement]